


Exhibit 10.26

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

by and among

 

HAWAIIAN HOLDINGS, INC.,

 

as Parent,

 

HAWAIIAN AIRLINES, INC.,

 

as Borrower,

 

 

THE LENDERS THAT ARE SIGNATORIES HERETO,

 

as the Lenders,

 

and

 

WELLS FARGO CAPITAL FINANCE, INC.,

 

as the Agent

 

 

Dated as of December 10, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

1

 

 

 

 

 

1.1

Definitions

1

 

 

 

 

 

1.2

Accounting Terms

1

 

 

 

 

 

1.3

Code

1

 

 

 

 

 

1.4

Construction

1

 

 

 

 

 

1.5

Schedules and Exhibits

2

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

2

 

 

 

 

 

2.1

Revolver Advances

2

 

 

 

 

 

2.3

Borrowing Procedures and Settlements

3

 

 

 

 

 

2.4

Payments; Reductions of Commitments; Prepayments

8

 

 

 

 

 

2.5

Overadvances

11

 

 

 

 

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

11

 

 

 

 

 

2.7

Crediting Payments

13

 

 

 

 

 

2.8

Designated Account

13

 

 

 

 

 

2.9

Maintenance of Loan Account; Statements of Obligations

13

 

 

 

 

 

2.10

Fees

13

 

 

 

 

 

2.11

Letters of Credit

14

 

 

 

 

 

2.12

LIBOR Option

17

 

 

 

 

 

2.13

Capital Requirements

19

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

20

 

 

 

 

 

3.1

Conditions Precedent to the Initial Extension of Credit

20

 

 

 

 

 

3.2

Conditions Precedent to all Extensions of Credit

20

 

 

 

 

 

3.3

Maturity

20

 

 

 

 

 

3.4

Effect of Maturity

20

 

 

 

 

 

3.5

Early Termination by Borrower

21

 

 

 

 

 

3.6

Conditions Subsequent

21

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

21

 

 

 

 

 

4.1

Due Organization and Qualification; Subsidiaries

21

 

 

 

 

 

4.2

Due Authorization; No Conflict

22

 

 

 

 

 

4.3

Governmental Consents

22

 

 

 

 

 

4.4

Binding Obligations; Perfected Liens

22

 

 

 

 

 

4.5

Title to Assets; No Encumbrances

22

 

 

 

 

 

4.6

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

23

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

4.7

Litigation

23

 

 

 

 

 

4.8

Compliance with Laws

23

 

 

 

 

 

4.9

No Material Adverse Change

23

 

 

 

 

 

4.10

Fraudulent Transfer

24

 

 

 

 

 

4.11

Employee Benefits

24

 

 

 

 

 

4.12

Environmental Condition

25

 

 

 

 

 

4.13

Intellectual Property

25

 

 

 

 

 

4.14

Leases

25

 

 

 

 

 

4.15

Deposit Accounts and Securities Accounts

25

 

 

 

 

 

4.16

Complete Disclosure

25

 

 

 

 

 

4.17

Material Contracts

26

 

 

 

 

 

4.18

Patriot Act

26

 

 

 

 

 

4.19

Indebtedness

26

 

 

 

 

 

4.20

Payment of Taxes

26

 

 

 

 

 

4.21

Margin Stock

27

 

 

 

 

 

4.22

Governmental Regulation

27

 

 

 

 

 

4.23

OFAC

27

 

 

 

 

 

4.24

Employee and Labor Matters

27

 

 

 

 

 

4.25

Parent as a Holding Company

27

 

 

 

 

 

4.26

Eligible Accounts

28

 

 

 

 

 

4.27

Intentionally Omitted

28

 

 

 

 

 

4.28

Intentionally Omitted

28

 

 

 

 

 

4.29

Section 1110

28

 

 

 

 

 

4.30

Spare Parts

28

 

 

 

 

 

4.31

Engines

29

 

 

 

 

 

4.32

Ground Equipment

30

 

 

 

 

 

4.33

Eligible Available Aircraft

31

 

 

 

 

 

4.34

Propellers

32

 

 

 

 

 

4.35

Air Carrier

32

 

 

 

 

 

4.36

Slots, Gates and Routes

32

 

 

 

 

 

4.37

Hawaiian Gifts

32

 

 

 

 

5.

AFFIRMATIVE COVENANTS

33

 

 

 

 

 

5.1

Financial Statements, Reports, Certificates

33

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

5.2

Collateral Reporting

33

 

 

 

 

 

5.3

Existence

33

 

 

 

 

 

5.4

Maintenance of Properties

33

 

 

 

 

 

5.5

Taxes

33

 

 

 

 

 

5.6

Insurance

33

 

 

 

 

 

5.7

Inspection

35

 

 

 

 

 

5.8

Compliance with Laws

35

 

 

 

 

 

5.9

Environmental

35

 

 

 

 

 

5.10

Disclosure Updates

35

 

 

 

 

 

5.11

Formation of Subsidiaries

36

 

 

 

 

 

5.12

Further Assurances

36

 

 

 

 

 

5.13

[Intentionally Omitted]

37

 

 

 

 

 

5.14

Material Contracts

37

 

 

 

 

 

5.15

Location of Chief Executive Offices

37

 

 

 

 

 

5.16

Hawaiian Gifts

37

 

 

 

 

 

5.17

Intentionally Omitted

37

 

 

 

 

 

5.18

Guarantor Reports

37

 

 

 

 

 

5.19

Leases

37

 

 

 

 

 

5.20

Intentionally Omitted

37

 

 

 

 

 

5.21

Eligible Spare Parts

37

 

 

 

 

 

5.22

Eligible Spare Engines

39

 

 

 

 

 

5.23

Eligible Ground Equipment

40

 

 

 

 

 

5.24

Eligible Available Aircraft

40

 

 

 

 

 

5.25

Slots, Gates, and Routes

41

 

 

 

 

 

5.26

Benefit Plans

41

 

 

 

 

 

5.27

Security Fees

42

 

 

 

 

6.

NEGATIVE COVENANTS

42

 

 

 

 

 

6.1

Indebtedness

42

 

 

 

 

 

6.2

Liens

42

 

 

 

 

 

6.3

Restrictions on Fundamental Changes

42

 

 

 

 

 

6.4

Disposal of Assets

42

 

 

 

 

 

6.5

Change Name

42

 

 

 

 

 

6.6

Nature of Business

42

 

3

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

6.7

Prepayments and Amendments

43

 

 

 

 

 

6.8

[intentionally Omitted]

44

 

 

 

 

 

6.9

Distributions

44

 

 

 

 

 

6.10

Accounting Methods

44

 

 

 

 

 

6.11

Investments; Controlled Investments

44

 

 

 

 

 

6.12

Transactions with Affiliates

44

 

 

 

 

 

6.13

Use of Proceeds

45

 

 

 

 

 

6.14

Limitation on Issuance of Stock

45

 

 

 

 

 

6.15

Parent as Holding Company

45

 

 

 

 

7.

FINANCIAL COVENANTS

45

 

 

 

 

8.

EVENTS OF DEFAULT

46

 

 

 

 

9.

RIGHTS AND REMEDIES

48

 

 

 

 

 

9.1

Rights and Remedies

48

 

 

 

 

 

9.2

Remedies Cumulative

48

 

 

 

 

10.

WAIVERS; INDEMNIFICATION

48

 

 

 

 

 

10.1

Demand; Protest; etc.

48

 

 

 

 

 

10.2

The Lender Group’s Liability for Collateral

49

 

 

 

 

 

10.3

Indemnification

49

 

 

 

 

11.

NOTICES

50

 

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

51

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

52

 

 

 

 

 

13.1

Assignments and Participations

52

 

 

 

 

 

13.2

Successors

54

 

 

 

 

14.

AMENDMENTS; WAIVERS

54

 

 

 

 

 

14.1

Amendments and Waivers

54

 

 

 

 

 

14.2

Replacement of Certain Lenders

56

 

 

 

 

 

14.3

No Waivers; Cumulative Remedies

57

 

 

 

 

15.

AGENT; THE LENDER GROUP

57

 

 

 

 

 

15.1

Appointment and Authorization of Agent

57

 

 

 

 

 

15.2

Delegation of Duties

58

 

 

 

 

 

15.3

Liability of Agent

58

 

 

 

 

 

15.4

Reliance by Agent

58

 

 

 

 

 

15.5

Notice of Default or Event of Default

58

 

4

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

15.6

Credit Decision

59

 

 

 

 

 

15.7

Costs and Expenses; Indemnification

59

 

 

 

 

 

15.8

Agent in Individual Capacity

60

 

 

 

 

 

15.9

Successor Agent

60

 

 

 

 

 

15.10

Lender in Individual Capacity

60

 

 

 

 

 

15.11

Collateral Matters

61

 

 

 

 

 

15.12

Restrictions on Actions by Lenders; Sharing of Payments

62

 

 

 

 

 

15.13

Agency for Perfection

62

 

 

 

 

 

15.14

Payments by Agent to the Lenders

63

 

 

 

 

 

15.15

Concerning the Collateral and Related Loan Documents

63

 

 

 

 

 

15.16

Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

63

 

 

 

 

 

15.17

Several Obligations; No Liability

64

 

 

 

 

16.

WITHHOLDING TAXES

64

 

 

 

17.

GENERAL PROVISIONS

66

 

 

 

 

 

17.1

Effectiveness

66

 

 

 

 

 

17.2

Section Headings

66

 

 

 

 

 

17.3

Interpretation

66

 

 

 

 

 

17.4

Severability of Provisions

67

 

 

 

 

 

17.5

Bank Product Providers

67

 

 

 

 

 

17.6

Debtor-Creditor Relationship

67

 

 

 

 

 

17.7

Counterparts; Electronic Execution

67

 

 

 

 

 

17.8

Revival and Reinstatement of Obligations

68

 

 

 

 

 

17.9

Confidentiality

68

 

 

 

 

 

17.10

Lender Group Expenses

69

 

 

 

 

 

17.11

Survival

69

 

 

 

 

 

17.12

Patriot Act

69

 

 

 

 

 

17.13

Integration

69

 

 

 

 

 

17.14

Public Disclosure

69

 

 

 

 

 

17.15

Acknowledgment of Prior Obligations and Continuation Thereof

69

 

 

 

 

 

17.16

No Novation

70

 

5

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

Form of Assignment and Acceptance

Exhibit B-2

Form of Bank Product Letter Agreement

Exhibit C-1

Form of Compliance Certificate

Exhibit L-1

Form of LIBOR Certificate

 

 

Schedule A-1

Agent’s Account

Schedule C-1

Commitments

Schedule 1.1

Definitions

Schedule 3.1

Conditions Precedent

Schedule 3.6

Conditions Subsequent

Schedule 5.1

Financial Statements, Reports, Certificates

Schedule 5.2

Collateral Reporting

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered into
as of December 10, 2010, by and among the lenders identified on the signature
pages hereof (each of such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter as a “Lender”, as that term
is hereinafter further defined), WELLS FARGO CAPITAL FINANCE, INC., a California
corporation, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), HAWAIIAN HOLDINGS, INC., a
Delaware corporation (“Parent”), and HAWAIIAN AIRLINES, INC., a Delaware
corporation (“Borrower”).

 

WHEREAS, Agent, WFCF, Parent, and Borrower are parties to that certain Credit
Agreement, dated as of June 2, 2005 (as amended, supplemented, or otherwise
modified from time to time prior to the date hereof, the “Original Credit
Agreement”); and

 

WHEREAS, Agent, WFCF, Parent and Borrower desire to amend and restate the
Original Credit Agreement in its entirety subject to the terms and conditions
set forth herein, it being understood that no repayment of the obligations under
the Original Credit Agreement is being effected hereby, but merely an amendment
and restatement in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree to amend
and restate the Original Credit Agreement in its entirety as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1           Definitions.  Capitalized terms used in this Agreement shall have
the meanings specified therefor on Schedule 1.1.

 

1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, however, that if
Borrower notifies Agent that Borrower requests an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred.  When used herein, the
term “financial statements” shall include the notes and schedules thereto. 
Whenever the term “Parent” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Parent and its Subsidiaries
on a consolidated basis, unless the context clearly requires otherwise.

 

1.3           Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.

 

1.4           Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise

 

--------------------------------------------------------------------------------


 

indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds (or,
(a) in the case of contingent reimbursement obligations with respect to Letters
of Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid.  Any reference herein to any Person shall be construed to
include such Person’s successors and assigns.  Any requirement of a writing
contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.

 

1.5           Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

 

2.             LOANS AND TERMS OF PAYMENT.

 

2.1           Revolver Advances.

 

(a)           Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make revolving loans
(“Advances”) to Borrower in an amount at any one time outstanding not to exceed
the lesser of:

 

(i)         such Lender’s Revolver Commitment, or

 

(ii)        such Lender’s Pro Rata Share of an amount equal to the lesser of:

 

(A)          the Maximum Revolver Amount less the sum of (1) the Letter of
Credit Usage at such time, plus (2) the principal amount of Swing Loans
outstanding at such time, and

 

(B)           the Borrowing Base at such time less the sum of (1) the Letter of
Credit Usage at such time, plus (2) the principal amount of Swing Loans
outstanding at such time.

 

On the Closing Date, “Advances” (as defined in the Original Credit Agreement)
outstanding under the Original Credit Agreement (the “Existing Advances”) shall
be converted into (and deemed made as) Advances hereunder (it being understood
that no repayment of the Existing Advances is being effected hereby, but merely
an amendment, restatement, and renewal in accordance with the terms hereof).  On
the Closing Date, the “Term Loan” (as defined in the Original Credit Agreement)
outstanding under the Original Credit Agreement (the “Existing Term Loan”) shall
automatically and immediately be converted into (and deemed made as) Advances
hereunder (it being understood that no repayment of the Existing Term Loan is
being

 

2

--------------------------------------------------------------------------------


 

effected hereby, but merely an amendment, restatement and conversion in
accordance with the terms hereof).  On the Closing Date, the Lenders shall
effect a settlement (pursuant to Section 2.3(e) or as may otherwise be agreed
upon by the applicable Lenders) of the Advances deemed made pursuant to this
paragraph so as to cause each Lender to hold its Pro Rata Share (calculated
pursuant to clause (a) of such definition) thereof.

 

(b)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

 

(c)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) to establish, increase,
reduce, eliminate, or otherwise adjust reserves from time to time against the
Borrowing Base or the Maximum Revolver Amount in such amounts, and with respect
to such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including (i) reserves in an amount equal to the Bank Product
Reserve Amount, (ii) reserves with respect to (A) sums that Parent or its
Subsidiaries are required to pay under any Section of this Agreement or any
other Loan Document (such as taxes, assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and has
failed to pay when due (after giving effect to any applicable grace periods set
forth in this Agreement or any other Loan Document), and (B) amounts owing by
Parent or its Subsidiaries to any Person to the extent secured by a Lien on, or
trust over, any of the Collateral (other than a Permitted Lien which is a
permitted purchase money Lien or the interest of a lessor under a Capital
Lease), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, taxes that are the
subject of a United States federal tax lien or other taxes where given priority
under applicable law) in and to such item of the Collateral, and (iii) other
reserves expressly permitted by the terms of any Loan Document; provided that
Agent shall not establish any reserve to the extent that it is duplicative of a
reserve that has already been established.

 

2.2           [Intentionally Omitted.]

 

2.3           Borrowing Procedures and Settlements.

 

(a)           Procedure for Borrowing.  Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent.  Unless Swing Lender
is not obligated to make a Swing Loan pursuant to Section 2.3(b) below, such
notice must be received by Agent no later than 10:00 a.m. (California time) on
the Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 10:00 a.m. (California time) on the Business Day prior to the date that is
the requested Funding Date.  At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time.  In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

 

(b)           Making of Swing Loans.  In the case of a request for an Advance
and so long as either (i) the aggregate amount of Swing Loans made since the
last Settlement Date, minus the amount of Collections or payments applied to
Swing Loans since the last Settlement Date, plus the amount of the requested
Advance does not exceed $5,000,000, or (ii) Swing Lender, in its sole
discretion, shall agree to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make an Advance in the amount of such requested
Borrowing (any such Advance made solely by Swing Lender pursuant to this
Section 2.3(b) being referred to as a “Swing Loan” and such Advances being
referred to as “Swing Loans”) available to Borrower on the Funding Date
applicable thereto by transferring immediately available funds to

 

3

--------------------------------------------------------------------------------


 

the Designated Account.  Anything contained herein to the contrary
notwithstanding, the Swing Lender may, but shall not be obligated to, make Swing
Loans at any time that one or more of the Lenders is a Defaulting Lender.  Each
Swing Loan shall be deemed to be an Advance hereunder and shall be subject to
all the terms and conditions (including Section 3) applicable to other Advances,
except that all payments on any Swing Loan shall be payable to Swing Lender
solely for its own account.  Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date.  Swing Lender
shall not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan.  The Swing Loans shall be
secured by Agent’s Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.

 

(c)           Making of Loans.

 

(i)            In the event that Swing Lender is not obligated to make a Swing
Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto.  After Agent’s receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the Designated
Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 

(ii)           Unless Agent receives notice from a Lender prior to 9:00 a.m.
(California time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount.  If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period.  A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error. 
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. 
If such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing.

 

(d)           Protective Advances and Optional Overadvances.

 

(i)            Any contrary provision of this Agreement or any other Loan
Document notwithstanding, but subject to Section 2.3(d)(iv), Agent hereby is
authorized by Borrower and the Lenders, from time to time in Agent’s sole
discretion, (A) after the occurrence and during the continuance of a Default or
an Event of Default, or (B) at any time that any of the other applicable
conditions precedent set forth in

 

4

--------------------------------------------------------------------------------


 

Section 3 are not satisfied, to make Advances to, or for the benefit of,
Borrower on behalf of the Lenders that Agent, in its Permitted Discretion deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (any of the Advances described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).

 

(ii)           Any contrary provision of this Agreement or any other Loan
Document notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby
authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $7,500,000, and (B) after giving
effect to such Advances, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount.  In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrower
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrower to an amount permitted by the preceding sentence. 
In such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders.  In any event, (x) if any Overadvance
remains outstanding for more than 30 days, unless otherwise agreed to by all
Lenders (other than any Defaulting Lenders), Borrower shall immediately repay
the Advances in an amount sufficient to eliminate all such Overadvances and
(y) after the date all such Overadvances have been eliminated, there must be at
least 30 consecutive days before intentional Overadvances are made by Agent and
the Lenders.  The foregoing provisions are meant for the benefit of the Lenders
and Agent and are not meant for the benefit of Borrower, which shall continue to
be bound by the provisions of Section 2.5.  Each Lender with a Revolver
Commitment shall be obligated to settle with Agent as provided in
Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of such
Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported to
such Lender, any intentional Overadvances made as permitted under this
Section 2.3(d)(ii), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses.

 

(iii)          Each Protective Advance and each Overadvance shall be deemed to
be an Advance hereunder, except that no Protective Advance or Overadvance shall
be eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all
payments on the Protective Advances shall be payable to Agent solely for its own
account.  The Protective Advances and Overadvances shall be repayable on demand,
secured by Agent’s Liens, constitute Obligations hereunder, and bear interest at
the rate applicable from time to time to Advances that are Base Rate Loans.  The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances.  For the avoidance of
doubt, the limitations on Agent’s ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent’s ability to make
Overadvances do not apply to Protective Advances.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrower in any way.

 

(iv)          Notwithstanding anything contained in this Agreement or any other
Loan Document to the contrary: (A) no Overadvance or Protective Advance may be
made by Agent if such Advance would cause the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed $7,500,000; and
(B) to the extent any Protective Advance causes the aggregate Revolver Usage to
exceed the

 

5

--------------------------------------------------------------------------------


 

Maximum Revolver Amount, each such Protective Advance shall be for Agent’s sole
and separate account and not for the account of any Lender and shall be entitled
to priority in repayment in accordance with Section 2.4(b).

 

(e)           Settlement.  It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances.  Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

 

(i)            Agent shall request settlement (“Settlement”) with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances, and (3) with
respect to Borrower’s or its Subsidiaries’ Collections or payments received, as
to each by notifying the Lenders by telecopy, telephone, or other similar form
of transmission, of such requested Settlement, no later than 2:00 p.m.
(California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”).  Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing  Loans, and Protective
Advances for the period since the prior Settlement Date.  Subject to the terms
and conditions contained herein (including Section 2.3(g)):  (y) if the amount
of the Advances (including Swing Loans and Protective Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. (California time) on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and
(z) if the amount of the Advances (including Swing Loans and Protective
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, such Lender shall no later than 12:00 p.m. (California time) on the
Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Advances (including Swing
Loans and Protective Advances).  Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans or Protective Advances and, together with
the portion of such Swing Loans or Protective Advances representing Swing
Lender’s Pro Rata Share thereof, shall constitute Advances of such Lenders.  If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

 

(ii)           In determining whether a Lender’s balance of the Advances, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective Advances as
of a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received in good funds by Agent
with respect to principal, interest, fees payable by Borrower and allocable to
the Lenders hereunder, and proceeds of Collateral.

 

(iii)          Between Settlement Dates, Agent, to the extent Protective
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans.  Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances.  If, as of any Settlement Date, Collections or payments
of Parent or its Subsidiaries received since

 

6

--------------------------------------------------------------------------------


 

the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Agent for the accounts
of the Lenders, and Agent shall pay to the Lenders (other than a Defaulting
Lender if Agent has implemented the provisions of Section 2.3(g)), to be applied
to the outstanding Advances of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances.  During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Protective
Advances, and each Lender (subject to the effect of agreements between Agent and
individual Lenders) with respect to the Advances other than Swing Loans and
Protective Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the daily amount of funds employed by
Swing Lender, Agent, or the Lenders, as applicable.

 

(iv)          Anything in this Section 2.3(e) to the contrary notwithstanding,
in the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in
Section 2.3(g).

 

(f)            Notation.  Agent, as a non-fiduciary agent for Borrower, shall
maintain a register showing the principal amount of the Advances, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.

 

(g)           Defaulting Lenders.  Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by Borrower to Agent for the Defaulting
Lender’s benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, repaid by the
Defaulting Lender, (B) second, to the Issuing Lender, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
repaid by the Defaulting Lender, (C) third, to each non-Defaulting Lender
ratably in accordance with their Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of an Advance (or other funding
obligation) was funded by such other non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower as
if such Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender.  Subject to the
foregoing, Agent may hold and, in its Permitted Discretion, re-lend (in
accordance with such Defaulting Lender’s Pro Rata Share of such Advances) to
Borrower for the account of such Defaulting Lender the amount of all such
payments received and retained by Agent for the account of such Defaulting
Lender.  Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under
Section 2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Commitment shall be deemed to be zero; provided, however, that the
foregoing shall not apply to (1) any of the matters governed by
Section 14.1(a)(i) through (iii), (2) to the extent involving changes to clauses
(i), (ii), or (iii) of Section 14.1(a) of this Agreement, Section 14.1(a)(iv),
or (3) amendments, modifications or changes to the definition of Defaulting
Lenders, provided, however, that if a Defaulting Lender’s consent to a change to
the definition of Defaulting Lender is requested by Agent in writing, and such
Defaulting Lender fails to respond to Agent with either an approval or a
rejection of such request within 5 Business Days following delivery by Agent of
such request, then, if Lenders whose aggregate Pro Rata Shares (calculated under
clause (c) of the definition of Pro Rata Shares (subject to adjustment pursuant
to this Section 2.3(g)) exceed 50% have either accepted or rejected such
request, such Defaulting Lender shall be deemed to vote its interest in a manner
consistent with the vote of such Lenders.  The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender and
such Defaulting Lender shall continue to constitute a “Defaulting Lender,” in
each case, until the earlier of (y) the date on which the non-Defaulting
Lenders, Agent, and Borrower shall have waived, in writing, the application of
this Section 2.3(g) to such

 

7

--------------------------------------------------------------------------------


 

Defaulting Lender, or (z) the date on which such Defaulting Lender makes payment
of all amounts that it was obligated to fund hereunder, pays to Agent all
amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent or Borrower, provides
adequate assurance of its ability to perform its future obligations hereunder,
it being understood that, upon the satisfaction of the conditions in clause
(y) or (z), such Lender shall cease to be a Defaulting Lender.  The operation of
this Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender.  Any failure by a Defaulting Lender to fund amounts that it was
obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Agent.  In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being repaid its share of the outstanding Obligations (other than Bank
Product Obligations, but including (1) all interest, fees, and other amounts
that may be due and payable in respect thereof, and (2) an assumption of its Pro
Rata Share of the Letters of Credit); provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund.  In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 

(h)           Independent Obligations.  All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

 

2.4           Payments; Reductions of Commitments; Prepayments.

 

(a)           Payments by Borrower.

 

(i)            Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein.  Any payment received by Agent
later than 11:00 a.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

(ii)           Unless Agent receives notice from Borrower prior to the date on
which any payment is due to the Lenders that Borrower will not make such payment
in full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

 

8

--------------------------------------------------------------------------------

 

(b)           Apportionment and Application.

 

(i)            So long as no Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent’s
separate account or for the separate account of the Issuing Lender) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates.  All
payments to be made hereunder by Borrower shall be remitted to Agent and all
(subject to Section 2.4(b)(iv), Section 2.4(d)(ii), and Section 2.4(e)) such
payments, and all proceeds of Collateral received by Agent, shall be applied, so
long as no Application Event has occurred and is continuing, to reduce the
balance of the Advances outstanding and, thereafter, to Borrower (to be wired to
the Designated Account) or such other Person entitled thereto under applicable
law.

 

(ii)           At any time that an Application Event has occurred and is
continuing and except as otherwise provided in Section 2.3(g) with respect to
Defaulting Lenders, all payments remitted to Agent and all proceeds of
Collateral received by Agent shall be applied as follows:

 

(A)          first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

 

(B)           second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,

 

(C)           third, to pay interest due in respect of all Protective Advances
until paid in full,

 

(D)          fourth, to pay the principal of all Protective Advances until paid
in full,

 

(E)           fifth, ratably, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to any of the Lenders under
the Loan Documents, until paid in full,

 

(F)           sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,

 

(G)           seventh, to pay interest accrued in respect of the Swing Loans
until paid in full,

 

(H)          eighth, to pay the principal of all Swing Loans until paid in full,

 

(I)            ninth, ratably, to pay interest accrued in respect of the
Advances (other than Protective Advances) until paid in full,

 

(J)            tenth, ratably (i) to pay the principal of all Advances until
paid in full, and (ii) to Agent, to be held by Agent, for the benefit of Issuing
Lender (and for the ratable benefit of each of the Lenders that have an
obligation to pay to Agent, for the account of the Issuing Lender, a share of
each Letter of Credit Disbursement), as cash collateral in an amount up to 105%
of the Letter of Credit Usage (to the extent permitted by applicable law, such
cash collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(ii), beginning with tier (A) hereof),

 

9

--------------------------------------------------------------------------------


 

(K)          eleventh, to pay any other Obligations (including being paid,
ratably, to the Bank Product Providers on account of all amounts then due and
payable in respect of Bank Product Obligations, with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral for any then extant Bank Product Obligations
(which cash collateral may be released by Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof),

 

(L)           twelfth, to Borrower (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

 

(iii)          Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 

(iv)          In each instance, so long as no Application Event has occurred and
is continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

 

(v)           For purposes of Section 2.4(b)(ii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(vi)          In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other.  In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of
Section 2.3(g) shall control and govern, and if otherwise, then the terms and
provisions of this Section 2.4 shall control and govern.

 

(vii)         Each payment of the principal amount of any of the Advances
pursuant to Section 2.4(b)(ii)(J)(i) above shall be applied, first, to the
outstanding principal amount of the Advances that are Base Rate Loans until paid
in full, and second, to the outstanding principal amount of the Advances that
are LIBOR Rate Loans.

 

(c)            Reduction of Commitments.

 

(i)            Revolver Commitments.  The Revolver Commitments shall terminate
on the Maturity Date.  Borrower may reduce the Revolver Commitments, without
premium or penalty, to an amount (which may be zero) not less than the sum of
(A) the Revolver Usage as of such date, plus (B) the principal amount of all
Advances not yet made as to which a request has been given by Borrower under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrower pursuant to Section 2.11(a).  Each
such reduction shall be in an amount which is not less than $5,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by providing not less than 10 Business Days prior
written notice to Agent and shall be irrevocable.  Once reduced, the Revolver
Commitments may not be increased.  Each such reduction of the Revolver
Commitments shall

 

10

--------------------------------------------------------------------------------


 

reduce the Revolver Commitments of each Lender proportionately in accordance
with its Pro Rata Share thereof.

 

(ii)           Intentionally Omitted.

 

(d)           Optional Prepayments.

 

(i)            Advances.  Borrower may prepay the principal of any Advance at
any time in whole or in part, without premium or penalty.

 

(ii)           Intentionally Omitted.

 

(e)           Mandatory Prepayments.

 

(i)            Borrowing Base.  If, at any time, (A) the Revolver Usage on such
date exceeds (B) the Borrowing Base (such excess being referred to as the
“Borrowing Base Excess”), then Borrower shall immediately prepay the Obligations
in accordance with Section 2.4(f)(i) in an aggregate amount equal to the
Borrowing Base Excess.

 

(ii)           Intentionally Omitted.

 

(iii)          Intentionally Omitted.

 

(iv)          Intentionally Omitted.

 

(v)           Intentionally Omitted.

 

(f)            Application of Payments.

 

(i)         Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as
no Application Event shall have occurred and be continuing, be applied, first,
to the outstanding principal amount of the Advances until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then extant Letter of Credit Usage, and (B) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).   Each such prepayment of the principal amount of the
Advances pursuant to Section 2.4(f)(i)(A) shall be applied, first, to the
outstanding principal amount of the Advances that are Base Rate Loans until paid
in full, and second, to the outstanding principal amount of the Advances that
are LIBOR Rate Loans.

 

2.5           Overadvances.  If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender Group pursuant to Section 2.1 or
Section 2.11 is greater than any of the limitations set forth in Section 2.1 or
Section 2.11, as applicable (an “Overadvance”), Borrower shall immediately pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b).  Borrower promises to pay the Obligations (including principal,
interest, fees, costs, and expenses) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.

 

2.6           Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

 

(a)           Interest Rates.  Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows:

 

11

--------------------------------------------------------------------------------


 

(i)            if the relevant Obligation is a LIBOR Rate Loan, at a per annum
rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and

 

(ii)           otherwise, at a per annum rate equal to the Base Rate plus the
Base Rate Margin.

 

(b)           Letter of Credit Fee.  Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(e)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.

 

(c)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default and at the election of the Required Lenders,

 

(i)            all Obligations (except for undrawn Letters of Credit) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable thereunder, and

 

(ii)           the Letter of Credit fee provided for in Section 2.6(b) shall be
increased to 2 percentage points above the per annum rate otherwise applicable
hereunder.

 

(d)           Payment.  Except to the extent provided to the contrary in
Section 2.10 or Section 2.12(a), all interest, all Letter of Credit fees, all
other fees payable hereunder or under any of the other Loan Documents, and all
costs, expenses, and Lender Group Expenses payable hereunder or under any of the
other Loan Documents shall be due and payable, in arrears, on the first day of
each month at any time that Obligations or Commitments are outstanding. 
Borrower hereby authorizes Agent, from time to time without prior notice to
Borrower, to charge all interest, Letter of Credit fees, and all other fees
payable  hereunder or under any of the other Loan Documents (in each case, as
and when due and payable), all costs, expenses, and Lender Group Expenses
payable hereunder or under any of the other Loan Documents (in each case, as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.11(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.10 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products) to the Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances that are Base Rate Loans; provided, however, that so long as no Event
of Default has occurred and is continuing, Agent shall not be authorized to
charge the Loan Account for any such payment until Agent has provided Borrower
with notice (which notice shall be permitted to be sent by Agent to the email
addresses for the individuals set forth on Schedule 2.6(d) hereto and receipt of
each such notice shall be confirmed by Borrower’s representatives by return
email promptly upon receipt) that such payment is due and such payment is not
received by Agent within 2 Business Days after the date that such notice is
provided (it being understood that (a) nothing in the foregoing proviso shall
affect the date that such payment is due and payable and (b)  Agent is
authorized, immediately following such 2 Business Day period, to charge such
payment to the Loan Account with retroactive effect to the date that such
payment was due, provided that charging such payment to the Loan Account under
such circumstances shall not operate as a waiver of any Event of Default arising
out of the failure of Borrower to make such payment within the time period
specified therefor in the applicable Loan Documents).  Any interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement that are
charged to the Loan Account shall thereafter constitute Advances hereunder and
shall initially accrue interest at the rate then applicable to Advances

 

12

--------------------------------------------------------------------------------


 

that are Base Rate Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms of this Agreement).

 

(e)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue.  In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

 

(f)            Intent to Limit Charges to Maximum Lawful Rate.  In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable.  Borrower and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, Borrower is and shall be liable only
for the payment of such maximum as allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.

 

2.7           Crediting Payments.  The receipt of any payment item by Agent
shall not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. 
Should any payment item not be honored when presented for payment, then Borrower
shall be deemed not to have made such payment and interest shall be calculated
accordingly.  Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 11:00 a.m. (California time).  If
any payment item is received into Agent’s Account on a non-Business Day or after
11:00 a.m. (California time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.

 

2.8           Designated Account.  Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d).  Borrower agrees to establish and maintain the Designated
Account with the Designated Account Bank for the purpose of receiving the
proceeds of the Advances requested by Borrower and made by Agent or the Lenders
hereunder.  Unless otherwise specified in writing by Borrower, any Advance or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

 

2.9           Maintenance of Loan Account; Statements of Obligations.  Agent
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrower or for Borrower’s account, the Letters of Credit issued or arranged
by Issuing Lender for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses.  In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account.  Agent shall render monthly statements regarding the
Loan Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

 

2.10         Fees.  Borrower shall pay to Agent,

 

13

--------------------------------------------------------------------------------


 

(a)           for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.

 

(b)           for the ratable account of those Lenders with Revolver
Commitments, on the first day of each month from and after the Closing Date up
to the first day of the month prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to the Applicable Unused Line Fee
Percentage per annum times the result of (i) the aggregate amount of the
Revolver Commitments, less (ii) the average Daily Balance of the Revolver Usage
during the immediately preceding month (or portion thereof).

 

(c)           audit, appraisal, and valuation fees and charges, as and when
incurred or chargeable, as follows (i) a fee of $1,000 per day, per auditor,
plus out-of-pocket expenses for each financial audit of Borrower performed by
personnel employed by Agent, (ii) if implemented, a fee of $1,000 per day, per
applicable individual, plus out-of-pocket expenses for the establishment of
electronic collateral reporting systems, and (iii) the actual charges paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to perform financial audits of Borrower or its Subsidiaries, to
establish electronic collateral reporting systems, to appraise the Collateral,
or any portion thereof, or to assess Borrower’s or its Subsidiaries’ business
valuation; provided, however, that so long as no Event of Default shall have
occurred and be continuing, Borrower shall not be obligated to reimburse Agent
for (w) more than 3 audits during any calendar year, (x) more than (i) 2
appraisals of the Spare Parts during any calendar year, (ii) 2 appraisals of the
Engines during any calendar year, (iii) 2 appraisals of the Equipment during any
calendar year, or (iv) 2 appraisals of the Aircraft during any calendar year,
(y) more than 1 appraisal of all other Collateral (including Equipment) during
any calendar year, or (z) more than 1 business valuation during any calendar
year.

 

2.11         Letters of Credit.

 

(a)           Subject to the terms and conditions of this Agreement, upon the
request of Borrower made in accordance herewith, the Issuing Lender agrees to
issue, or to cause an Underlying Issuer (including, as Issuing Lender’s agent)
to issue, a requested Letter of Credit.  If Issuing Lender, at its option,
elects to cause an Underlying Issuer to issue a requested Letter of Credit, then
Issuing Lender agrees that it will enter into arrangements relative to the
reimbursement of such Underlying Issuer (which may include, among, other means,
by becoming an applicant with respect to such Letter of Credit or entering into
undertakings which provide for reimbursements of such Underlying Issuer with
respect to such Letter of Credit; each such obligation or undertaking,
irrespective of whether in writing, a “Reimbursement Undertaking”) with respect
to Letters of Credit issued by such Underlying Issuer.  By submitting a request
to Issuing Lender for the issuance of a Letter of Credit, Borrower shall be
deemed to have requested that Issuing Lender issue or that an Underlying Issuer
issue the requested Letter of Credit and to have requested Issuing Lender to
issue a Reimbursement Undertaking with respect to such requested Letter of
Credit if it is to be issued by an Underlying Issuer (it being expressly
acknowledged and agreed by Borrower that Borrower is and shall be deemed to be
an applicant (within the meaning of Section 5-102(a)(2) of the Code) with
respect to each Underlying Letter of Credit).  Each request for the issuance of
a Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be made in writing by an Authorized Person and delivered
to the Issuing Lender via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension.  Each such request shall be in form and
substance reasonably satisfactory to the Issuing Lender and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the expiration date of
such Letter of Credit, (iv) the name and address of the beneficiary of the
Letter of Credit, and (v) such other information (including, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit.  Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Parent or its Subsidiaries (1) in respect of (A) a
lease of real property, or (B) an employment contract, or (2) at any time that
one or more of the Lenders is a Defaulting Lender.  The Issuing Lender shall
have no obligation to issue a Letter of Credit or a Reimbursement Undertaking in
respect

 

14

--------------------------------------------------------------------------------


 

of an Underlying Letter of Credit, in either case, if any of the following would
result after giving effect to the requested issuance:

 

(i)            the Letter of Credit Usage would exceed the Borrowing Base less
the outstanding amount of Advances (inclusive of Swing Loans), or

 

(ii)           the Letter of Credit Usage would exceed $20,000,000, or

 

(iii)          the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances (including Swing Loans).

 

Borrower and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrower on the Closing Date.  Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars.  If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrower shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans unless and until
converted to a LIBOR Rate Loan. If a Letter of Credit Disbursement is deemed to
be an Advance hereunder, Borrower’s obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Lender shall be discharged and replaced by the
resulting Advance.  Promptly following receipt by Agent of any payment from
Borrower pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.11(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

 

(b)           Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Lender with a Revolver Commitment
agrees to fund its Pro Rata Share of any Advance deemed made pursuant to
Section 2.11(a) on the same terms and conditions as if Borrower had requested
the amount thereof as an Advance and Agent shall promptly pay to Issuing Lender
the amounts so received by it from the Lenders.  By the issuance of a Letter of
Credit or a Reimbursement Undertaking (or an amendment to a Letter of Credit or
a Reimbursement Undertaking increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit.  In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded to Borrower for any reason.  Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3.  If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
the Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

 

15

--------------------------------------------------------------------------------


 

(c)           Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group and each Underlying Issuer harmless from any damage, loss, cost,
expense, or liability (other than Taxes, which shall be governed by Section 16),
and reasonable attorneys fees incurred by Issuing Lender, any other member of
the Lender Group, or any Underlying Issuer arising out of or in connection with
any Reimbursement Undertaking or any Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer. 
Borrower agrees to be bound by the Underlying Issuer’s regulations and
interpretations of any Letter of Credit or by Issuing Lender’s interpretations
of any Reimbursement Undertaking even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that none of
the Issuing Lender, the Lender Group, or any Underlying Issuer shall be liable
for any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letter of Credit or
any modifications, amendments, or supplements thereto.  Borrower understands
that the Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer.  Borrower hereby agrees to indemnify,
save, defend, and hold Issuing Lender and the other members of the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability (other than Taxes, which shall be governed by Section 16)
incurred by them as a result of the Issuing Lender’s indemnification of an
Underlying Issuer; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any such loss, cost, expense, or liability to the
extent that it is caused by the gross negligence or willful misconduct of the
Issuing Lender, the Underlying Issuer or any other member of the Lender Group. 
Borrower hereby acknowledges and agrees that none of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer shall be responsible
for delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

 

(d)           Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

 

(e)           Any and all issuance charges, usage charges, commissions, fees,
and costs incurred by the Issuing Lender relating to Underlying Letters of
Credit shall be Lender Group Expenses for purposes of this Agreement and shall
be reimbursable immediately by Borrower to Agent for the account of the Issuing
Lender; it being acknowledged and agreed by Borrower that, as of the Closing
Date, the usage or issuance charge imposed by the Underlying Issuer is .825% per
annum times the undrawn amount of each Underlying Letter of Credit, that such
usage or issuance charge may be changed from time to time (if and to the extent
that the Underlying Issuer changes such issuance charge either (y) generally
with respect to customers or (z) generally in connection with its role as
Underlying Issuer for the Issuing Lender), and that the Underlying Issuer also
imposes a schedule of charges for amendments, extensions, drawings, and
renewals.

 

(f)            If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

 

(i)            any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or

 

16

--------------------------------------------------------------------------------


 

(ii)           there shall be imposed on the Issuing Lender, any other member of
the Lender Group, or Underlying Issuer any other condition regarding any Letter
of Credit or Reimbursement Undertaking,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(f) for
any such amounts incurred more than 180 days prior to the date on which the
demand for payment of such amounts is first made to Borrower; provided further,
however, that if an event or circumstance giving rise to such amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  The determination by Agent of
any amount due pursuant to this Section 2.11(f), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

 

2.12         LIBOR Option.

 

(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option,
subject to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Advances be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrower no longer shall have the option to request that Advances bear interest
at a rate based upon the LIBOR Rate.

 

(b)           LIBOR Election.

 

(i)            Borrower may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”).  Notice of Borrower’s election of the LIBOR Option for a
permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day).  Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the affected Lenders.

 

(ii)           Each LIBOR Notice shall be irrevocable and binding on Borrower. 
In connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than

 

17

--------------------------------------------------------------------------------


 

on the last day of the Interest Period applicable thereto (except as provided in
Section 2.12(a)(y)), or (C) the failure to borrow, convert, continue or prepay
any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered pursuant
hereto (such losses, costs, or expenses, “Funding Losses”).  A certificate of
Agent or a Lender delivered to Borrower setting forth in reasonable detail any
amount or amounts that Agent or such Lender is entitled to receive pursuant to
this Section 2.12 shall be conclusive absent manifest error.  Borrower shall pay
such amount to Agent or the Lender, as applicable, within 30 days of the date of
its receipt of such certificate.

 

(iii)          Borrower shall have not more than 10 LIBOR Rate Loans in effect
at any given time.  Borrower only may exercise the LIBOR Option for proposed
LIBOR Rate Loans of at least $1,000,000.

 

(c)           Conversion.  Borrower may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment 
through the required application by Agent of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).

 

(d)           Special Provisions Applicable to LIBOR Rate.

 

(i)            The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law (other than 
changes in laws relative to (x) Taxes, which shall be governed by Section 16 and
(z) types of taxes expressly addressed in the definition of Taxes and
specifically excluded from the definition of Taxes) occurring subsequent to the
commencement of the then applicable Interest Period, and that (A) are applied
generally to borrowers of such Lender, and (B) have not been reimbursed by
Borrower pursuant to Section 2.13, including changes in tax laws (other than 
changes in laws relative to (x) Taxes, which shall be governed by Section 16 and
(z) types of taxes expressly addressed in the definition of Taxes and
specifically excluded from the definition of Taxes) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the LIBOR Rate.  In any such
event, the affected Lender shall give Borrower and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender, 
Borrower may, by notice to such affected Lender (y) require such Lender to
furnish to Borrower a statement setting forth the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (z) repay
the LIBOR Rate Loans with respect to which such adjustment is made (together
with any amounts due under Section 2.12(b)(ii)).

 

(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

 

18

--------------------------------------------------------------------------------

 

(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 

2.13         Capital Requirements.

 

(a)           If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof.  Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.  Failure
or delay on the part of any Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender’s
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

(b)           If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it.  Borrower agrees to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment.  If, after such
reasonable efforts, such Affected Lender does not so designate a different one
of its lending offices or assign its rights to another of its offices or
branches so as to eliminate Borrower’s obligation to pay any future amounts to
such Affected Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrower to obtain LIBOR Rate Loans, then Borrower
(without prejudice to any amounts then due to such Affected Lender under
Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.12(d)(i) or Section 2.13(a), as
applicable, or indicates that it is no longer unlawful or impractical to fund or
maintain LIBOR Rate Loans, may seek a substitute Lender reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s Commitments hereunder (a “Replacement Lender”), and if such Replacement
Lender agrees to such purchase, such Affected Lender

 

19

--------------------------------------------------------------------------------


 

shall assign to the Replacement Lender its Obligations and Commitments, pursuant
to an Assignment and Acceptance Agreement, and upon such purchase by the
Replacement Lender, such Replacement Lender shall be deemed to be a “Lender” for
purposes of this Agreement and such Affected Lender shall cease to be a “Lender”
for purposes of this Agreement.

 

2.14         Registered Notes.  Agent agrees to record each Advance on the
Register referenced in Section 13.1(h).  Each Advance recorded on the Register
(each a “Registered Loan”) may not be evidenced by promissory notes other than
Registered Notes (as defined below).  Upon the registration of any Advance,
Borrower agrees, at the request of any Lender, to execute and deliver to such
Lender a promissory note, in conformity with the terms of this Agreement, in
registered form to evidence such Registered Loan, in form and substance
reasonably satisfactory to such Lender, and registered as provided in
Section 13.1(h) (a “Registered Note”), payable to the order of such Lender and
otherwise duly completed, provided that any Registered Note issued to evidence
Advances shall be issued in the principal amount of the applicable Lender’s
Commitment.  Once recorded on the Register, each Advance may not be removed from
the Register so long as it remains outstanding, and a Registered Note may not be
exchanged for a promissory note that is not a Registered Note.

 

3.             CONDITIONS; TERM OF AGREEMENT.

 

3.1           Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make its initial extension of credit provided for
hereunder is subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent ).

 

3.2           Conditions Precedent to all Extensions of Credit.  The obligation
of the Lender Group (or any member thereof) to make any Advances hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

 

(a)           the representations and warranties of Parent or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date); and

 

(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.

 

3.3           Maturity.  This Agreement shall continue in full force and effect
for a term ending on December 10, 2014 (the “Maturity Date”).  The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

 

3.4           Effect of Maturity.  On the Maturity Date, all commitments of the
Lender Group to provide additional credit hereunder shall automatically be
terminated and all of the Obligations immediately shall become due and payable
without notice or demand and Borrower shall be required to repay all of the
Obligations in full.  No termination of the obligations of the Lender Group
(other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full and the
Commitments have been terminated.  When all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrower’s sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable,

 

20

--------------------------------------------------------------------------------


 

in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

 

3.5           Early Termination by Borrower.  Borrower has the option, at any
time upon 10 Business Days prior written notice to Agent, to terminate this
Agreement and terminate the Commitments hereunder by repaying to Agent all of
the Obligations in full.

 

3.6           Conditions Subsequent.  The obligation of the Lender Group (or any
member thereof) to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrower to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof, shall constitute an Event of Default).

 

4.             REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each of Parent
and Borrower makes the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

 

4.1           Due Organization and Qualification; Subsidiaries.

 

(a)           Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, (iii) is duly
qualified to do business as a foreign corporation in good standing in each state
in which it has intrastate Routes or has its principal office or a major
overhaul facility except, in each case, where failure to be so qualified would
not have a material adverse effect on the Borrower or its business, and (iv) has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

 

(b)           Intentionally Omitted.

 

(c)           Set forth on Schedule 4.1(c) to the Disclosure Letter (as such
Schedule to the Disclosure Letter may be updated from time to time by written
notice to Agent attaching such updated Schedule to reflect changes resulting
from transactions permitted under this Agreement), is a complete and accurate
list of the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the
jurisdiction of their organization, (ii) the number of shares of each class of
common and preferred Stock authorized for each of such Subsidiaries, and
(iii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Parent or Borrower, as applicable.  All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.

 

(d)           Except as set forth on Schedule 4.1(c) to the Disclosure Letter,
there are no subscriptions, options, warrants, or calls relating to any shares
of Parent’s Subsidiaries’ capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument.  Neither Parent nor
any of its Subsidiaries is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of Parent’s
Subsidiaries’ capital Stock or any security convertible into or exchangeable for
any such capital Stock.

 

21

--------------------------------------------------------------------------------


 

4.2           Due Authorization; No Conflict.

 

(a)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

 

(b)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any material order, judgment, or decree of
any court or other Governmental Authority binding on any Loan Party or its
Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any Material Contract of any
Loan Party or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of any Loan Party, other than Permitted Liens, or (iv) require any
approval of any Loan Party’s interestholders or any approval or consent of any
Person under any Material Contract of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change.

 

4.3           Governmental Consents.  The execution, delivery, and performance
by each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

 

4.4           Binding Obligations; Perfected Liens.

 

(a)           Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

 

(b)           Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title and as to
which Agent has not caused its Lien to be noted on the applicable certificate of
title, and (ii) any Deposit Accounts and Securities Accounts not subject to a
Control Agreement as permitted by Section 6.11, and subject only to the filing
of financing statements, the recordation of the Copyright Security Agreement,
the recordation of the Engine and Spare Parts Security Agreement with the FAA,
the recordation of the Aircraft Security Agreements with the FAA, the
recordation of the International Interest in favor of Agent, for the benefit of
the Lender Group and the Bank Product Providers, in the International Registry
with respect to the Collateral consisting of Aircraft and Engines, and if there
is any Collateral that is Real Property, the recordation of the Mortgages with
respect thereto  in the appropriate filing offices, and first priority Liens,
subject only to Permitted Liens which by operation of law or contract would have
priority over the Liens securing the Obligations.

 

4.5           Title to Assets; No Encumbrances.  Each of the Loan Parties and
its Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial

 

22

--------------------------------------------------------------------------------


 

statements to the extent permitted hereby.  All of such assets are free and
clear of Liens except for Permitted Liens.

 

4.6           Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

 

(a)           The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) to the Disclosure Letter (as such Schedule to the
Disclosure Letter may be updated from time to time to reflect changes resulting
from transactions permitted under this Agreement).

 

(b)           The chief executive office of each Loan Party and each of its
Subsidiaries is located at the address indicated on Schedule 4.6(b) to the
Disclosure Letter (as such Schedule to the Disclosure Letter may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement).

 

(c)           Each Loan Party’s and each of its Subsidiaries’ tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4.6(c) to the Disclosure Letter (as such Schedule to the Disclosure
Letter may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).

 

(d)           As of the Closing Date, no Loan Party and no Subsidiary of a Loan
Party holds any commercial tort claims that exceed $250,000 in amount, except as
set forth on Schedule 4.6(d) to the Disclosure Letter.

 

4.7           Litigation.

 

(a)           There are no actions, suits, or proceedings pending or, to the
knowledge of Borrower, after due inquiry, threatened in writing against a Loan
Party or any of its Subsidiaries that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change.

 

(b)           Schedule 4.7(b) to the Disclosure Letter sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
with asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $2,500,000 that, as of the Closing Date, is
pending or, to the knowledge of Borrower, after due inquiry, threatened in
writing against a Loan Party or any of its Subsidiaries, of (i) the parties to
such actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties’ and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

 

4.8           Compliance with Laws.  No Loan Party nor any of its Subsidiaries
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

 

4.9           No Material Adverse Change.    All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrower to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended.

 

23

--------------------------------------------------------------------------------


 

Since December 31, 2009, no event, circumstance, or change has occurred that has
or could reasonably be expected to result in a Material Adverse Change with
respect to the Loan Parties and their Subsidiaries

 

4.10         Fraudulent Transfer.

 

(a)           The Loan Parties, taken as a whole, are Solvent.

 

(b)           No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

4.11         Employee Benefits.  Schedule 4.11 to the Disclosure Letter sets
forth each Benefit Plan.  Except as otherwise set forth in Schedule 4.11 to the
Disclosure Letter, which may be updated pursuant to the requirements of
Section 14.1:  (i) each Benefit Plan (and each related trust, insurance
contract, or fund) is and has at all times been operated in material compliance
with its terms and with all applicable laws, including with out limitation ERISA
and the IRC, (ii) each Benefit Plan (and each related trust, if any) has
received a determination letter from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the IRC,
(iii) no Reportable Event has occurred, and to the knowledge of Borrower,
Parent, each Subsidiary of Parent and all ERISA Affiliates, no Multiemployer
Plan is insolvent or in reorganization other than an insolvency or
reorganization that could not reasonably be expected to result in liability in
excess of $1,000,000 or, if less, an amount that could result in a Material
Adverse Change, (iv) there is no Multiemployer Plan, and none of Borrower, 
Parent, any of Parent’s Subsidiaries, nor any ERISA Affiliate maintains,
contributes to or has any liability with respect to a Foreign Pension Plan,
(v) no Benefit Plan has an Unfunded Benefit Liability in excess of $175,000,000
or, if less, an amount that could result in a Material Adverse Change, (vi) no
Benefit Plan has a material “accumulated funding deficiency”, within the meaning
of Section 412 of the IRC or Section 302 of ERISA or has failed to make 
required minimum contribution under the IRC (including under Section 430 of the
IRC), or has applied for or received a waiver of an accumulated funding
deficiency or an extension of any amortization period, within the meaning of
Section 412 of the IRC or Section 303 or 304 of ERISA, (vii) all contributions
(other than de minimis contributions) required to be made with respect to a
Benefit Plan have been timely made (including all contributions required by the
IRC at the times required by the IRC), (viii) none of Borrower, Parent, Parent’s
Subsidiaries nor any ERISA Affiliate has incurred any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Benefit Plan or a Multiemployer Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4064, 4069, 4201, 4204, or 4212 of ERISA or expects to incur any such
material liability under any of the foregoing sections and no condition exists
that presents a risk of incurring such material liability; (ix) no proceedings
have been instituted to terminate or appoint a trustee to administer any Benefit
Plan (under ERISA), (x) no action, suit, proceeding, hearing, audit, or
investigation with respect to the administration, operation, or the investment
of assets of any Benefit Plan (other than routine claims for benefits), which
could result in the imposition of liability on Borrower, Parent, any of Parent’s
Subsidiaries or any ERISA Affiliate in an amount in excess of $1,000,000, or, if
less, an amount that could result in a Material Adverse Change, is pending,
expected or to the knowledge of Borrower, Parent, any of Parent’s Subsidiaries
or any ERISA Affiliate threatened, (xi) the aggregate liabilities of the
Borrower, Parent, Parent’s Subsidiaries and all ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan ended prior
to the date hereof, based on a computation of withdrawal liability requested and
received from each such Multiemployer Plan, would not exceed $1,000,000 or, if
less, an amount that could result in a Material Adverse Change, (xii) no Lien
has been imposed under the IRC or ERISA on the assets of Borrower, Parent, any
of Parent’s Subsidiaries or any ERISA Affiliate, or is likely to arise, on
account of any Benefit Plan, (xiii) except as otherwise required by the
termination and funding requirements of ERISA and the IRC and any applicable
collective bargaining agreements, Borrower, Parent, any of Parent’s Subsidiaries
and any ERISA Affiliate may, at any time and without material liability,
terminate or cease making contributions to any “employee benefit plan”, within
the meaning of Section 3(3) of ERISA, to which such Person maintains or makes
(or has any liability to make) contributions, and (xiv) each group health plan
(as defined in Section 607(l) of ERISA or Section 4980B(g)(2)

 

24

--------------------------------------------------------------------------------


 

of the IRC) which covers or has covered employees or former employees of
Borrower, Parent, any of Parent’s Subsidiaries or any ERISA Affiliate has at all
times been operated in material compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the IRC.

 

4.12         Environmental Condition.  Except as set forth on Schedule 4.12 to
the Disclosure Letter and for other matters that could not reasonably be
expected to result in a Material Adverse Change, (a) to Borrower’s knowledge, no
Loan Party’s nor any of its Subsidiaries’ properties or assets has ever been
used by a Loan Party, its Subsidiaries, or by previous owners or operators in
the disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to Borrower’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

 

4.13         Intellectual Property.  Each Loan Party and its Subsidiaries own,
or hold licenses in, all trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 4.13 to the Disclosure Letter (as
updated from time to time) is a true, correct, and complete listing, as of the
Closing Date and as of the  most recent date on which a Compliance Certificate
was required to be delivered pursuant to the terms of Section 5.1, of all
material trademarks, trade names, copyrights, patents, and licenses as to which
Parent or one of its Subsidiaries is the owner or is an exclusive licensee;
provided, however, that Borrower may amend Schedule 4.13 to the Disclosure
Letter to add additional intellectual property so long as such amendment occurs
by written notice to Agent on or prior to the first time that Parent provides
its Compliance Certificate pursuant to Section 5.1 following the acquisition or
creation of such additional intellectual property.

 

4.14         Leases.  Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all Material Leases, and all Material Leases are
valid and subsisting.  No default by Parent or its Subsidiaries exists and is
continuing beyond the applicable grace period  under any Material Lease, unless
such default is the subject of a Permitted Protest.

 

4.15         Deposit Accounts and Securities Accounts.  Set forth on Schedule
4.15 to the Disclosure Letter (as updated pursuant to the provisions of the
Security Agreement from time to time; provided, however, that Borrower may
update Schedule 4.15 to the Disclosure Letter to update the Deposit Accounts and
Securities Accounts of any Subsidiaries of Parent that are not Loan Parties by
providing written notice to Agent, with such notice to include such updated
information and other information as reasonably requested by Agent) is a listing
of all of the Loan Parties’ and their Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

 

4.16         Complete Disclosure.  All factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about Borrower’s industry)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents or in the Schedules to the Disclosure Letter but
excluding any information based on or constituting a forecast or projection) for
purposes of or in connection with this Agreement or the other Loan Documents,
and all other such factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender will be, true and

 

25

--------------------------------------------------------------------------------


 

accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.  The Projections delivered to Agent on September 2, 2010 represent,
and as of the date (after the Closing Date) on which any other Projections are
delivered to Agent, such additional Projections represent, Borrower’s good faith
estimate, on the date such Projections are delivered, of the Loan Parties’ and
their Subsidiaries’ future performance for the periods covered thereby based
upon assumptions believed by Borrower to be reasonable at the time of the
delivery thereof to Agent (it being understood that such Projections are subject
to uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections).

 

4.17         Material Contracts.  Set forth on Schedule 4.17 to the Disclosure
Letter (as such Schedule to the Disclosure Letter may be updated from time to
time in accordance herewith) is a reasonably detailed description of the
Material Contracts of each Loan Party and its Subsidiaries as of the most recent
date on which Parent provided its Compliance Certificate pursuant to
Section 5.1; provided, however, that Borrower may amend Schedule 4.17 to the
Disclosure Letter to add additional Material Contracts so long as such amendment
occurs by written notice to Agent on the date that Parent provides its
Compliance Certificate.  Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Subsidiary and, to
Borrower’s knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally, (b) has not
been otherwise amended or modified (other than amendments or modifications
permitted by Section 6.7(b)), and (c) is not in default due to the action or
inaction of the applicable Loan Party or its Subsidiary.

 

4.18         Patriot Act.  To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part
of the proceeds of the loans made hereunder will be used by any Loan Party or
any of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

4.19         Indebtedness.  Set forth on Schedule 4.19 to the Disclosure Letter
is a true and complete list of all Indebtedness of each Loan Party and each of
its Subsidiaries outstanding immediately prior to the Closing Date that is to
remain outstanding immediately after giving effect to the closing hereunder on
the Closing Date and such Schedule to the Disclosure Letter accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing
Date.

 

4.20         Payment of Taxes.  Except as otherwise permitted under Section 5.5,
all tax returns and reports of each Loan Party and its Subsidiaries required to
be filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable.  Each Loan Party and each of its Subsidiaries have made
adequate provision in accordance with GAAP for all taxes not yet due and
payable.  Borrower knows of no proposed tax assessment against a Loan Party or
any of its Subsidiaries that is not being actively contested by such Loan Party
or such Subsidiary diligently, in good faith, and by appropriate

 

26

--------------------------------------------------------------------------------


 

proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

 

4.21         Margin Stock.  No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.

 

4.22         Governmental Regulation.  No Loan Party nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

4.23         OFAC.  No Loan Party nor any of its Subsidiaries is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC.  No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

4.24         Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the knowledge of Parent or Borrower, threatened against
Parent or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Parent or its Subsidiaries
which arises out of or under any collective bargaining agreement and that could
reasonably be expected to result in a material liability, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
in writing against Parent or its Subsidiaries that could reasonably be expected
to result in a material liability, or (iii) to the knowledge of Borrower, after
due inquiry, no union representation question existing with respect to the
employees of Parent or its Subsidiaries and no union organizing activity taking
place with respect to any of the employees of Parent or its Subsidiaries.  None
of Parent or its Subsidiaries has incurred any material liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied.  The hours worked and payments made to
employees of Parent or its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other similar applicable legal requirements, except
to the extent such violations could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.  All material
payments due from Parent or its Subsidiaries on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of Parent, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

 

4.25         Parent as a Holding Company.  Parent is a holding company and does
not have any material liabilities (other than liabilities arising under the Loan
Documents or liabilities of Parent expressly permitted under the Loan Documents
or liabilities of the type described in the definition of Permitted
Distributions), own any material assets (other than the Stock of Borrower or any
other Subsidiary, proceeds of capital raises (whether debt or equity) permitted
under the Loan Documents, and assets permitted to be distributed from Borrower
to Parent under the Loan Documents and assets acquired in a Permitted
Acquisition) or engage in any operations or business (other than the ownership
of Borrower and its other Subsidiaries and rights and obligations under the Loan
Documents or transactions involving Parent expressly permitted thereby).

 

27

--------------------------------------------------------------------------------

 

4.26         Eligible Accounts.  As to each Receivable that is identified by
Borrower as an Eligible Account in a Borrowing Base Certificate submitted to
Agent, such Receivable is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of
Borrower’s business, (b) owed to Borrower, and (c) not excluded as ineligible by
virtue of one or more of the excluding criteria (other than Agent-discretionary
criteria) set forth in the definition of Eligible Accounts.

 

4.27         Intentionally Omitted.

 

4.28         Intentionally Omitted.

 

4.29         Section 1110.       With respect to the Aircraft, Engines, and
Spare Parts that constitute Collateral and were first placed into service after
October 22, 1994, the Agent, is entitled to the benefit of Section 1110 of the
Bankruptcy Code in connection with the exercise of its remedies under this
Agreement or any of the other Loan Documents in respect of any such Aircraft,
Engines, or Spare Parts.

 

4.30         Spare Parts.

 

(a)           Borrower keeps correct and accurate records itemizing and
describing the type, quality, and quantity of its Spare Parts.  In the case of
Spare Parts identified by Borrower as Eligible Spare Parts in the most recent
Borrowing Base Certificate submitted to Agent, Borrower has full legal and
beneficial ownership to such Spare Parts (other than Spare Parts that, since the
date of such Borrowing Base Certificate, became (and continue to be) the subject
of a Permitted Spare Parts Installation), free and clear of all Liens other than
Permitted Eligible Collateral Liens.  In the case of all other Spare Parts that
are Collateral (other than those identified by Borrower as Eligible Spare Parts
in the most recent Borrowing Base Certificate submitted to Agent),  Borrower has
full legal and beneficial ownership to such Spare Parts (other than Spare Parts
that, since the date of such Borrowing Base Certificate, became (and continue to
be) the subject of a Permitted Spare Parts Installation), free and clear of all
Liens other than Permitted Liens.

 

(b)           Each Rotable and Expendable that is identified by Borrower as an
Eligible Spare Part in the most recent Borrowing Base Certificate submitted to
Agent is, as of the date of such Borrowing Base Certificate, (i) of good and
merchantable quality, free from material defects, serviceable in accordance with
Borrower’s Maintenance Program and its manufacturer’s limits, in good operating
condition and ready for immediate use or operation in accordance with Borrower’s
Maintenance Program and has all serviceability tags applicable thereto and all
related applicable back to birth records and all other documents required by
Borrower’s Maintenance Program or the FARs, (ii) not excluded as ineligible by
virtue of one or more of the excluding criteria set forth in the definition of
Eligible Spare Parts, and (iii) accurately described in such Borrowing Base
Certificate (including by manufacturer’s serial number or manufacturer’s part
number, as applicable, if a serialized Spare Part that Borrower customarily
tracks by serial number and location, and as to whether it is a Rotable or
Expendable).

 

(c)           Except to the extent expressly permitted by Section 5.21(b) or
Section 5.21(e), the Spare Parts (other than those that are the subject of a
Permitted Spare Parts Installation) of Borrower are in the possession and
control of Borrower, held for use in Borrower’s business, and only located at
the locations identified on Schedule 4.30  to the Disclosure Letter (as such
Schedule to the Disclosure Letter may be updated pursuant to Section 5.21(b)).

 

(d)           Except for Spare Parts that have been leased, sold, exchanged,
attached or installed or otherwise disposed of, in each case, to the extent
expressly permitted by Section 5.21(e), Schedule 1.1(S) of the Engine and Spare
Parts Security Agreement contains a true and complete summary description by
type and location of all of the Spare Parts owned by Borrower that are located
in the United States (other than Spare Parts that are specifically excluded from
Schedule 1.1(S)  pursuant to the terms of the Engine and Spare

 

28

--------------------------------------------------------------------------------


 

Parts Security Agreement) as of each date that this representation and warranty
is given.  The Spare Parts on such Schedule 1.1(S) are covered by Warranties
applicable thereto that are at least as extensive as the warranties that are
maintained by similarly situated businesses in accordance with industry
practice, and such Warranties are transferable at least to the extent that
similar warranties are transferable in accordance with industry practice.  The
Spare Parts owned by Borrower and located in the United States are primarily
maintained for the purposes of installing such Spare Parts on Aircraft, Engines,
Propellers, or Appliances operated by Borrower.

 

(e)           Borrower possesses all necessary certificates, permits, rights,
authorizations and concessions and consents which are material to the repair,
refurbishment or overhaul of any of its Spare Parts (to the extent Borrower
performs any of such actions) or to the maintenance, use, operation, or sale of
any of its Spare Parts.

 

(f)            Borrower uses, stores, maintains, overhauls, repairs and
refurbishes (or causes a duly authorized FAA repair station or other duly
authorized FAA overhaul vendor to maintain, overhaul, repair and refurbish) all
of its Spare Parts, and maintains books and records with respect thereto, in
compliance with the material requirements of the FARs and other applicable law
(including the provision of FAA serviceability tags where applicable) and with
the Borrower’s Maintenance Program, except for such requirements of applicable
law the validity or applicability of which are being protested by Borrower so
long as (i) such protest is instituted promptly and prosecuted diligently by
Borrower in good faith, (ii) there is no material risk of any sale, forfeiture,
or loss of any Spare Part or diminution in value of any Spare Part as a result
of such contest, (iii) there is no risk of any criminal liability, or any
material civil liability, for Borrower, Agent, or any of the Lenders as a result
of such contest, (iv) Agent is satisfied that while such contest is pending,
there is no impairment of the enforceability, validity, or priority of any of
the Agent’s Liens on such Spare Parts, and (v) there is no material risk of any
adverse affect on the ownership interest of Borrower in such Spare Part.

 

(g)           (i) The only Spare Parts Tracking System currently used by
Borrower to track the location, use and maintenance status of its Spare Parts is
CHAMP, (ii) each of its license agreements with respect to such Spare Parts
Tracking System is a non-exclusive license in perpetuity for which Borrower paid
a one-time fee and has no further on-going payment obligations of any nature
whatsoever, and (iii) Borrower has duly granted a security interest in such
Spare Parts Tracking System under the Security Agreement, without any
requirement for prior written consent of the licensor of such Spare Parts
Tracking System.

 

4.31         Engines.

 

(a)           Borrower keeps correct and accurate records itemizing and
describing the type, quality, and quantity of its Engines and of all major
components thereof.  In the case of (i) Engines identified by Borrower as
Eligible Spare Engines in the most recent Borrowing Base Certificate submitted
to Agent and (ii) all other Engines that are Collateral, in each case, Borrower
has full legal and beneficial ownership to such Engines, free and clear of all
Liens (other than Permitted Eligible Collateral Liens).

 

(b)           Each Engine that is identified by Borrower as an Eligible Spare
Engine in the most recent Borrowing Base Certificate submitted to Agent is, as
of the date of such Borrowing Base Certificate, (i) either (A) of good and
merchantable quality, free from material defects, serviceable in accordance with
Borrower’s Maintenance Program and the Engine manufacturer’s limits, in good
operating condition (ordinary wear and tear excepted) and ready for immediate
use or operation in accordance with Borrower’s Maintenance Program and the FARs
and has all serviceability tags applicable thereto and all related applicable
back to birth records and all other documents required by Borrower’s Maintenance
Program or the FARs, or (B) is subject to Eligible Maintenance, (ii) not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Spare Engines, and (iii) accurately
described in such Borrowing Base Certificate (including by manufacturer’s serial
number).

 

29

--------------------------------------------------------------------------------


 

(c)           Except to the extent expressly permitted by Section 5.22(a), the
Engines of Borrower that constitute Collateral are in the possession and control
of Borrower, held for use in Borrower’s business and, other than Engines that
are the subject of a Permitted Airframe Installation,  are only located at the
locations identified on Schedule 4.31  to the Disclosure Letter (as such
Schedule to the Disclosure Letter may be updated pursuant to Section 5.22(a)).

 

(d)           Schedule 1.1(E) of the Engine and Spare Parts Security Agreement
contains a true and complete summary description by manufacturer, model and
serial number of all of the Eligible Spare Engines, including of each Quick
Engine Change kit and each shipping stand related thereto, as of each date that
this representation and warranty is given.  The Eligible Spare Engines on such
Schedule 1.1(E) are covered by Warranties applicable thereto that are at least
as extensive as the warranties and other product assurance documents that are
maintained by similarly situated businesses in accordance with industry practice
(including for Engines purchased on an as-is basis to the extent applicable),
and such Warranties are transferable at least to the extent that similar
warranties are transferable in accordance with industry practice.  The Engines
owned or leased by Borrower are primarily maintained for the purposes of
installing such Engines on Aircraft operated by Borrower.

 

(e)           Borrower possesses all necessary certificates, permits, rights,
authorizations and concessions and consents which are material to the repair,
refurbishment or overhaul of any of its Engines (to the extent Borrower performs
any of such actions) or to the maintenance, use, operation, or sale of any of
its Engines.

 

(f)            Borrower uses, stores, maintains, overhauls, repairs and
refurbishes (or causes a duly authorized FAA repair station or other duly
authorized FAA overhaul vendor to maintain, overhaul, repair and refurbish) all
of its Engines, and maintains books and records with respect thereto, in
compliance with the material requirements of the FARs and other applicable law
(including the provision of FAA serviceability tags and back to birth records
where applicable) and with the Borrower’s Maintenance Program, except for such
requirements of applicable law the validity or applicability of which are being
protested by Borrower so long as (i) such protest is instituted promptly and
prosecuted diligently by Borrower in good faith, (ii) there is no material risk
of any sale, forfeiture, or loss of any such Engines or diminution in value of
such  Engines as a result of such contest, (iii) there is no risk of any
criminal liability, or any material civil liability, for Borrower, Agent, or any
of the Lenders as a result of such contest, (iv) Agent is satisfied that while
such contest is pending, there is no impairment of the enforceability, validity,
or priority of any of the Agent’s Liens on the Engines that are Collateral or
that were designated as Eligible Spare Engines in the most recent Borrowing Base
Certificate delivered to Agent, and (v) there is no material risk of any adverse
affect on the ownership interest of Borrower in the Engines that are Collateral
or that were designated as Eligible Spare Engines in the most recent Borrowing
Base Certificate delivered to Agent.

 

(g)           To Borrower’s knowledge, after due inquiry, all information
concerning each Eligible Spare Engine and all other Engines that are Collateral
provided by or on behalf of Borrower to any appraiser at Agent’s request is true
and correct at the time so provided and no information material to the value of
any Eligible Spare Engine and all other Engines that are Collateral (including
incident reports with respect to such Engine) was not included in the
information provided to such appraiser.

 

4.32         Ground Equipment.

 

(a)           Borrower keeps correct and accurate records itemizing and
describing the type, quality, and quantity of its Ground Equipment.  In the case
of Ground Equipment identified by Borrower as Eligible Ground Equipment in the
most recent Borrowing Base Certificate submitted to Agent, Borrower has full
legal and beneficial ownership of such Ground Equipment, free and clear of all
Liens other than Permitted Eligible Collateral Liens.  In the case of all other
Ground Equipment (other than those identified by Borrower as Eligible Ground
Equipment in the most recent Borrowing Base Certificate submitted to Agent), 
Borrower has full legal and beneficial ownership of such Ground Equipment, free
and clear of all Liens other than Permitted Liens.

 

30

--------------------------------------------------------------------------------


 

(b)           Each item of Ground Equipment that is identified by Borrower as an
item of Eligible Ground Equipment in the most recent Borrowing Base Certificate
submitted to Agent is, as of the date of such Borrowing Base Certificate, (i) of
good and merchantable quality, free from defects, and in good operating
condition (except for those items of Eligible Ground Equipment that are being
repaired so long as the applicable repairs are routine repairs that are not
expected to take and have not taken more than a normal service period to
complete), (ii) not excluded as ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Ground Equipment, and
(iii) accurately described in such Borrowing Base Certificate (including by
manufacturer’s serial number or manufacturer’s part number, as applicable, if a
serialized item of Ground Equipment that Borrower customarily tracks by serial
number, location, and, to the knowledge of Borrower, after reasonable inquiry,
whether the subject of a certificate of title).

 

(c)           Except to the extent expressly permitted by Section 5.23(a) or
(b), the items of Ground Equipment of Borrower are in the possession and control
of Borrower, held for use in Borrower’s business, and only located at the
locations identified on Schedule 4.32 to the Disclosure Letter (as such Schedule
to the Disclosure Letter may be updated pursuant to Section 5.23(b)).

 

4.33         Eligible Available Aircraft.

 

(a)           Full legal and beneficial ownership of each Aircraft identified as
Eligible Available Aircraft in the most recent Borrowing Base Certificate is
held by Borrower and is free and clear of all Liens (other than Permitted
Eligible Collateral Liens).

 

(b)           Each Aircraft that is identified by Borrower as an Eligible
Available Aircraft in the most recent Borrowing Base Certificate submitted to
Agent, as of the date of such Borrowing Base Certificate, (i) is registered with
the FAA in the name of the Borrower as owner free and clear of all Liens of
record with the FAA (except those in favor of the Agent), (ii)  is in good
operating condition, free from material defects and is maintained in accordance
with Borrower’s Maintenance Program and the FARs and other applicable laws and
has a valid and current airworthiness certificate and other relevant licenses
and registrations, (iii) has all applicable serviceability tags applicable
thereto and all related applicable back-to-birth records and other documents
required by Borrower’s Maintenance Program or the FARs, (iv) is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Available Aircraft, and (v) is accurately described in
such Borrowing Base Certificate (including by manufacturer’s serial number and
registration number) and its Engines are accurately described in such Borrowing
Base Certificate (including by manufacturer’s serial number).

 

(c)           Each Aircraft that is identified by Borrower as an Eligible
Available Aircraft in the most recent Borrowing Base Certificate is in the
possession and control of Borrower or a Person providing Eligible Maintenance.

 

(d)           Each Eligible Available Aircraft that is identified by Borrower as
an Eligible Available Aircraft in the most recent Borrowing Base Certificate is
covered by Warranties applicable thereto that are at least as extensive as the
warranties and other product assurance documents that are maintained by
similarly situated businesses in accordance with industry practice (including
for Aircraft purchased on an as-is basis to the extent applicable), and such
Warranties are transferable at least to the extent that similar warranties are
transferable in accordance with industry practice.

 

(e)           Borrower possesses all necessary certificates, permits, rights,
authorizations and concessions and consents which are material to the repair,
refurbishment or overhaul of any of the Aircraft identified as Eligible
Available Aircraft in the most recent Borrowing Base Certificate delivered to
Agent or any other Aircraft that is Collateral (to the extent Borrower performs
any of such actions) or to the maintenance, use, operation, or sale of any such
Aircraft.

 

(f)            Borrower uses, stores, maintains, overhauls, repairs and
refurbishes (or causes a duly authorized FAA repair station or other duly
authorized FAA overhaul vendor to maintain, overhaul,

 

31

--------------------------------------------------------------------------------


 

repair and refurbish) all of the Aircraft identified as Eligible Available
Aircraft in the most recent Borrowing Base Certificate delivered to Agent and
all other Aircraft that is Collateral and maintains books and records with
respect thereto in compliance with the requirements of the FARs and other
applicable law (including the provision of FAA serviceability tags and back to
birth records where applicable) and with the Borrower’s Maintenance Program,
except for such requirements of applicable law the validity or applicability of
which are being protested by Borrower so long as (i) such protest is instituted
promptly and prosecuted diligently by Borrower in good faith, (ii) there is no
material risk of any sale, forfeiture, or loss of any such Aircraft or
diminution in value of any such Aircraft as a result of such contest,
(iii) there is no risk of any criminal liability, or any material civil
liability, for Borrower, Agent, or any of the Lenders as a result of such
contest, (iv) Agent is satisfied that while such contest is pending, there is no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens on such Aircraft, and (v) there is no material risk of any adverse affect
on the ownership interest of Borrower in such Aircraft.

 

(g)           Except as disclosed in a written notice from Borrower to Agent,
(i) no Aircraft that is identified by Borrower as an Eligible Available Aircraft
(including any related Engine) in the most recent Borrowing Base Certificate
since the date of such Borrowing Base Certificate has suffered, or become the
subject of, any damage or defect the cost of repair of which is more than
$500,000 and (ii) there are no events, conditions or circumstances that have
occurred or exist that could reasonably be expected to cause the Current Fair
Market Value of such Aircraft to be less than the amount set forth in the most
recent Borrowing Base Certificate provided to Agent.

 

(h)           All information concerning each Aircraft that is identified by
Borrower as an Eligible Available Aircraft in the most recent Borrowing Base
Certificate provided to any appraiser at Agent’s request is true and correct in
all material respects at the time so provided and no information material to the
value of any Eligible Available Aircraft (including incident reports with
respect to such Eligible Available Aircraft) was not included in the information
provided to such appraiser.

 

4.34         Propellers.  As of the Closing Date, neither Parent nor any of its
Subsidiaries owns or has title to any Propellers.

 

4.35         Air Carrier.  Borrower is a Certified Air Carrier.  Borrower
possesses all other necessary certificates, franchises, air carrier and other
licenses, permits, rights, authorizations and concessions and consents which are
material to the operation of Aircraft operated by it and routes flown by it and
the conduct of its business and operations as currently conducted.

 

4.36         Slots, Gates and Routes.

 

(a)           Set forth on Schedule 4.36 to the Disclosure Letter is a complete
and accurate list of all Slots, Gates, and Routes used, held by, contracted or
licensed to, Parent and its Subsidiaries as of the Closing Date.

 

(b)           Parent and its Subsidiaries are utilizing the Slots, Gates and
Routes in a manner consistent with applicable contracts governing such Slots,
Gates and Routes and applicable laws (including the rules and regulations of the
FAA, the DOT or any other Governmental Authority or airport authority) in order
to maintain its right to use such Slots, Gates and Routes and where the failure
to so maintain its right to use such Slots, Gates, and Routes would materially
impair the Collateral.  None of Parent or any of its Subsidiaries has received
any notice from any Governmental Authority, or is aware of any other event or
circumstance, that would be reasonably likely to materially impair, or have a
potential adverse effect in any material respect, upon, the utilization of the
Slots, Gates and Routes.

 

4.37         Hawaiian Gifts.   As of the Closing Date and at all times prior to
the last day of the month ending prior to the date on which Hawaiian Gifts
becomes a Guarantor and the Loan Parties have complied with all of the
provisions of Section 5.11 and 5.12 with respect to Hawaiian Gifts as though it
were a newly formed or newly acquired Subsidiary, (a) Hawaiian Gift’s revenues
for the twelve month period most recently

 

32

--------------------------------------------------------------------------------


 

ended were less than $50,000 and (b) the total fair market value of all of
Hawaiian Gift’s assets is less than $2,000,000.

 

5.             AFFIRMATIVE COVENANTS.

 

Each of Parent and Borrower covenants and agrees that, until termination of all
of the Commitments and payment in full of the Obligations, the Loan Parties
shall and shall cause each of their Subsidiaries to comply with each of the
following:

 

5.1           Financial Statements, Reports, Certificates.  Deliver to Agent,
with copies to each Lender, each of the financial statements, reports, and other
items set forth on Schedule 5.1 no later than the times specified therein;
provided, however, if, and only if, Parent is required to make such filings with
the SEC, that the documents required to be delivered pursuant to clauses (e),
(h), or (i) of Schedule 5.1 may be delivered in the form of an electronic link
to such document as filed in Parent’s filings with the SEC.  In addition, each
of Parent and Borrower agrees that no Subsidiary of a Loan Party will have a
fiscal year different from that of Parent.  In addition, Parent agrees to
maintain a system of accounting that enables Parent to produce financial
statements in accordance with GAAP.

 

5.2           Collateral Reporting.  Provide Agent (and if so requested by
Agent, with copies for each Lender) with each of the reports set forth on
Schedule 5.2 at the times specified therein In addition, Borrower agrees to
cooperate fully with Agent to facilitate and implement a system of electronic
collateral reporting in order to provide electronic reporting of each of the
items set forth on such Schedule.

 

5.3           Existence.  Except as otherwise permitted under Section 6.3 or
Section 6.4, at all times maintain and preserve in full force and effect its
existence (including being in good standing in its jurisdiction of organization)
and all rights and franchises, licenses and permits material to its business.

 

5.4           Maintenance of Properties.  Maintain and preserve all of its
properties and assets that are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear, tear, and casualty
excepted and Permitted Dispositions excepted (and except where the failure to do
so could not reasonably be expected to result in a Material Adverse Change), and
comply at all times with the provisions of all material leases to which it is a
party as lessee, where failure to so comply could reasonably be expected to
result in a Material Adverse Change.

 

5.5           Taxes.  Cause all assessments and taxes imposed, levied, or
assessed against any Loan Party or its Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full, before delinquency or before the expiration of any extension period,
except (a) to the extent that the validity of such assessment or tax shall be
the subject of a Permitted Protest or (b) such assessments or taxes do not
exceed $100,000 in the aggregate at any one time.  Parent will and will cause
each of its Subsidiaries to make timely payment or deposit of all tax payments
and withholding taxes required of it and them by applicable laws (other than an
aggregate amount not to exceed $100,000 at any one time as provided in clause
(b) above), including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Agent with proof satisfactory to Agent indicating that Parent and its
Subsidiaries have made such payments or deposits.

 

5.6           Insurance.

 

(a)           At Borrower’s expense, maintain insurance respecting each of the
Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses
(including all-risk ground coverage of Borrower’s Spare Parts, Engines,
Aircraft, and Ground Equipment). Borrower also shall maintain (with respect to
each of the Loan Parties and their Subsidiaries) extra expense, public
liability, aircraft public liability insurance (including (a) passenger legal
liability, and (b) if such insurance is then generally carried by major United
States air carriers, aircraft war risk and allied perils

 

33

--------------------------------------------------------------------------------


 

insurance in accordance with London form AVN52C (as in effect on the date hereof
or in accordance with the FAA’s Chapter 443 Aviation Insurance Policy as in
effect on the date hereof) or its equivalent form reasonably acceptable to the
Required Lenders), cargo liability insurance, and war risk and allied perils
hull (including confiscation, expropriation, nationalization and seizure by a
government other than the United States), terrorist and hijacking insurance,
general liability, product liability insurance, director’s and officer’s
liability insurance, fiduciary liability insurance, and employment practices
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation.  All such policies of insurance shall be with
responsible and reputable insurance companies acceptable to Agent and in such
amounts as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and located and in any event
in amount, adequacy and scope reasonably satisfactory to Agent (it being
understood that (x) the insurance coverage reflected on the certificates of
insurance delivered to Agent on the Closing Date is acceptable to Agent and
(y) an insurance company with the same financial strength, credit rating, and
debt rating as the financial strength, credit rating, and debt rating, as of the
Closing Date, of the insurance company that issues the certificates of insurance
on the Closing Date is acceptable to Agent).  All hull and spares ground and “in
transit” insurance shall be on an “agreed” value basis without right of
replacement in an amount in each case not less than (i) with respect to Eligible
Spare Engines and Eligible Available Aircraft, the Current Fair Market Value
shown on the most recent Borrowing Base Certificate for all Eligible Spare
Engines and for Eligible Available Aircraft and (ii) with respect to Eligible
Spare Parts, the book value of Eligible Spare Parts shown on the most recent
Borrowing Base Certificate for Eligible Spare Parts.  All deductibles shall be
in an amount reasonably satisfactory to Agent (it being understood that the
deductibles reflected on the certificates of insurance delivered to Agent on the
Closing Date are acceptable to Agent).

 

(b)           All property insurance policies covering the Collateral are to be
made payable to Agent, as agent for and on behalf of the Lender Group and the
Bank Product Providers, in case of loss, pursuant to a standard loss payable
endorsement with a standard non contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies.  All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation.  If
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at Borrower’s expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims.

 

(c)           Borrower shall give Agent prompt notice of (i) any loss exceeding
$1,000,000 covered by such insurance, and (ii) any cancellation of any policy of
insurance placed with the FAA.  So long as no Event of Default has occurred and
is continuing, Borrower shall have the exclusive right to adjust any losses
payable under any such insurance policies.  Following the occurrence and during
the continuation of an Event of Default, Agent shall have the exclusive right to
adjust any losses payable under such insurance policies, without any liability
to Borrower whatsoever in respect of such adjustments, other than liability that
results from Agent’s own willful misconduct or gross negligence (as finally
determined by a court of competent jurisdiction).

 

(d)           In the event that Parent, Borrower, or Borrower’s Subsidiary
receives any proceeds of property insurance in connection with a loss in respect
of Collateral, then, so long as (A) no Event of Default shall have occurred and
is continuing, (B) Borrower shall have given Agent prior written notice of
Parent’s, Borrower, or Borrower’s Subsidiaries’ intention to apply such proceeds
to the costs of replacement of the properties or assets which are the subject of
such loss or the cost of purchase or construction of other assets useful in the
business of Parent and Borrower and its Subsidiaries, (C) such proceeds are held
in a Deposit Account in which Agent has a perfected first-priority security
interest, and (D) Parent, Borrower, and Borrower’s Subsidiaries complete such
replacement, repair, purchase or construction within 180 days after the initial
receipt of such proceeds or such longer period as Agent may approve in its
Permitted Discretion (or

 

34

--------------------------------------------------------------------------------


 

enter into a commitment for such replacement, repair, purchase or construction
within 180 days (or such longer period as Agent may approve in its Permitted
Discretion) after the initial receipt of such proceeds so long as such
replacement, purchase, or construction is completed within 270 days (or such
longer period as Agent may approve in its Permitted Discretion) after the
initial receipt of such proceeds), Parent, Borrower and Borrower’s Subsidiaries
shall have the option to apply such proceeds to the costs of replacement or
repair of the property or assets which are the subject of such loss or the costs
of purchase or construction of other assets useful in the business of Parent,
Borrower, and Borrower’s Subsidiaries unless and to the extent that (x) such
applicable period shall have expired without such replacement, repair, purchase
or construction being made or completed or (y) any Event of Default occurs and
is continuing (and in the case of either (x) or (y), any amounts remaining in
the cash collateral account shall be paid to Agent and applied in accordance
with the terms of this Agreement) or (z) such Person has failed to comply with
any of clauses (A) through (D) above.

 

5.7           Inspection.  Subject to the reimbursement limitations set forth in
Section 2.10(c), permit Agent, each Lender, and each of their duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct appraisals and valuations, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees at such reasonable times and intervals as Agent or any such Lender may
designate and, so long as no Default or Event of Default exists, such inspection
(a) shall be with reasonable prior notice to Borrower, and (b) shall not
interfere (other than indirectly) with the operation or maintenance of
Borrower’s Aircraft.

 

5.8           Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority
(including, without limitation, the rules, regulations standards and policies of
the FAA, the DOT and any applicable similar body or Governmental Authority
responsible for the regulation of commercial aviation in any applicable
jurisdiction or having jurisdiction over Parent or any of its Subsidiaries),
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

 

5.9           Environmental.

 

(a)           Keep any property either owned or operated by Parent or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

 

(b)           Comply, in all material respects, with Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests,

 

(c)           Promptly notify Agent of any release of which Borrower has
knowledge of a Hazardous Material in any reportable quantity, which could
reasonably be expected to result in a Material Adverse Change, from or onto
property owned or operated by Parent or its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law, and

 

(d)           Promptly, but in any event within 5 days of its receipt thereof,
provide Agent with written notice of any of the following:  (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Parent or its Subsidiaries, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against Parent or its
Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority with respect to any
Environmental Law which in the case of this clause (iii) reasonably could be
expected to result in a Material Adverse Change.

 

5.10         Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent or the

 

35

--------------------------------------------------------------------------------


 

Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made.  The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto or the Disclosure Letter or any of the
Schedules thereto.

 

5.11         Formation of Subsidiaries.  At the time that any Loan Party forms
any direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Loan Party shall (a) within 10 days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) cause any such new Subsidiary to provide to Agent a joinder to the
Guaranty and the Security Agreement and the Disclosure Letter, together with
such other security documents (including (i) Mortgages with respect to any Real
Property owned in fee of such new Subsidiary with a fair market value in excess
of $250,000 and (ii) if required by the Security Agreement, an Engine and Spare
Parts Security Agreement and an Aircraft Security Agreement or a supplement
thereto), as well as appropriate financing statements (and with respect to all
property subject to a mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary); provided that the Guaranty, the Security
Agreement, and such other security documents shall not be required to be
provided to Agent with respect to any Subsidiary of Parent that is a CFC or a
Subsidiary of a CFC, (b) within 10 days of such formation or acquisition (or
such later date as permitted by Agent in its sole discretion) provide to Agent a
pledge agreement (or an addendum to the Security Agreement) and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary reasonably satisfactory to
Agent; provided that only 65% of the total outstanding voting Stock of any
Subsidiary of Parent that is a CFC (and none of the Stock of any Subsidiary of
such CFC) shall be required to be pledged (which pledge, if reasonably requested
by Agent, shall be governed by the laws of the jurisdiction of such Subsidiary),
and (c) within 10 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) provide to Agent all other
documentation, including one or more opinions of counsel (including FAA counsel)
reasonably satisfactory to Agent, which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance or other documentation with
respect to all Real Property owned in fee and subject to a mortgage).  Any
document, agreement, or instrument executed or issued pursuant to this
Section 5.11 shall be a Loan Document.

 

5.12         Further Assurances.  At any time upon the reasonable request of
Agent, execute or deliver to Agent any and all financing statements, fixture
filings, security agreements, pledges, assignments, endorsements of certificates
of title, mortgages, deeds of trust, opinions of counsel, and all other
documents (the “Additional Documents”) that Agent may reasonably request in form
and substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in all of the assets, subject to
any exceptions or limitations expressly provided in any Loan Documents, of
Parent and its Subsidiaries (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), subject to any exceptions or
limitations expressly provided in any Loan Document, to create and perfect Liens
in favor of Agent in any Real Property acquired by Parent or its Subsidiaries
after the Closing Date with a fair market value in excess of $250,000, and in
order to fully consummate all of the transactions contemplated hereby and under
the other Loan Documents; provided that the foregoing shall not apply to any
Subsidiary of Parent that is a CFC or a Subsidiary of a CFC.  To the maximum
extent permitted by applicable law, if Parent refuses or fails to execute or
deliver any reasonably requested Additional Documents within a reasonable period
of time following the request to do so, Parent hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s or its
Subsidiary’s name, as applicable, and authorizes Agent to file such executed
Additional Documents in any appropriate filing office.  In furtherance and not
in limitation of the foregoing, each Loan Party shall take such actions as Agent
may reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Parent and its Subsidiaries and all of the outstanding capital Stock of
Borrower and Borrower’s Subsidiaries (subject to exceptions and limitations
contained in the Loan Documents with respect to CFCs).

 

36

--------------------------------------------------------------------------------

 

5.13         [Intentionally Omitted] .

 

5.14         Material Contracts.  Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 5.1, provide Agent with copies of
(a) each Material Contract entered into since the delivery of the previous
Compliance Certificate, and (b) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate.  Such copies may be in the form of a link to the filed Material
Contract or amendment, as applicable, in Parent’s filings with the SEC.

 

5.15         Location of Chief Executive Offices.  Keep each Loan Parties’ and
its Subsidiaries’ chief executive offices only at the locations identified on
Schedule 4.6(b) to the Disclosure Letter; provided, however, that Borrower may
amend Schedule 4.6(b) to the Disclosure Letter so long as (i) such amendment
occurs by written notice to Agent not less than 10 days prior to the date on
which such chief executive office is relocated, and (ii) if such location is the
chief executive office location of a Loan Party, such new location is within the
United States.

 

5.16         Hawaiian Gifts.   If Hawaiian Gifts has (based on the most recent
financial statements delivered pursuant to Section 5.1) (a) revenues for the
twelve month period most recently ended of greater than or equal to  $50,000 or
(b) assets with a fair market value of greater than or equal to $2,000,000, then
within 10 days after the delivery of such financial statements (or such longer
period as Agent may agree to in writing  in its sole discretion), cause Hawaiian
Gifts to comply with, the provisions of Section 5.11 and Section 5.12  with
respect to Hawaiian Gifts as though it were a newly formed or acquired
Subsidiary.

 

5.17         Intentionally Omitted.

 

5.18         Intentionally Omitted.

 

5.19         Leases.  Pay when due all rents and other amounts payable under any
Material Leases,  so as to prevent the loss or forfeiture thereof, unless such
payments  are the subject of a Permitted Protest.

 

5.20         Intentionally Omitted.

 

5.21         Eligible Spare Parts.

 

(a)           Keep all Eligible Spare Parts (except to the extent the subject of
a Permitted Spare Parts Installation permitted pursuant to Section 5.21(e)(ii)),
including any Quick Engine Change Kit that is not installed on an Eligible Spare
Engine, and all Engine shipping stands, only at the locations in the United
States identified on Schedule 4.30 to the Disclosure Letter (as amended pursuant
to Section 5.21(b)), provided, that, so long as (i) no Overadvance has occurred
and is continuing or would result therefrom (after having removed any such
Eligible Spare Parts from the Borrowing Base), (ii) such transit is in the
ordinary course of Borrower’s business, and (iii) all Spare Parts (including
Eligible Spare Parts) in transit at any time are fully covered at not less than
their Current Fair Market Values under Borrower’s “spares” all risk insurance
policies while in such transit, Borrower may (y)  move Eligible Spare Parts from
any location in the United States identified on Schedule 4.30 to the Disclosure
Letter to any other location in the United States identified on Schedule 4.30 to
the Disclosure Letter or (z) move Eligible Spare Parts to the location of
Aircraft, Engines, flight simulators or other Equipment to complete a Permitted
Spare Parts Installation that is permitted pursuant to Section 5.21(e)(ii). 
Borrower shall also keep all Spare Parts that are Collateral and all Eligible
Spare Parts (except to the extent such Spare Parts are the subject of a
Permitted Spare Parts Installation permitted pursuant to Section 5.21(e)(ii)) in
fenced areas with readily visible signage indicating that the Spare Parts
located at such location are subject to a Lien in favor of Agent.

 

(b)           Keep all Spare Parts (except to the extent the subject of a
Permitted Spare Parts Installation permitted pursuant to Section 5.21(e)) of
Borrower not designated as Eligible Spare Parts only at the locations identified
on Schedule 4.30 to the Disclosure Letter (and not permit any Spare Parts to be
located at the premises of or otherwise put into the possession or control of
any bailee, warehouseman, FAA

 

37

--------------------------------------------------------------------------------


 

repair station, servicer, mechanic, vendor, supplier, or other Person unless a
Collateral Access Agreement has been put in place with such Person), provided
that: (i) Borrower may amend Schedule 4.30 to the Disclosure Letter to add
additional locations to Schedule 4.30 so long as:  (A) such amendment occurs by
written notice to Agent not less than 20 days prior to the date on which any
Spare Parts are moved to such new location, and (B) such new location is within
the United States; (ii) any Spare Part that is not an Eligible Spare Part may be
transported to or from, or be in the possession of or under the control of, a
bailee, warehouseman, FAA repair station, overhaul or maintenance servicer,
mechanic, or similar Person for purposes of repair in the ordinary course of
Borrower’s business without a Collateral Access Agreement so long as either
(A) no Event of Default has occurred and is continuing or would result
therefrom, or (B) the aggregate book value of all such Spare Parts in the
possession of or under the control of all such Persons, in the aggregate, does
not exceed $2,000,000; (iii) so long as such transit is in the ordinary course
of Borrower’s business, Borrower may move Spare Parts that are not Eligible
Spare Parts from any location to any location in the United States identified on
Schedule 4.30 to the Disclosure Letter; (iv) so long as (A) no Event of Default
has occurred and is continuing or would result therefrom, (B) such transit is in
the ordinary course of Borrower’s business, and (C) the aggregate book value of
all Spare Parts moved to all such foreign locations, in the aggregate, does not
exceed $2,500,000 (provided that Spare Parts at such foreign locations shall not
count against the dollar amount of Spare Parts permitted to be maintained with
third parties pursuant to Section 5.21(b)(ii)(B)), Borrower may move Spare Parts
that are not Eligible Spare Parts from any location in the United States
identified on Schedule 4.30 to the Disclosure Letter to any location outside the
United States (including locations outside the United States where such Spare
Parts are in the possession of or under the control of a bailee, warehouseman,
FAA repair station, overhaul or maintenance servicer, mechanic, or similar
Person); (v) so long as such transit is in the ordinary course of Borrower’s
business, Borrower may move Spare Parts that are not Eligible Spare Parts from
any location outside the United States to any other location outside the United
States; (vi) so long as such transit is in the ordinary course of Borrower’s
business, Borrower may move Spare Parts that are not Eligible Spare Parts to the
location of Aircraft, Engines, flight simulators or other Equipment to complete
a Permitted Spare Parts Installation that is permitted pursuant to
Section 5.21(e);  and (vii) Borrower may move Spare Parts that are not Eligible
Spare Parts pursuant to pool, exchange or lease transactions permitted pursuant
to Section 5.21(e).

 

(c)           Maintain in effect a Spare Parts Tracking System.

 

(d)           Maintain, with respect to Spare Parts,  all records, logs,
serviceability tags and other documents and materials required by applicable
law, including the FARs, or by Borrower’s Maintenance Program.

 

(e)           Not permit any Spare Parts to be leased, sold, exchanged, attached
or installed on any Aircraft, Engine, flight simulator, or other Equipment, or
otherwise disposed of; provided, however, that (i) so long as no Overadvance is
outstanding or would result therefrom (after having removed any such Eligible
Spare Parts from the Borrowing Base), Borrower may sell Spare Parts that are not
Eligible Spare Parts to other airlines in the ordinary course of Borrower’s
business, (ii) so long as no Overadvance is outstanding or would result
therefrom, Borrower may make Permitted Spare Parts Installations with Eligible
Spare Parts, (iii) Borrower may make Permitted Spare Parts Installations with
Spare Parts (other than Eligible Spare Parts), and (iv) with respect to Spare
Parts that are not Eligible Spare Parts, Borrower may pool, exchange, or lease
such Spare Parts in the ordinary course of business so long as (x) no Event of
Default has occurred and is continuing or would result therefrom and (y) the
aggregate book value of all such Spare Parts, in the aggregate, does not exceed
$1,000,000.

 

(f)            Each of Parent and Borrower, on behalf of each of its
Subsidiaries, hereby waives any and all rights that it has or may have in the
future to assert or claim against Agent or any of the Lenders or any transferee
pursuant to the exercise of remedies under any of the Loan Documents, any
mechanic’s, repairer’s, servicer’s, storer’s or other Lien against any
Collateral, including any Spare Parts, Engines, Ground Service Equipment, or
Aircraft constituting Collateral.  Not permit any of its Spare Parts to be
located at the premises of or otherwise put into the possession or control of
any bailee, warehouseman, FAA repair station, servicer, mechanic, vendor,
supplier, or similar Person except: (i)  that any Spare Part that is not an

 

38

--------------------------------------------------------------------------------


 

Eligible Spare Part may be in the possession of or under the control of a
bailee, warehouseman, FAA repair station, overhaul or maintenance servicer,
mechanic, or similar Person to the extent expressly permitted by (but without
duplication of) Section 5.21(b) and (ii) Eligible Spare Parts may be in the
possession or control of Delta Air Lines, Inc. pursuant to the terms of the
Delta Services Agreement so long as (A) such Spare Parts are located at a Delta
Location, and (B) Agent has received a Collateral Access Agreement, in form and
substance satisfactory to Agent, duly executed by Delta Air Lines, Inc. with
respect to such location and such assets.

 

5.22         Eligible Spare Engines.

 

(a)           Unless such Engine is attached to one of Borrower’s Aircraft as a
result of a Permitted Airframe Installation or is out for Eligible Maintenance,
keep each Engine identified as an Eligible Spare Engine in any Borrowing Base
Certificate and each Engine that is Collateral only at the locations in the
United States identified on Schedule 4.31 to the Disclosure Letter, provided
that (i) so long as (A) such transit is in the ordinary course of Borrower’s
business, and (B) all such Engines (and Spare Parts) in transit at any time are
fully covered at not less than their Current Fair Market Values under Borrower’s
“spares” all risk policies while in such transit, Borrower may move Engines from
any location in the United States identified on Schedule 4.31 to the Disclosure
Letter to any other location in the United States identified on Schedule 4.31 to
the Disclosure Letter, and (ii) Borrower may amend Schedule 4.31 to the
Disclosure Letter to add additional locations owned or leased by the Borrower so
long as (A) such amendment occurs by written notice to Agent not less than 20
days prior to the date on which any Engines are moved to such new location,
(B) such new location is within the United States, and (C) with respect to any
such new leased location where Engines identified by Borrower as Eligible Spare
Engines in the most recent Borrowing Base Certificate delivered to Agent or
Engines that are Collateral are kept, within 90 days after the time of such
written notification, Borrower provides Agent with evidence satisfactory to
Agent that Borrower has used its reasonable best efforts to obtain a Collateral
Access Agreement with respect to such new location (provided, however, that so
long as Borrower provides Agent with evidence satisfactory to Agent that
Borrower has used its reasonable best efforts to obtain a Collateral Access
Agreement with respect to such new location, if Borrower fails to deliver to
Agent such Collateral Access Agreement within 90 days of the time of such
written notification, no Event of Default shall have occurred and be continuing
and Agent shall have the right to establish an additional reserve against the
Borrowing Base in an aggregate amount equal to 3 months rent under the lease for
each such location for which a Collateral Access Agreement has not been
delivered).

 

(b)           Unless (i) such Engine is in for Eligible Maintenance, (ii) such
Engine is in transit in compliance with Section 5.22(a), or (iii) such Engine is
(w) in the possession or control of Delta Air Lines, Inc. pursuant to the terms
of the Delta Services Agreement, (x) it is located at a Delta Location, and
(z) Agent has received a Collateral Access Agreement, in form and substance
satisfactory to Agent, duly executed by Delta Air Lines, Inc. with respect to
such location and such assets, not permit any Engine identified as an Eligible
Spare Engine in the most recent Borrowing Base Certificate or any Engine that is
Collateral to be located at the premises of or otherwise put into the possession
or control of any bailee, warehouseman, FAA repair station, servicer, mechanic,
vendor, supplier, or other Person.

 

(c)           Unless such Engine is attached to one of the Aircraft operated by
Borrower as a result of a Permitted Airframe Installation or is the subject of a
Permitted Disposition, not permit any Engine identified as an Eligible Spare
Engine in the most recent Borrowing Base Certificate or any Engine that is
Collateral to be leased, sold, exchanged or attached or installed on any
Aircraft.  With respect to any Permitted Airframe Installation permitted under
the terms of this Agreement, Agent hereby agrees for the benefit of the agent or
secured party of any airframe (other than an Airframe (as defined in any
Aircraft Security Agreement) subject to an Aircraft Security Agreement) leased
to the Borrower or purchased by the Borrower and subject to a conditional sale
or other security agreement in favor of any Person other than Agent, that the
Agent will not acquire or claim, as against such agent or secured party, any
right, title or interest in any such airframe as the result of an Engine being
installed on such airframe at any time while such airframe is owned by such
agent or is subject to such conditional sale or other security agreement or
security interest in favor of such secured party.

 

39

--------------------------------------------------------------------------------


 

5.23         Eligible Ground Equipment.

 

(a)           Keep all Eligible Ground Equipment only at the locations in the
United States identified on Schedule 4.32 to the Disclosure Letter (as amended
pursuant to Section 5.23(b)); provided that, so long as transit is in the
ordinary course of Borrower’s business, Borrower may move Eligible Ground
Equipment from any location in the United States identified on Schedule 4.32 to
the Disclosure Letter to any location in the United States identified on
Schedule 4.32 to the Disclosure Letter.

 

(b)           Keep each Loan Parties’ and its Subsidiaries’ Ground Equipment
only at the locations identified on Schedule 4.32 to the Disclosure Letter (and
not permit such Ground Equipment to be located at the premises of or otherwise
put into the possession or control of any bailee, warehouseman, FAA repair
station, servicer, mechanic, vendor, supplier, or other person); provided,
however, that: (i) Borrower may amend Schedule 4.32 to the Disclosure Letter to
add additional locations so long as (A) such amendment occurs by written notice
to Agent not less than 10 days prior to the date on which any Ground Equipment
is moved to such new location, (B) such new location is within the continental
United States, and (C) with respect to any such location where Ground Equipment
identified by Borrower as Eligible Ground Equipment in the most recent Borrowing
Base Certificate delivered to Agent is kept, within 90 days after the time of
such written notification, Borrower provides Agent with evidence satisfactory to
Agent that Borrower has used its reasonable best efforts to obtain a Collateral
Access Agreement with respect to such new location (provided, however, that so
long as Borrower provides Agent with evidence satisfactory to Agent that
Borrower has used its reasonable best efforts to obtain a Collateral Access
Agreement with respect to such new location, if Borrower fails to deliver to
Agent such Collateral Access Agreement within 90 days of the time of such
written notification, no Event of Default shall have occurred and be continuing
and Agent shall have the right to establish a reserve against the Borrowing Base
in an aggregate amount equal to 3 months rent under the lease for each such
location for which a Collateral Access Agreement has not been delivered);
(ii) any Ground Equipment that is not Eligible Ground Equipment may be
transported to or from, or in the possession of or under the control of, a
bailee, warehouseman, FAA repair station, overhaul or maintenance servicer,
mechanic, or similar Person for purposes of repair in the ordinary course of
Borrower’s business so long as either (A) no Event of Default has occurred and
is continuing or would result therefrom, or (B) the aggregate value of all such
Ground Equipment in the possession of or under the control of all such Persons,
in the aggregate, does not exceed $250,000; (iii) so long as such transit is in
the ordinary course of Borrower’s business, Borrower may move Ground Equipment
that is not Eligible Ground Equipment to any location in the United States
identified on Schedule 4.32 to the Disclosure Letter; (iv) so long as (A) no
Event of Default has occurred and is continuing or would result therefrom,
(B) such transit is in the ordinary course of Borrower’s business, and (C) the
aggregate value of all Ground Equipment moved to all such foreign locations, in
the aggregate, does not exceed $100,000, provided that Ground Equipment at such
foreign locations shall not count against the dollar amount of Ground Equipment
permitted to be maintained with third parties pursuant to
Section 5.23(b)(ii)(B), Borrower may move Ground Equipment that is not Eligible
Ground Equipment from any location in the United States to any location outside
the United States (including locations outside the United States where such
Equipment is in the possession of or under the control of a bailee,
warehouseman, FAA repair station, overhaul or maintenance servicer, mechanic, or
similar Person); and (v) so long as such transit is in the ordinary course of
Borrower’s business, Borrower may move Ground Equipment that is not Eligible
Ground Equipment from any location outside the United States to any other
location outside the United States.

 

(b)           Not permit any Eligible Ground Equipment to be leased, sold,
exchanged, or otherwise disposed of.

 

5.24         Eligible Available Aircraft.

 

(a)           Not permit any Aircraft identified in the most recent Borrowing
Base Certificate as Eligible Available Aircraft to be leased, sold, exchanged or
otherwise disposed of or be subject to any leasing, pooling, interchange or
similar agreement; provided, however, that, the foregoing to the contrary
notwithstanding, Borrower’s Boeing 767 Aircraft shall be permitted to be subject
to the New Zealand Air

 

40

--------------------------------------------------------------------------------


 

Interchange Agreement (as in effect on the Closing Date or as amended after the
Closing Date so long as the terms and conditions of such amendment are
reasonably satisfactory to Agent).

 

(b)           Comply with all terms and conditions of the Aircraft Security
Agreement and not permit any excluding criteria set forth in the definition of
Eligible Available Aircraft to apply to any Aircraft identified in the most
recent Borrowing Base Certificate as Eligible Available Aircraft.

 

5.25         Slots, Gates, and Routes.

 

(a)           Utilize each of its Slots, Gates, and Routes (or cause to be
utilized in case of any sublicense or sublease thereof permitted by this
Agreement) in accordance with applicable contracts governing such Slot, Gate, or
Route and applicable law (including any minimum utilization requirements under
the rules and regulations of the FAA, the DOT or of any other Governmental
Authority or airport authority) in order to maintain its right to use such Slot,
Gate, or Route, as applicable, and where the failure to so maintain its right to
use such Slot, Gate, or Route, as applicable, would materially impair the value
of the Collateral.

 

(b)           Promptly upon receipt thereof, deliver to Agent copies of (i) each
certificate or order relating to each of its Slots, Gates, and Routes or any
other material certificates or orders that are issued by the DOT or any
applicable Governmental Authority or airport authority, (ii) all filings made by
or on behalf of Parent or its Subsidiaries with any Governmental Authority
related to preserving and maintaining the value of any of its Slots, Gates and
Routes and (iii) any notices received from any Person notifying Parent or any of
its Subsidiaries of an event or other circumstances that would be reasonably
likely to materially impair, or have a potential material adverse effect upon,
any of the Slots, Gates or Routes.

 

(c)           Parent shall notify Agent not less than 30 days prior to the
termination or cessation of operation by Parent or any of its Subsidiaries in
any Slot or on any Route, if such termination or cessation of operating a Slot
or Route is reasonably likely to have a Material Adverse Change on Parent or any
of its Subsidiaries.

 

5.26         Benefit Plans.      Parent shall provide (or cause to be provided)
to Agent (i) promptly and in any event within 7 Business Days after Borrower,
Parent, any of Parent’s Subsidiaries or any ERISA Affiliate knows or has reason
to know that, with respect to any Benefit Plan, any ERISA Event or “accumulated
funding deficiency” (within the meaning of Section 412 or the IRC or Section 302
of ERISA) has occurred or that an application has been made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including installment payments) or an extension of any amortization period
under the IRC, a statement of an Authorized Person setting forth the details of
such occurrence and the action, if any, which Borrower, Parent, Parent’s
Subsidiary or ERISA Affiliate proposes to take with respect thereto,
(ii) promptly and in any event within 7 Business Days after receipt thereof
Borrower, Parent, any of Parent’s Subsidiaries or any ERISA Affiliate from the
PBGC, copies of each notice received by any of them of the PBGC’s intention to
terminate any Benefit Plan or to have a trustee appointed to administer any
Benefit Plan, (iii) promptly and in any event within 7 Business Days after a
request by the Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) with respect to each Benefit Plan,
(iv) promptly and in any event within 7 Business Days after Borrower, Parent,
any of Parent’s Subsidiaries or any ERISA Affiliate knows or has reason to know
that a required installment or contribution under the IRC (including Section 430
of the IRC) has not been made when due with respect to a Benefit Plan, a
statement of an Authorized Person describing the failure to make such
installment or contribution and (vi) promptly and in any event within 7 Business
Days after receipt thereof by Borrower, Parent, any of Parent’s Subsidiaries or
any ERISA Affiliate from a sponsor of a Multiemployer Plan or from the PBGC, a
copy of each notice received by any such Person concerning the imposition of
withdrawal liability under Section 4202 of ERISA or indicating that a
Multiemployer Plan may enter reorganization status under Section 4241 of
ERISA.   Parent shall timely make (or cause to be timely made) each required
contribution (other than a de minimis contribution) with respect to each Benefit
Plan (including each quarterly contribution required by any provision of the IRC
at the time specified in such section) and shall provide (or cause to be
provided) to Agent promptly and in any event

 

41

--------------------------------------------------------------------------------


 

within 7 Business Days after a request by Agent, proof that such contribution
was made along with a statement from the Benefit Plan’s actuary indicating that
such contribution constitutes full and timely payment of all required
contributions then due with respect to such Benefit Plan and that there are no
past-due contributions outstanding for any Benefit Plan.  For purposes of the
foregoing sentence only, a contribution that actually is made within 15 Business
Days of when it actually was due shall be considered timely made if (i) the
contribution is less than $2,500,000; (ii) the total outstanding past-due
contributions with respect to all Benefit Plans (determined without regard to
this sentence) do not exceed $2,500,000; and (iii) the PBGC has not perfected a
Lien with respect to any Benefit Plan.

 

5.27         Security Fees.  Cause all fees (other than in de minimis amounts)
charged, imposed, levied, or assessed by the Transportation Security
Administration against any Loan Party or its Subsidiaries to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such fees shall be the subject of a Permitted
Protest.

 

6.             NEGATIVE COVENANTS.

 

Each of Parent and Borrower covenants and agrees that, until termination of all
of the Commitments and payment in full of the Obligations, the Loan Parties will
not and will not permit any of their Subsidiaries to do any of the following:

 

6.1           Indebtedness.  Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except for Permitted Indebtedness.

 

6.2           Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

6.3           Restrictions on Fundamental Changes.

 

(a)           Other than in order to consummate a Permitted Fundamental Change
or a Permitted Acquisition, enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its Stock,

 

(b)           Other than as a result of a Permitted Fundamental Change,
liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution),

 

(c)           Other than as a result of a Permitted Fundamental Change, convey,
sell, lease, license, assign, transfer, other otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
assets, or

 

(d)           Other than as a result of a Permitted Fundamental Change, suspend
or go out of a substantial portion of its or their business.

 

6.4           Disposal of Assets.  Other than Permitted Dispositions, Permitted
Fundamental Changes, and Permitted Liens, convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of Parent’s or
its Subsidiaries assets.

 

6.5           Change Name.  Change Parent’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Parent or any of its Subsidiaries may change
its name upon at least 10 days prior written notice to Agent of such change.

 

6.6           Nature of Business.  Make any change in the nature of its or their
business as conducted on the Closing Date or acquire any properties or assets
that are not reasonably related to the conduct of such

 

42

--------------------------------------------------------------------------------


 

business activities; provided, however, that the foregoing shall not prevent
Parent and its Subsidiaries from engaging in any business that is reasonably
related or ancillary to its or their business.

 

6.7           Prepayments and Amendments.

 

(a)           Except in connection with Refinancing Indebtedness permitted by
Section 6.1,

 

(i)         optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Permitted Prepayments, or (D) prepayments of Indebtedness with Stock of
Parent (other than Prohibited Preferred Stock) and the making of cash payments
in lieu of issuing fractional shares in connection therewith, or

 

(ii)        make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the applicable subordination terms
and conditions, or

 

(b)           Directly or indirectly, amend, modify, alter, increase, or change
any of the terms or provisions of:

 

(i)         any agreement, instrument, document, indenture, or other writing
evidencing  or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Indebtedness permitted under the definition of Permitted Indebtedness (other
than Indebtedness permitted under clause (b) or (m) of the definition of
Permitted Indebtedness); provided, however, that Parent or any of its
Subsidiaries may directly or indirectly, amend, modify, alter, increase or
change any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under (X) clause (b) of the definition of Permitted Indebtedness so long as
(1) such amendment, modification, or change (x) could not, individually or in
the aggregate, reasonably be expected to be materially adverse to the interests
of the Lenders, and (y) would not otherwise cause Borrower to breach any of the
provisions of this Agreement, (2) such amendment, modification, alteration,
increase or change does not result in a shortening of the average weighted
maturity of such Indebtedness (provided, however, that such amendment,
modification, alteration, increase or change may result in a shortening of the
average weighted maturity of the Indebtedness so refinanced, renewed, or
extended so long as the maturity for all of the principal that is due in respect
of such Indebtedness is a date that is at least 1 year after the Maturity Date),
and (3) if the Indebtedness that is the subject of such amendment, modification,
alteration, increase or change was subordinated in right of payment to the
Obligations, then after giving effect to such amendment, modification,
alteration, increase or change, the subordination terms and conditions of such
Indebtedness must be at least as favorable to the Lender Group as those that
were applicable to the Indebtedness prior to such amendment, modification,
alteration, increase or change or (Y) clause (m) of the definition of Permitted
Indebtedness so long as (1) such amendment, modification, or change would
satisfy the restrictions set forth in the definition of Refinancing Indebtedness
if, instead of being amended, modified, or changed the subject Indebtedness was
being refinanced, renewed, or extended (without regard to whether such
amendment, modification or change would actually constitute a refinancing,
renewal or extension of such Indebtedness) and (2) so long as the conditions set
forth in clauses (m)(i) and (ii) of the definition of Permitted Indebtedness
would be satisfied after giving effect to any such amendment as though such
Indebtedness were being incurred on such date,

 

(ii)        any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders, or

 

(iii)       the Governing Documents of any Loan Party or any of its Subsidiaries
if the effect thereof, either individually or in the aggregate, could reasonably
be expected to be materially adverse to the interests of the Lenders.

 

43

--------------------------------------------------------------------------------


 

6.8           [intentionally Omitted] .

 

6.9           Distributions.  Other than Permitted Distributions, make any
distribution or other payment on account of,  or declare or pay any dividend (in
cash or other property, other than Stock) on (or to the direct or indirect
holders of Stock issued by Borrower in their capacity as such), or purchase,
acquire, redeem, or retire, any Stock issued by Borrower, of any class, whether
now or hereafter outstanding.

 

6.10         Accounting Methods.  Modify or change its fiscal year (other than
as may be required to comply with GAAP and any other change so long as Parent
and Borrower maintain the same fiscal year) or its method of accounting (other
than as may be required to conform to GAAP).

 

6.11         Investments; Controlled Investments .

 

(a)           Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.

 

(b)           Other than (i) an aggregate amount not to exceed $2,000,000 at any
one time in cash, Cash Equivalents, Deposit Accounts, and Securities Accounts,
in each case, located in the United States,  (ii) an aggregate amount not to
exceed, when taken together with any amount located in the United States and not
subject to a Control Agreement in reliance on Section 6.11(b)(i) above,
$5,000,000 (calculated at current exchange rates) at any one time in cash, Cash
Equivalents, Deposit Accounts, and Securities Accounts, in each case, not
located in the United States, and (iii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for Parent’s or its Subsidiaries’ employees,
make, acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Parent or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent’s Liens in such Permitted Investments; provided that none of Parent or any
of its Subsidiaries shall have Permitted Investments in Deposit Accounts or
Securities Accounts at Morgan Stanley DWC Inc. or any of its Affiliates unless
Parent or such Subsidiary, as applicable, and the applicable securities
intermediary or bank have entered into Control Agreements governing such
Permitted Investments in order to perfect (and further establish) the Agent’s
Liens in such Permitted Investments.  Subject to the foregoing proviso and
except as provided in Section 6.11(b)(i) and (ii), Parent shall not and shall
not permit its Subsidiaries to establish or maintain any Deposit Account or
Securities Account unless Agent shall have received a Control Agreement in
respect of such Deposit Account or Securities Account.

 

6.12         Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction (including the payment of any  management,
consulting, monitoring or advisory fees) with any Affiliate of Parent or any of
its Subsidiaries except for:

 

(a)           transactions that (i) are in the ordinary course of Borrower’s
business, (ii) are upon fair and reasonable terms, (iii) if they involve one or
more payments by Parent or any of its Subsidiaries in excess of $500,000, are
fully disclosed to Agent, and (iv) are no less favorable, taken as a whole, to
Parent or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate,

 

(b)           transactions permitted by Section 6.3 or Section 6.9, any
Permitted Intercompany Advance, and any guarantee of Indebtedness permitted by
clause (a), (b), (c), (d), (e), (f), or (g) of the definition of Permitted
Indebtedness, so long as such guarantee benefits Borrower or any of Borrower’s
Subsidiaries that are Loan Parties,

 

(c)           transactions described on Schedule 6.12 to the Disclosure Letter,

 

44

--------------------------------------------------------------------------------


 

(d)           so long as it has been approved by Parent’s Board of Directors in
accordance with applicable law, any indemnity provided for the Board of
Directors of Parent,

 

(e)           so long as it has been approved by Parent’s Board of Directors in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of Parent and its Subsidiaries in the ordinary course of business and
consistent with industry practice, and

 

(f)            so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Borrower may make distributions to Parent
for the sole purpose of allowing Parent to, and Parent shall use the proceeds
thereof solely to pay any Affiliate that is a director on the Board of Directors
of Parent or of the board of directors of Borrower or an officer of Parent or
Borrower, fair and reasonable compensation in connection with serving as a
director on the Board of Directors or board of directors or an officer of Parent
or Borrower as determined by independent members (other than such Affiliate) of
the Board of Directors.

 

6.13         Use of Proceeds.  Use the proceeds of any loan made hereunder for
any purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Second Lien Credit Facility, and (ii) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for their lawful and permitted purposes (including that no part of the
proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve).

 

6.14         Limitation on Issuance of Stock.  Except for the issuance or sale
of common stock or Permitted Preferred Stock by Parent, issue or sell or enter
into any agreement or arrangement for the issuance and sale of any of its Stock.

 

6.15         Parent as Holding Company.  Permit Parent to incur any liabilities
(other than liabilities arising under the Loan Documents or liabilities of
Parent expressly permitted under the Loan Documents or liabilities of the type
described in the definition of Permitted Distributions), own or acquire any
assets (other than the Stock of Borrower or any other Subsidiary, proceeds of
capital raises (whether debt or equity) permitted under the Loan Documents, and
assets permitted to be distributed from Borrower to Parent under the Loan
Documents and assets acquired in a Permitted Acquisition) or engage itself in
any operations or business, except in connection with its ownership of its
Subsidiaries and rights and obligations under the Loan Documents or transactions
involving Parent expressly permitted thereby.

 

7.             FINANCIAL COVENANTS.

 

Each of Parent and Borrower covenants and agrees that, until termination of all
of the Commitments and payment in full of the Obligations, Parent and Borrower
will comply with each of the following financial covenants:

 

(a)           Fixed Charge Coverage Ratio.  Have a Fixed Charge Coverage Ratio,
measured on a quarter-end basis, of at least 1.1:1.0 for the 12 month period
ending as of the end of each quarter.

 

(b)           Liquidity.  Have Excess Availability plus Qualified Cash at all
times in an amount equal to or greater than $125,000,000.

 

45

--------------------------------------------------------------------------------


 

8.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1           If Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, or
(b) all or any portion of the principal of the Obligations;

 

8.2           If any Loan Party or any of its Subsidiaries:

 

(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3, 5.4, 5.6, 5.7, 5.9, 5.10,
5.11, 5.14, 5.15, 5.16, 5.21 through 5.27 of this Agreement, (ii) Section 6 of
this Agreement, (iii) Section 7 of this Agreement, (iv) Section 6 of the
Security Agreement, (v) Sections 3.1, 3.2, 3.3, 3.4, 3.5 and 3.8 of any Aircraft
Security Agreement, or (vi) Sections 4.1, 4.2, 4.3, 4.5, 4.6, 4.7, 4.8, 4.9,
4.10, and 4.11 of the Engine and Spare Parts Security Agreement;

 

(b)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 5.5, 5.8, 5.12, or 5.19 of this Agreement or
(ii) Section 2, Section 4.4 or Section 5 of the Engine and Spare Parts Security
Agreement, or (iii) Section 2 or Section 5.17 of any Aircraft Security
Agreement, and such failure continues for a period of 10 Business Days after the
earlier of (i) the date on which such failure shall first become known to any
officer of Borrower or (ii) the date on which written notice thereof is given to
Borrower by Agent; or

 

(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of Borrower or (ii) the date on which written notice thereof is
given to Borrower by Agent;

 

8.3           If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $2,500,000 or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) the same is not released, discharged, bonded
against, or stayed pending appeal before the earlier of (i) 30 days after the
date it first arises, and (ii) 5 days prior to the date on which any asset is
subject to being forfeited by such Loan Party or such Subsidiary as a result of
such judgment, order, or award, or (b) enforcement proceedings are commenced
upon such judgment, order, or award;

 

8.4           If an Insolvency Proceeding is commenced by a Loan Party or any of
its Subsidiaries;

 

8.5           If an Insolvency Proceeding is commenced against a Loan Party or
any of its Subsidiaries and any of the following events occur: (a) such Loan
Party or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;

 

46

--------------------------------------------------------------------------------

 

8.6           If a Loan Party or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business affairs of Parent and its Subsidiaries,
taken as a whole;

 

8.7           If there is a default (after giving effect to any applicable grace
period) in one or more agreements to which a Loan Party or any of its
Subsidiaries is a party with one or more third Persons relative to a Loan
Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $2,500,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder;

 

8.8           If any warranty, representation, certificate, statement, or Record
made herein or in any other Loan Document or delivered in writing to Agent or
any Lender in connection with this Agreement or any other Loan Document proves
to be untrue in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the date of
issuance or making or deemed making thereof;

 

8.9           If the obligation of any Guarantor under the Guaranty is limited
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement); provided, however, that if the obligation of
a Subsidiary of Borrower that has issued a Guaranty in favor of Agent is
terminated in connection with the merger, liquidation or dissolution  of such
Subsidiary pursuant to a Permitted Fundamental Change, the termination of such
obligation as to such Person will not constitute an Event of Default;

 

8.10         If the Security Agreement or any other Loan Document that purports
to create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which by operation of law
or contract would have priority, first priority Lien on the Collateral covered
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement;

 

8.11         Borrower shall at any time cease to be a Certified Air Carrier;

 

8.12         The validity or enforceability of any Loan Document shall at any
time for any reason  (other than solely as the result of an action or failure to
act on the part of Agent) be declared to be null and void, or a proceeding shall
be commenced by a Loan Party or its Subsidiaries, or by any Governmental
Authority having jurisdiction over a Loan Party or its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or its
Subsidiaries shall deny that such Loan Party or its Subsidiaries has any
liability or obligation purported to be created under any Loan Document;

 

8.13         If any material portion of Parent’s or any of its Subsidiaries’
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, and the same is not discharged before the earlier of (a) 30 days
after the date it first arises or (b) 5 days prior to the date on which such
property or asset is subject to forfeiture by Parent or the applicable
Subsidiary; or

 

8.14         (a)           If Borrower, Parent, any of Parent’s Subsidiaries or
any ERISA Affiliate shall have made a complete or partial withdrawal from a
Multiemployer Plan, and, as a result of such complete or partial withdrawal, any
of them incurs a withdrawal liability in a total amount exceeding $2,500,000 or,
if less, an amount that could result in a Material Adverse Change; or if a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof, Borrower’s,  Parent’s, any of Parent’s Subsidiary’s or
any ERISA Affiliate’s total contribution requirement with respect to such
Multiemployer Plan exceeds $2,500,000 or, if less, an amount that could result
in a Material Adverse Change;

 

(b)           An ERISA Event has occurred with respect to a Benefit Plan and
(i) 30 days thereafter, such ERISA Event (if correctable) shall not have been
corrected, and (ii) the then current Unfunded Benefit Liability of such Benefit
Plan exceeds $45,000,000 or, if less, an amount that could result in a Material
Adverse Change (or, in the case of an ERISA Event involving liability under
Section 409, 502(i), 502(l), 515,

 

47

--------------------------------------------------------------------------------


 

4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of
the IRC, the liability is in excess of $2,500,000 or, if less, an amount that
could result in a Material Adverse Change);

 

(c)           The total projected benefit obligation of Borrower, Parent,
Parent’s Subsidiaries and all ERISA Affiliates, determined as of the close of
any fiscal year of the Parent and in accordance with Financial Accounting
Standards Board Statement No.106 (without regard to continuation coverage
required under Part 6 of subtitle B of Title I of ERISA or Section 4980B of the
IRC), for any post-employment or retiree health benefits, life insurance
coverage, or any other welfare benefits exceeds $135,000,000 or, if less, an
amount that could result in a Material Adverse Change; or

 

8.15         If a Change of Control shall occur.

 

9.             RIGHTS AND REMEDIES.

 

9.1           Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall (in each case under clauses (a) or (b) by written notice
to Borrower), in addition to any other rights or remedies provided for hereunder
or under any other Loan Document or by applicable law, do any one or more of the
following:

 

(a)           declare all or any portion of the Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents immediately due and payable, whereupon the same shall become and
be immediately due and payable and Borrower shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly
waived by Borrower;

 

(b)           declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and

 

(c)           exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrower shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by Parent and Borrower.

 

9.2           Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10.           WAIVERS; INDEMNIFICATION.

 

10.1         Demand; Protest; etc.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender

 

48

--------------------------------------------------------------------------------


 

Group on which Borrower may in any way be liable, except for such of the
foregoing which Agent has expressly agreed to provide under this Agreement or
any of the other Loan Documents.

 

10.2         The Lender Group’s Liability for Collateral.  Borrower hereby
agrees that:  (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

 

10.3         Indemnification.  Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons, and each Participant
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other reasonable costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided that
Borrower shall not be liable for costs and expenses (including attorneys fees)
of any Lender (other than WFCF) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Parent’s and
its Subsidiaries’ compliance with the terms of the Loan Documents (provided,
however, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Lenders, (ii) disputes solely between
or among the Lenders and their respective Affiliates; it being understood and
agreed that the indemnification in this clause (a) shall extend to Agent (but
not the Lenders) relative to disputes between or among Agent on the one hand,
and one or more Lenders, or one or more of their Affiliates, on the other hand,
or (iii) any Taxes or types of taxes expressly addressed in the definition of
Taxes and specifically excluded from the definition of Taxes or any costs
attributable to Taxes or such other taxes, which shall be governed by
Section 16), (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto or to the Collateral, including, arising from or relating to the
manufacture, design, defect (including any latent defect), ownership, ordering,
purchase, delivery, control, acceptance, rejection, lease, possession, use,
operation, maintenance, condition, overhaul, testing, registration, repair,
pooling, interchange, storage, modification, sale, return or other disposition,
or use of any Collateral, or any infringement, or any tort (including claims
arising or imposed under the doctrine of strict liability, or negligence, or for
or on account of injury to or the death of any person or property damage) with
respect to or arising otherwise in connection with the Collateral, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”).  The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN

 

49

--------------------------------------------------------------------------------


 

WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT (BUT NOT GROSSLY
NEGLIGENT) ACT OR OMISSION OF SUCH INDEMNIFIED PERSON.

 

11.           NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Parent, Borrower, or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

If to Parent or Borrower:

HAWAIIAN AIRLINES, INC.

 

3375 Koapaka St., Ste. G-350

 

Honolulu, Hawaii 96819

 

Attn: Chief Financial Officer and Controller

 

Fax No.: 808-835-3690

 

 

and:

WILSON SONSINI GOODRICH & ROSATI, P.C.

 

650 Page Mill Road

 

Palo Alto, CA 94304

 

Attn: Aaron J. Alter

 

Fax No.: 650-493-6811

 

 

If to Agent:

WELLS FARGO CAPITAL FINANCE, INC.

 

2450 Colorado Avenue

 

Suite 3000 West

 

Santa Monica, CA 90404

 

Attn: Business Finance Division Manager

 

Fax No.: 310-453-7413

 

 

with copies to:

PAUL, HASTINGS, JANOFSKY & WALKER LLP

 

515 S. Flower Street

 

Twenty-fifth Floor

 

Los Angeles, CA 90071

 

Attn: John Francis Hilson, Esq.

 

Fax No.: 213-996-3300

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

50

--------------------------------------------------------------------------------


 

12.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  EACH OF PARENT AND BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT
AND BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH OF PARENT AND BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)           EACH OF PARENT AND BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS  LOCATED
IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

51

--------------------------------------------------------------------------------


 

13.           ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1         Assignments and Participations.

 

(a)           With the prior written consent of Borrower, which consent of
Borrower shall not be unreasonably withheld, delayed or conditioned, and shall
not be required (1) if an Event of Default has occurred and is continuing, or
(2) in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender and the prior written consent of
Agent, which consent of Agent shall not be unreasonably withheld, delayed or
conditioned, and shall not be required in connection with an assignment to a
Person that is a Lender or an Affiliate (other than individuals) of a Lender,
any Lender may assign and delegate to one or more assignees (each, an
“Assignee”; provided, however, that no Loan Party or Affiliate of a Loan Party
shall be permitted to become an Assignee) all or any portion of the Obligations,
the Commitments and the other rights and obligations of such Lender hereunder
and under the other Loan Documents, in a minimum amount (unless waived by Agent)
of $5,000,000 (except such minimum amount shall not apply to (x) an assignment
or delegation by any Lender to any other Lender or an Affiliate of any Lender or
(y) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000); provided, however,
that Borrower and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Borrower and Agent an Assignment and Acceptance and
Agent has notified the assigning Lender of its receipt thereof in accordance
with Section 13.1(b), and (iii) unless waived by Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500.

 

(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).

 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(iii) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under

 

52

--------------------------------------------------------------------------------


 

this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrower
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement.  The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections of Borrower or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations.  No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

 

(f)            In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9,  disclose all documents and
information which it now or hereafter may have relating to Parent and its
Subsidiaries and their respective businesses.

 

(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.

 

53

--------------------------------------------------------------------------------


 

Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

(h)           Agent (as a non-fiduciary agent on behalf of Borrower) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of each
portion of an Advance provided by such Lender.  A Registered Loan (and the
Registered Note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each Registered Note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the Registered Note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the Registered Note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such Registered
Note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new Registered Notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s).  Prior to the
registration of assignment or sale of any Registered Loan (and the Registered
Note, if any evidencing the same), Borrower shall treat the Person in whose name
such Registered Loan (and the Registered Note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.  In
the case of any assignment by a Lender of all or any portion of its Advances to
an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrower, shall maintain a register comparable to the Register.

 

(i)            In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrower, shall
maintain (or cause to be maintained) a register on which it enters the name of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the “Participant Register”).  A Registered Loan
(and the Registered Note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each Registered Note shall expressly so provide).  Any
participation of such Registered Loan (and the Registered Note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

 

(j)            Agent shall make a copy of the Register (and each Lender shall
make a copy of its Participant Register in the extent it has one) available for
review by Borrower from time to time as Borrower may reasonably request.

 

13.2         Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio.  No consent to assignment by the Lenders shall
release Borrower from its Obligations.  A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by Borrower is required in connection with
any such assignment.

 

14.           AMENDMENTS; WAIVERS.

 

14.1         Amendments and Waivers.

 

(a)           No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by Parent or
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and the Loan Parties that are party thereto and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, however, that no such waiver,

 

54

--------------------------------------------------------------------------------


 

amendment, or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby and all of the Loan Parties that are party thereto, do
any of the following:

 

(i)         increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),

 

(ii)        postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(iii)       reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

 

(iv)       amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

 

(v)        amend, modify, or eliminate Section 15.11,

 

(vi)       other than as permitted by Section 15.11, release Agent’s Lien in and
to any of the Collateral,

 

(vii)      amend, modify, or eliminate the definition of “Required Lenders” or
“Pro Rata Share”,

 

(viii)     other than as permitted by Section 15.11, contractually subordinate
any of Agent’s Liens,

 

(ix)       other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

 

(x)        amend, modify, or eliminate any of the provisions of
Section 2.4(b)(i) or (ii) or Section 2.4(e)(i),

 

(xi)       amend, modify, or eliminate any of the provisions of
Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party to be
permitted to become an Assignee, or

 

(xii)      amend, modify, or eliminate the definition of Borrowing Base or any
of the defined terms (including the definitions of Eligible Accounts, Eligible
Spare Parts, Eligible Ground Equipment, Eligible Spare Engines, and Eligible
Available Aircraft) that are used in such definition to the extent that any such
change results in more credit being made available to Borrower based upon the
Borrowing Base, but not otherwise, or the definitions of Maximum Revolver Amount
or Defaulting Lender, or change Section 2.1(c).

 

(b)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter or the Syndication Letter, without the written consent of
Agent and Borrower (and shall not require the written consent of any of the
Lenders), and (ii) any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent

 

55

--------------------------------------------------------------------------------


 

under this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,

 

(c)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Lender, or any other rights or duties of Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of Issuing Lender, Agent, Borrower, and the Required Lenders,

 

(d)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrower, and the Required Lenders,

 

(e)           Anything in this Section 14.1 to the contrary notwithstanding, (i)
any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Parent or
Borrower, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than (1) any of the matters governed by Section 14.1(a)(i) through
(iii), (2) to the extent involving changes to clauses (i), (ii), or (iii) of
Section 14.1(a) of this Agreement, Section 14.1(a)(iv), or (3) amendments,
modifications or changes to the definition of Defaulting Lenders, provided,
however, that if a Defaulting Lender’s consent to a change to the definition of
Defaulting Lender is requested by Agent in writing, and such Defaulting Lender
fails to respond to Agent with either an approval or a rejection of such request
within 5 Business Days following delivery by Agent of such request, then, if
Lenders whose aggregate Pro Rata Shares (calculated under clause (c) of the
definition of Pro Rata Shares (subject to adjustment pursuant to this Section
2.3(g)) exceed 50% have either accepted or rejected such request, such
Defaulting Lender shall be deemed to vote its interest in a manner consistent
with the vote of such Lenders.  .

 

14.2         Replacement of Certain Lenders.

 

(a)           If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrower or Agent (provided that  Borrower or Agent shall
have delivered written notice to such Lender within 90 days following the date
of the occurrence of the applicable event described in clause (i) or (ii) above
declaring Borrower’s or Agent’s intent to replace to replace such Lender), upon
at least 5 Business Days prior irrevocable notice, may permanently replace any
Lender that failed to give its consent, authorization, or agreement (a “Holdout
Lender”) or any Lender that made a claim for compensation (a “Tax Lender”) with
one or more Replacement Lenders, and the Holdout Lender or Tax Lender, as
applicable, shall have no right to refuse to be replaced hereunder.  Such notice
to replace the Holdout Lender or Tax Lender, as applicable, shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.

 

(b)           Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due and  payable
in respect thereof, and (ii) an assumption of its Pro Rata Share of the Letters
of Credit).  If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name of and on behalf
of

 

56

--------------------------------------------------------------------------------

 

the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1.  Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender or Tax Lender, as applicable, hereunder and
under the other Loan Documents, the Holdout Lender or Tax Lender, as applicable,
shall remain obligated to make the Holdout Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of such Letters of
Credit.

 

14.3         No Waivers; Cumulative Remedies.  No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and Borrower
of any provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15.           AGENT; THE LENDER GROUP.

 

15.1         Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints WFCF as its agent under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
designate, appoint, and authorize) Agent to execute and deliver each of the
other Loan Documents on its behalf and to take such other action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to Agent
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Agent agrees to act as agent for
and on behalf of the Lenders (and the Bank Product Providers) on the conditions
contained in this Section 15.  Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.  Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties.  Each Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral.  Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Parent and its Subsidiaries as provided in the Loan
Documents, (e) open and

 

57

--------------------------------------------------------------------------------


 

maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Parent
and its Subsidiaries, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

 

15.2         Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3         Liability of Agent.  None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.

 

15.4         Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).

 

15.5         Notice of Default or Event of Default.  Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders
and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.”  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event

 

58

--------------------------------------------------------------------------------


 

of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

 

15.6         Credit Decision.  Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of Parent and its Subsidiaries or Affiliates, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender (or Bank Product Provider).  Each Lender represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower or any other Person party to a
Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower.  Each Lender also represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document.  Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender (or Bank Product Provider) with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.  Each Lender acknowledges (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

 

15.7         Costs and Expenses; Indemnification.  Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrower is obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Parent and its Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers).  In the
event Agent is not reimbursed for such costs and expenses by Parent or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable share thereof.  Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so) from and against any and all Indemnified Liabilities;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
an Advance or other extension of credit hereunder.  Without limitation of the
foregoing, each

 

59

--------------------------------------------------------------------------------


 

Lender shall reimburse Agent upon demand for such Lender’s ratable share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrower.  The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

 

15.8         Agent in Individual Capacity.  WFCF and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire equity interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though WFCF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group.  The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, WFCF or its Affiliates may receive
information regarding Parent or its Affiliates or any other Person party to any
Loan Documents that is subject to confidentiality obligations in favor of Parent
or such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them.  The terms “Lender” and “Lenders” include WFCF
in its individual capacity.

 

15.9         Successor Agent.  Agent may resign as Agent upon 30 days prior
written notice to the Lenders (unless such notice is waived by the Required
Lenders) and Borrower (unless such notice is waived by Borrower) and without any
notice to the Bank Product Providers.  If Agent resigns under this Agreement,
the Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
the Lenders (and the Bank Product Providers).  If, at the time that Agent’s
resignation is effective, it is acting as the Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans.  If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent.  If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned).  In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.  If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

15.10       Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Subsidiaries and Affiliates
and any other Person party to any Loan Documents as

 

60

--------------------------------------------------------------------------------


 

though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers).  The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Parent or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
Parent or such other Person and that prohibit the disclosure of such information
to the Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

 

15.11       Collateral Matters.

 

(a)           The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Parent or its Subsidiaries owned no
interest at the time Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Parent or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement.  The Loan Parties and the Lenders hereby irrevocably authorize (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law.  In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of the Agent to credit bid or purchase at such sale or other disposition
of the Collateral and, if such claims cannot be estimated without unduly
delaying the ability of Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the asset or
assets so purchased (or in the Stock of the acquisition vehicle or vehicles that
are used to consummate such purchase).  Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders (without requiring the authorization of the
Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers).  Upon request by
Agent or Borrower at any time, the Lenders will (and if so requested, the Bank
Product Providers will) confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrower in respect of) all interests retained by
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the

 

61

--------------------------------------------------------------------------------


 

Collateral.  The Lenders further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, at its option and in its sole discretion, to subordinate any
Lien granted to or held by Agent under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness.

 

(b)           Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by Parent or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof, or whether to impose, maintain, reduce,
or eliminate any particular reserve hereunder or whether the amount of any such
reserve is appropriate or not, or to exercise at all or in any particular manner
or under any duty of care, disclosure or fidelity, or to continue exercising,
any of the rights, authorities and powers granted or available to Agent pursuant
to any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission, or event related thereto, subject to the
terms and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

 

15.12       Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or any deposit
accounts of any Loan Party now or hereafter maintained with such Lender.  Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings to enforce any Loan
Document against Borrower or any Guarantor or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

 

(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13       Agency for Perfection.  Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions. 
Agent hereby appoints each Lender (and each Bank Product Provider) that is a
depository institution (and each Lender hereby accepts (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to accept)
such appointment)  as

 

62

--------------------------------------------------------------------------------


 

a co-collateral agent for purposes of perfecting Agent’s Lien in Deposit
Accounts and Securities Accounts for which such Lender or Bank Product Provider
is the depositary institution or securities intermediary.

 

15.14       Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders (or Bank Product Providers) shall be made by bank wire transfer
of immediately available funds pursuant to such wire transfer instructions as
each party may designate for itself by written notice to Agent.  Concurrently
with each such payment, Agent shall identify whether such payment (or any
portion thereof) represents principal, premium, fees, or interest of the
Obligations.

 

15.15       Concerning the Collateral and Related Loan Documents.  Each member
of the Lender Group authorizes and directs Agent to enter into this Agreement
and the other Loan Documents.  Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

15.16       Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.  By becoming a party to this Agreement,
each Lender:

 

(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Parent or its Subsidiaries (each, a “Report”) prepared by or
at the request of Agent, and Agent shall so furnish each Lender with such
Reports,

 

(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Parent and
its Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,

 

(d)           agrees to keep all Reports and other material, non-public
information regarding Parent and its Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

 

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent

 

63

--------------------------------------------------------------------------------


 

or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Parent or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

 

15.17       Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 

16.           WITHHOLDING TAXES.

 

(a)           All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense.  In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a).  If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction).  Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law, certified copies
of tax receipts evidencing such payment by Borrower.

 

(b)           Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

 

(c)           If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:

 

(i)         if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC,

 

64

--------------------------------------------------------------------------------


 

(II) a 10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B)
of the IRC), or (III) a controlled foreign corporation related to Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

 

(ii)        if such Lender or Participant is entitled to claim an exemption
from, or a reduction of, withholding tax under a United States tax treaty, a
properly completed and executed copy of IRS Form W-8BEN;

 

(iii)       if such Lender or Participant is entitled  to claim that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI;

 

(iv)       if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or

 

(v)        a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

(d)           If a Lender or Participant claims an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, however, that nothing in this Section 16(d) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns).  Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(e)           If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of  the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16(c) or 16(d) as no longer valid.  With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16(c) or 16(d), if applicable.  Borrower agrees that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16 with
respect thereto; provided, however, that a Participant shall be entitled to no
greater amount pursuant to this Section 16 than the amount that the Lender
granting the participation to such Participant would have been entitled if the
participation had not been granted.

 

65

--------------------------------------------------------------------------------


 

(f)            If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction.  If the forms or other
documentation required by Section 16(c) or 16(d) are not delivered to Agent (or,
in the case of a Participant, to the Lender granting the participation), then
Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

 

(g)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

(h)           If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 16, so long as no Default or Event of Default has occurred and
is continuing, it shall pay over such refund to Borrower (but only to the extent
of payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrower, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.

 

17.           GENERAL PROVISIONS.

 

17.1         Effectiveness.  This Agreement shall be binding and deemed
effective when executed by Parent, Borrower, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

 

17.2         Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

17.3         Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Parent or
Borrower, whether under any rule of construction or otherwise.  On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

66

--------------------------------------------------------------------------------

 

17.4         Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

17.5         Bank Product Providers.  Each Bank Product Provider shall be deemed
a third party beneficiary hereof and of the provisions of the other Loan
Documents for purposes of any reference in a Loan Document to the parties for
whom Agent is acting.  Agent hereby agrees to act as agent for such Bank Product
Providers and, by virtue of entering into a Bank Product Agreement, the
applicable Bank Product Provider shall be automatically deemed to have appointed
Agent as its agent and to have accepted the benefits of the Loan Documents; it
being understood and agreed that the rights and benefits of each Bank Product
Provider under the Loan Documents consist exclusively of such Bank Product
Provider’s being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein. In addition,
each Bank Product Provider, by virtue of entering into a Bank Product Agreement,
shall be automatically deemed to have agreed that Agent shall have the right,
but shall have no obligation, to establish, maintain, relax, or release reserves
in respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not.  In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution.  Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider.  In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof).  Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so.  Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider.  Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

 

17.6         Debtor-Creditor Relationship.  The relationship between the Lenders
and Agent, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor.  No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

 

17.7         Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

67

--------------------------------------------------------------------------------


 

17.8         Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by Borrower or Guarantor or the transfer to the
Lender Group of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrower or Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

17.9         Confidentiality.

 

(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Parent and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except:  (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group  and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation  or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrower with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

 

68

--------------------------------------------------------------------------------


 

(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may (i) provide customary information concerning the terms and conditions of
this Agreement and the other Loan Documents to loan syndication and pricing
reporting services, and (ii) use the name, logos, and other insignia of Borrower
and the Loan Parties and the Total Commitments provided hereunder in any
“tombstone” or comparable advertising, on its website or in other marketing
materials of Agent.

 

17.10       Lender Group Expenses.  Borrower agrees to pay any and all Lender
Group Expenses for which it has been given notice on the earlier of (a) the
first day of the month or (b) the date on which demand therefor is made by Agent
and agrees that its obligations contained in this Section 17.10 shall survive
payment or satisfaction in full of all other Obligations.

 

17.11       Survival.  All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent, the Issuing Lender, or any Lender may have had notice or knowledge
of any Default or Event of Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding (and not the subject of Letter of Credit
Collateralization) and so long as the Commitments have not expired or
terminated.

 

17.12       Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act.  In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual 
background checks for the Loan Parties’ senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Expenses hereunder and be for the account of Borrower.

 

17.13       Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.14       Public Disclosure.  Parent and Borrower agree that neither they nor
any of their respective Affiliates will issue any press release or other public
disclosure using the name of Agent, any Lender or any of their respective
Affiliates or Related Funds or referring to this Agreement or any other Loan
Document without the prior written consent of Agent or such Lender, as
applicable, except to the extent that Parent, Borrower or such Affiliate is
required to do so under applicable law.  Agent agrees that it will consult in
advance with Borrower regarding the so-called “tombstone” (and the marketing
materials related thereto) that is created and published for the purpose of
announcing the financing transaction contemplated by this Agreement.

 

17.15       Acknowledgment of Prior Obligations and Continuation Thereof.  Each
of Parent and Borrower (a) consents to the amendment and restatement of the
Original Credit Agreement by this Agreement; (b) acknowledges and agrees that
(i) the “Obligations” (as defined in the Original Credit Agreement) owing to

 

69

--------------------------------------------------------------------------------


 

Agent and Lenders, and (ii) the prior grant or grants of security interests in
favor of any of the Agent or the Lender Group or the Bank Product Providers in
its properties and assets, under each “Loan Document” as defined in the Original
Credit Agreement (the “Original Loan Documents”), and each Loan Document to
which it is a party shall be in respect of the Obligations of Borrower under
this Agreement and the other Loan Documents; provided, however, that such
security interests or Liens shall be as modified (if applicable) pursuant to the
terms of the Loan Documents applicable thereto which are entered into on the
date hereof, if any; (c) reaffirms (i) all of the Obligations (as defined in the
Original Credit Agreement) owing to Agent and Lenders, and (ii) all prior or
concurrent grants of security interests in favor of any of the Agent or the
Lender Group or the Bank Product Providers under each Original Loan Document and
each Loan Document; provided, however, that such security interests or Liens
shall be as modified (if applicable) pursuant to the terms of the Loan Documents
applicable thereto which are entered into on the date hereof, if any; and
(d) agrees that, except as expressly amended hereby or unless being amended and
restated concurrently herewith, each of the Original Loan Documents to which it
is a party is and shall remain in full force and effect.  Each of Parent and
Borrower acknowledges that, as of the Closing Date, under the Original Credit
Agreement:  (i) the aggregate outstanding principal amount of the Existing
Advances is $0, (ii) the accrued but unpaid interest, monthly servicing fee, and
unused line fees on such Existing Advances is $13,701.65, (iii) the “Letter of
Credit Usage” (as defined in the Original Credit Agreement) is $5,253,796.91,
(iv) the outstanding principal amount of the Existing Term Loan is $15,000,000,
(v) the accrued but unpaid interest on the Existing Term Loan is $18,749.97,
(vi) the aggregate accrued but unpaid Letter of Credit fees under the Original
Credit Agreement is $265,314.42, and (vii) the aggregate amount of accrued but
unpaid costs and expenses of Agent is $0 (in each case, prior to payment
thereof, if any, by Borrower on the Closing Date).  Each of Parent and Borrower
hereby confirms and agrees that all outstanding principal, interest and fees
(including such accrued and unpaid principal, interest, and fees set forth in
the immediately preceding sentence) and other “Obligations” (as defined in the
Original Credit Agreement) under the Original Credit Agreement immediately prior
to the Closing Date shall, to the extent not paid on the Closing Date, from and
after the Closing Date, be, without duplication, Obligations owing and payable
pursuant to this Agreement and the other Loan Documents as in effect from time
to time, shall accrue interest thereon as specified in this Agreement, and shall
be secured by the Loan Documents.  Each of Parent and Borrower hereby further
confirms and agrees that all Existing Letters of Credit shall become Letters of
Credit under this Agreement.  Although each of Parent and Borrower has been
informed of the matters set forth herein and has acknowledged and agreed to the
same, it understands that Agent and Lenders shall have no obligation to inform
it of such matters in the future or to seek its acknowledgement or agreement to
future amendments or modifications, and nothing herein shall create such a duty.

 

17.16       No Novation.  This Agreement does not extinguish the obligations for
the payment of money outstanding under the Original Credit Agreement or
discharge or release the obligations or the liens or priority of any mortgage,
pledge, security agreement or any other security therefor.  Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Original Credit Agreement, the other Original Loan
Documents or instruments securing the same, which shall remain in full force and
effect, except as modified hereby or by instruments executed concurrently
herewith.  Nothing expressed or implied in this Agreement shall be construed as
a release or other discharge of Borrower or any Guarantor from any of its
obligations or liabilities under the Original Credit Agreement or any of the
security agreements, pledge agreements, mortgages, guaranties or other loan
documents executed in connection therewith.  Each of Parent and Borrower hereby
(a) confirms and agrees that each Original Loan Document to which it is a party
that is not being amended and restated concurrently herewith is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that on and after the Closing Date, all references in any
such Original Loan Document to “the Credit Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Original Credit Agreement
shall mean the Original Credit Agreement as amended and restated by this
Agreement; and (b) confirms and agrees that to the extent that any such Original
Loan Document purports to assign or pledge to any of the Agent or the Lender
Group or the Bank Product Providers or to grant to any of the Agent or the
Lender Group or the Bank Product Providers a security interest in or lien on,
any collateral as security for the obligations of Borrower or any other Loan
Party, as the case may be, from time to time existing in respect of the Original
Credit Agreement or the Original Loan Document, such pledge

 

70

--------------------------------------------------------------------------------


 

or assignment or grant of the security interest or lien is hereby ratified and
confirmed in all respects with respect to this Agreement and the Loan Documents.

 

[Signature pages to follow.]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

HAWAIIAN HOLDINGS, INC.,

a Delaware corporation, as Parent

 

 

 

 

 

 

 

By:

/s/ Peter R. Ingram

 

Name:

Peter R. Ingram

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC.,

a Delaware corporation, as Borrower

 

 

 

 

 

 

 

By:

/s/ Peter R. Ingram

 

Name:

Peter R. Ingram

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, INC.,
a California corporation, as Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Amelie Yehros

 

Name:

Amelie Yehros

 

Title:

SVP

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible (including a Mileage Plan Receivable and an Interline
Receivable).

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by Parent or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) was incurred for the purpose of
financing all or any part of the acquisition cost of any tangible assets, and
any Lien in connection therewith attaches only to such assets (and any
accessions, fixtures, and attachments thereto) and the proceeds, substitutions,
and replacements of such assets (and any accessions, fixtures, and attachments
thereto), (b) was in existence prior to the date of such Permitted Acquisition,
and (c) was not incurred in connection with, or in contemplation of, such
Permitted Acquisition.

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

 

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts 
and Section 6.12 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Stock having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

--------------------------------------------------------------------------------


 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents.

 

“Agreement” means the Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.

 

“Aircraft” means any “aircraft” as defined in Section 40102 of the Federal
Aviation Act.

 

“Airframe” means any “Airframe” as such term is defined in any Aircraft Security
Agreement.

 

“Aircraft Security Agreement” means an amended and restated aircraft security
agreement executed and delivered by Borrower in favor of Agent, in form and
substance reasonably satisfactory to Agent.

 

“Appliances” means any “appliance” as defined in Section 40102 of the Federal
Aviation Act.

 

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrower for the most recently completed fiscal
month as determined by Agent in its Permitted Discretion; provided, however,
that for the period from the Closing Date through and including December 31,
2010, the Applicable Unused Line Fee Percentage shall be set at the rate in the
row styled “Level II”; provided further, however, that any time an Event of
Default has occurred and is continuing, the Applicable Unused Line Fee
Percentage shall be set at the margin in the row styled “Level II”:

 

Level

 

Average Revolver Usage

 

Unused Line Fee Rate

I

 

> the result of 50% multiplied by the Maximum Revolver Amount

 

0.50 percentage points

II

 

< the result of 50% multiplied by the Maximum Revolver Amount

 

0.75 percentage points

 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.

 

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

 

“Asset Acquisition” means the purchase or other acquisition by a Person of its
Subsidiaries of any assets of another Person.

 

2

--------------------------------------------------------------------------------


 

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Disclosure Letter, as such schedule is updated from time to time by
written notice from Borrower to Agent.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

 

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

 

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or its Subsidiaries;
provided, however, in order for any item described in clauses (a) (b), or
(c) above, as applicable, to constitute “Bank Product Obligations”, (i) if the
applicable Bank Product Provider is Wells Fargo or its Affiliates, then, if
requested by Agent, Agent shall have received a Bank Product Provider Letter
Agreement within 10 days after the date of such request, or (ii) if the
applicable Bank Product Provider is any other Person, the applicable Bank
Product must have been provided on or after the Closing Date and Agent shall
have received a Bank Product Provider Letter Agreement within 10 days after the
date of the provision of the applicable Bank Product to Parent or its
Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to Parent or its Subsidiaries; provided
further, however, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.

 

“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.

 

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

 

“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.

 

“Base Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
applicable margin set forth in the following table that corresponds to the
Average Excess Availability of Borrower for the most recently completed fiscal
month; provided, however, that for the period from the Closing Date through and
including December 31, 2010, the Base Rate Margin shall be set at the margin in
the row styled “Level III”; provided further, however, that any time an Event of
Default has occurred and is continuing, the Base Rate Margin shall be set at the
margin in the row styled “Level III”:

 

Level

 

Average Excess Availability

 

Base Rate Margin

I

 

> the result of 66.67% multiplied by the Maximum Revolver Amount

 

3.00 percentage points

II

 

< the result of 66.67% multiplied by the Maximum Revolver Amount and

 

> the result of 33.34% multiplied by the

 

3.25 percentage points

 

4

--------------------------------------------------------------------------------


 

 

 

Maximum Revolver Amount

 

 

III

 

< the result of 33.34% multiplied by the Maximum Revolver Amount

 

3.50 percentage points

 

The Base Rate Margin shall be re-determined as of the first day of each fiscal
month of Borrower.

 

“Bellanca Aircraft” means that certain aircraft of model type Bellanca CH-300
with Registration No. N251M and Serial No. 154.

 

“Bellanca Aircraft Security Agreement” means that certain aircraft security
agreement in respect of the Bellanca Aircraft executed and delivered by Borrower
in favor of Agent, in form and substance reasonably satisfactory to Agent.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA), which has been maintained or contributed to (or to which there has been
an obligation to contribute of) Parent, any of Parent’s Subsidiaries, or any
ERISA Affiliate at any time during the prior five years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

 

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

 

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)                                  An amount equal to the sum of:

 

(i)                                     85% of the amount of Eligible Accounts,
less the amount, if any, of the Dilution Reserve;

 

(ii)                                  the lesser of (A) the sum of (1) the
lesser of (x) 50% of the book value of Eligible Spare Parts, and (y) 85% of the
most recently determined Net Liquidation Percentage times the book value of
Eligible Spare Parts, and (2) the lesser of (x) 50% of the book value of
Eligible Ground Equipment, and (y)  85% of the most recently determined Net
Liquidation Percentage times the book value of Eligible Ground Equipment, and
(B) $35,000,000;

 

(iii)                               the least of (A) 50% of the Current Fair
Market Value of Eligible Spare Engines, (B) 85% of the most recently determined
Net Liquidation Percentage times the book value of Eligible Spare Engines, and
(C) $30,000,000; and

 

(iv)                              the lesser of (A) 50% of the Current Fair
Market Value of Eligible Available Aircraft, and (B) $30,000,000; minus

 

(b)                                 the aggregate amount of reserves, if any,
established by Agent under Section 2.1(c) of the Agreement.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base and Availability, in form and substance satisfactory to
Agent, signed by an Authorized Person.

 

“Borrowing Base Excess” has the meaning set forth in Section 2.4(e)(i).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
Hawaii, or New York, except that, if a determination of a Business Day shall
relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude any day
on which banks are closed for dealings in Dollar deposits in the London
interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

6

--------------------------------------------------------------------------------


 

“Certified Air Carrier” means an “air carrier” as defined in Section 40102 of
the Federal Aviation Act that holds an air carrier operating certificate issued
pursuant to chapter 447 of the Federal Aviation Act for aircraft capable of
carrying 10 or more individuals or 6,000 pounds or more of cargo, is a “citizen
of the United States” as defined in Section 40102 of the Federal Aviation Act
and is certificated for scheduled passenger operations in interstate commerce
using commercial jet aircraft under Part 121 of the FARs.

 

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

 

“Change of Control” means that (a) at any time, a Change of Management Event has
occurred, (b) Parent fails to own and control, directly or indirectly, 100% of
the Stock of Borrower, (c) a majority of the members of the Board of Directors
do not constitute Continuing Directors, or (d) any “person” or “group” (within
the meaning of Sections 13(d) and 14(d) of the Exchange Act), other than RC
Aviation Management, LLC, becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of 25%, or more, of the Stock
of Parent having the right to vote for the election of members of the Board of
Directors.

 

“Change of Management Event” means if (a) the individual who was the chairman of
the Board of Directors on the Closing Date ceases to be the chairman of the
Board of Directors and a successor that is reasonably satisfactory to the
Required Lenders is not appointed within 90 days of the date that such
individual ceases to be the chairman of the Board of Directors, or
(b) any successor chairman of the Board of Directors that is reasonably
satisfactory to the Required Lenders at the time such person became the chairman
of the Board of Directors ceases to be the chairman of the Board of Directors
and a successor that is reasonably satisfactory to the Required Lenders is not
appointed within 90 days of the date that such individual ceases to be the
chairman of the Board of Directors.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under the Agreement.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, Inventory, or
other assets or property, in each case, in form and substance reasonably
satisfactory to Agent, providing, among other things, for Agent to have access
to all such assets and property and either waiving, or subordinating to Agent’s
Liens, all Lien rights of such Person in any and all such assets and property.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

 

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under the Agreement, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 13.1 of the Agreement.

 

7

--------------------------------------------------------------------------------

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

 

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

 

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

 

“Credit Card Agreement” means any agreement by and between a Credit Card
Processor and Parent or one of its Subsidiaries.

 

“Credit Card Processor” means any Person (including an issuer of a credit or
debit card) that acts as a credit or debit card clearinghouse for Parent or one
of its Subsidiaries, acts as a credit or debit card processor for Parent or one
of its Subsidiaries, or remits to Parent or one of its Subsidiaries any payments
due to Parent or one of its Subsidiaries with respect to credit or debit card
charges accepted by Parent or one of its Subsidiaries.

 

“Current Fair Market Value” means (a) with respect to Eligible Spare Engines,
the current fair market value of such Eligible Spare Engines, as determined in
the most recent appraisal (so long as the results, scope, assumptions, and
methodology of such appraisal are acceptable to Agent in its Permitted
Discretion) of such Eligible Spare Engines by an appraiser acceptable to Agent
in its Permitted Discretion and (b) with respect to Eligible Available Aircraft,
the current fair market value of such Eligible Available Aircraft, as determined
in the most recent appraisal (so long as the results, scope, assumptions, and
methodology of such appraisal are acceptable to Agent in its Permitted
Discretion) of such Eligible Available Aircraft by an appraiser acceptable to
Agent in its Permitted Discretion.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required

 

8

--------------------------------------------------------------------------------


 

to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified Borrower, Agent,
or any Lender in writing that it does not intend to comply with all or any
portion of its funding obligations under the Agreement, (c) has made a public
statement to the effect that it does not intend to comply with its funding
obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement within 1 Business Day of the date
that it is required to do so under the Agreement, or (f) becomes the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, unless Agent and Borrower are each satisfied, in
their respective reasonable discretion, that such Lender intends, has the
financial ability, and has all approvals required to enable it, in each case, to
perform its obligations hereunder as a Lender.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

“Delta Locations” means (a) 500 World Way West, Los Angeles, CA 90045; (b) 350
Aolewa Place, Honolulu International Airport, Honolulu, HI 96819; and (c) 5875
Spencer Street, Ste 101, Las Vegas, NV 89119; and “Delta Location” means any one
of them.

 

“Delta Services Agreement” means that certain Complete Fleet Services Agreement,
dated as of December 14, 2009, by and between Delta Air Lines, Inc. and
Borrower.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 to the Disclosure Letter.

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Disclosure Letter or any other account designated in writing by Borrower to
Agent.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s
Accounts, Mileage Plan Receivables, and Interline Receivables during such
period, by (b) Borrower’s billings with respect to Accounts, Mileage Plan
Receivables, and Interline Receivables during such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

 

“Diners” means Citicorp Diners Club Inc., or any of its affiliates

 

9

--------------------------------------------------------------------------------


 

“Disclosure Letter” means that certain disclosure letter and the schedules
thereto, executed and delivered by each Loan Party, as amended from time to time
to the extent expressly permitted hereby.

 

“Dollars” or “$” means United States dollars.

 

“DOT” means the United States Department of Transportation and any agency or
instrumentality of the United States government succeeding to its functions,
including without limitation, the National Safety Transportation Board.

 

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains,
interest income, net fair value decrease (or increase) in jet fuel Hedging
Agreements that did not qualify as hedges as defined in the Financial Accounting
Standards Board’s Statement of Financial Accounting Standards No. 133, and, to
the extent not reported or classified as depreciation or amortization expense,
amortization of favorable maintenance contracts, accretion of unfavorable real
estate leases, accretion of unfavorable aircraft leases, amortization of
favorable aircraft leases, and accretion of unfavorable engine leases, plus
non-cash extraordinary losses, non-cash Stock option expenses, interest expense,
income taxes, and depreciation and amortization for such period, in each case,
as determined in accordance with GAAP.

 

“Eligible Accounts” means those Receivables created by Borrower in the ordinary
course of its business, that arise out of Borrower’s rendition of services or
the sale of mileage plan awards, that comply with each of the representations
and warranties respecting Eligible Accounts made in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may be revised
from time to time by Agent in Agent’s Permitted Discretion to address the
results of any audit performed by Agent from time to time after the Closing
Date. In determining the amount to be included, Eligible Accounts shall be
calculated without giving effect to any customer deposits and unapplied cash to
the extent that such customer deposits or unapplied cash are applied in
satisfaction of any Account (in which case, Eligible Accounts shall be
calculated net of such customer deposits and unapplied cash to such extent). 
Eligible Accounts shall not include the following:

 

(a)                                  Receivables that the Account Debtor has
failed to pay within 90 days of original invoice date or Receivables with
selling terms of more than 60 days,

 

(b)                                 Receivables owed by an Account Debtor (or
its Affiliates) where 50% or more of all Receivable owed by that Account Debtor
(or its Affiliates) are deemed ineligible under clause (a) above,

 

(c)                                  Receivables with respect to which the
Account Debtor is an Affiliate of Borrower or an employee or agent of Borrower
or any Affiliate of Borrower,

 

(d)                                 Receivables arising in a transaction wherein
goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, or any other terms by
reason of which the payment by the Account Debtor may be conditional,

 

(e)                                  Receivables that are not payable in
Dollars,

 

(f)                                    Receivables with respect to which the
Account Debtor either (i) does not maintain its chief executive office in the
United States, or (ii) is not organized under the laws of the United States or
any state thereof, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an

 

10

--------------------------------------------------------------------------------


 

irrevocable letter of credit satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (z) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to Agent,

 

(g)                                 Receivables in an aggregate amount at any
one time exceeding $250,000 with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Receivables with respect to which Borrower
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States,

 

(h)                                 Receivables with respect to which the
Account Debtor is a creditor of Borrower, has or has asserted a right of setoff,
or has disputed its obligation to pay all or any portion of the Account, to the
extent of such claim, right of setoff, or dispute,

 

(i)                                     Receivables with respect to an Account
Debtor whose total obligations owing to Borrower exceed 10% (such percentage, as
applied to a particular Account Debtor, being subject to reduction by Agent in
its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,

 

(j)                                     Receivables with respect to which the
Account Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone
out of business, or as to which Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor,

 

(k)                                  Receivables, the collection of which,
Agent, in its Permitted Discretion, believes to be doubtful by reason of the
Account Debtor’s financial condition,

 

(l)                                     Receivables that are not subject to a
valid and perfected first priority Agent’s Lien,

 

(m)                               Receivables with respect to which (i) the
miles or mileage awards giving rise to such Receivables have not been
transferred to and the Receivables billed to the Account Debtor, or (ii) the
services giving rise to such Receivables have not been performed and billed to
the Account Debtor,

 

(n)                                 Receivables with respect to which the
Account Debtor is a Sanctioned Person or Sanctioned Entity,

 

(o)                                 Receivables that are Excluded Accounts, or

 

(p)                                 Receivables that represent the right to
receive progress payments or other advance billings that are due prior to the
completion of performance by Borrower of the subject contract for goods or
services.

 

“Eligible Available Aircraft” means those Aircraft owned by Borrower maintained
and overhauled in conformity with the Borrower’s Maintenance Program and the
FARs and all other applicable laws, that comply with each of the representations
and warranties respecting Eligible Available Aircraft made in the Loan
Documents, and that are not excluded as ineligible by virtue of

 

11

--------------------------------------------------------------------------------


 

one or more of the excluding criteria set forth below; provided, however, that
such criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any audit or appraisal performed by Agent
from time to time after the Closing Date.  An Aircraft shall not be included in
Eligible Available Aircraft if:

 

(a)                                  Borrower does not have good, valid, and
marketable title thereto or the Aircraft is not U.S. registered in the name of
Borrower as owner,

 

(b)                                 it is in short-term or long-term storage or
is in the possession or control of any bailee, warehouseman, FAA repair station,
overhaul or maintenance servicer, mechanic, or other third Person except for a
person providing Eligible Maintenance in the United States,

 

(c)                                  it is subject to any lease, interchange,
pooling, or other similar arrangement; provided, however, that a Boeing 767
Aircraft shall not be disqualified as a result of this clause (c) solely as a
result of it being subject to the New Zealand Interchange Agreement (as in
effect on the Closing Date or as amended after the Closing Date so long as the
terms and conditions of such amendment are reasonably satisfactory to Agent);
provided, further, however, such Aircraft shall be ineligible pursuant to this
clause (c) during any time that such Aircraft is being operated by, or is under
the possession or control of Air New Zealand Limited or any other Person (other
than Borrower) under the terms of the New Zealand Interchange Agreement,

 

(d)                                 it is not subject to a valid and perfected
first priority Agent’s Lien or is not free and clear of all Liens (other than
Permitted Eligible Collateral Liens),

 

(e)                                  it has not been maintained in accordance
with the FARs or other applicable law or the Borrower’s Maintenance Program, or,
except for while in Eligible Maintenance, is not in a condition or is otherwise
not available for immediate use by the Borrower in its Certificated Air Carrier
operations in compliance with the FARs and other applicable laws and Borrower’s
Maintenance Program,

 

(f)                                    it (1) does not have (i) full FAA
serviceability tags (and full back-to-birth traceability) for all parts thereof
as applicable, or (ii) all manuals, documents, and records required by the FARs
or the Borrower’s Maintenance Program, or delivered or required (including to
maintain the effectiveness of any Warranties) by the manufacturer of such
Aircraft or (2) unless such Aircraft is no longer under any Warranties, has any
material PMA Parts,

 

(g)                                 it does not conform in all material respects
to the specifications of the Aircraft at delivery from its manufacturer with all
modifications thereafter made documented with FAA and manufacturer approved
data, or it does not conform to all applicable airworthiness directives,
mandatory service bulletins, or standards, or limits imposed by the FAA or any
other Governmental Authority which has regulatory authority over such Aircraft
or its use or by the manufacturer of such Aircraft and any requirements of the
manufacturer relating to the availability of warranties provided by the
manufacturer,

 

(h)                                 it has become or is becoming an Eligible
Available Aircraft after the Closing Date, until Agent has received an appraisal
thereof by an appraiser acceptable to Agent in its Permitted Discretion, the
results, scope, assumptions, and methodology of which are acceptable to Agent in
its Permitted Discretion, and all other conditions precedent applicable to a
Replacement Airframe (as defined in the Aircraft Security Agreement) in the
Aircraft Security Agreement have been fulfilled with respect to such Aircraft to
the satisfaction of Agent in its Permitted Discretion,

 

(i)                                     it is not a Boeing 767, Boeing 717,
Airbus A330 or other type or model of Aircraft acceptable to Agent in its
Permitted Discretion,

 

12

--------------------------------------------------------------------------------


 

(j)                                     Borrower has provided written notice to
Agent that such Aircraft is intended to be the subject of a Permitted
Sale-Leaseback Transaction or such Aircraft is the subject of a consummated
Permitted Sale-Leaseback Transaction; provided, however, that any Aircraft that
is (i) identified by written notice of a Borrower to Agent as the intended
subject of a Permitted Sale-Leaseback but that is subsequently identified as no
longer being the subject of a Permitted Sale-Leaseback, and (ii) as to which a
Permitted Sale-Leaseback has not been consummated shall not be excluded from the
definition of Eligible Available Aircraft based solely on this clause (j),

 

(k)                                  Borrower has not caused to be affixed to,
and maintained in, the cockpit of such Aircraft, in a clearly visible location
on such Aircraft and has not placed in a visible location on each Engine, a
placard of reasonable size and shape bearing the legend in English “Mortgaged to
Wells Fargo Capital Finance, Inc., as Agent”, or

 

(l)                                     it (or any related Engine) (i) has
suffered an Event of Loss or any event which with the passage of time could
reasonably be expected to cause an Event of Loss, or (ii) is the subject of a
condemnation, confiscation, seizure or requisition event.

 

In this Agreement, references to “Eligible Available Aircraft” include the
Airframe and the Engines associated therewith, and such Engines associated with
the Airframe must, in addition to being required to qualify under this
definition of Eligible Available Aircraft and for the representations as to
Eligible Spare Engines to be true as to such Engines, also not be excluded by
virtue of any of the exclusionary criteria listed in clauses (d), (f), (g), (h),
(j), (m), (n) or (o) of the definition of an Eligible Spare Engine in order for
the associated Aircraft to constitute an Eligible Available Aircraft.

 

Notwithstanding the above exclusions from Eligible Available Aircraft, all
representations, warranties and covenants applicable to Eligible Available
Aircraft shall apply to any Aircraft designated as Eligible Available Aircraft
in the most recent Borrowing Base Certificate delivered to Agent.

 

“Eligible Ground Equipment” means Ground Equipment of Borrower that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date. 
In determining the amount to be included, Ground Equipment shall be valued at
the lower of cost or market on a basis consistent with Borrower’s historical
accounting practices. Ground Equipment shall not be included in Eligible Ground
Equipment if:

 

(a)                                  Borrower does not have good, valid, and
marketable title thereto,

 

(b)                                 it is not located at one of the locations in
the United States identified on Schedule 4.32 to the Disclosure Letter,

 

(c)                                  it is in the possession or control of a
bailee, warehouseman, FAA repair station, overhaul or maintenance servicer,
mechanic, or other third Person,

 

(d)                                 it is located on Real Property leased by
Borrower unless such leased Real Property is subject to a Collateral Access
Agreement executed by the lessor (provided, however, that, (i) during the 90-day
period immediately following the Closing Date, such leased Real Property need
not be subject to a Collateral Access Agreement, and (ii) during all times
thereafter, either such leased Real Property must be subject to a Collateral
Access Agreement or, if such Real Property is not subject to a Collateral Access
Agreement, Agent may, at its election, establish a reserve against the

 

13

--------------------------------------------------------------------------------


 

Borrowing Base in an aggregate amount equal to 3 months rent under the lease for
each Real Property that is not subject to a Collateral Access Agreement),

 

(e)                                  it is “subject to” (within the meaning of
Section 9-311 of the Code) any certificate of title (or comparable) statute
(unless Agent has a perfected Lien under such statute),

 

(f)                                    it is located at a location at which less
than $50,000 of otherwise Eligible Ground Equipment or Eligible Spare Parts are
located, or

 

(g)                                 it is not subject to a valid and perfected
first priority Agent’s Lien or is not free and clear of all Liens (other than a
valid and perfected first priority Agent’s Lien and Permitted Eligible
Collateral Liens).

 

Notwithstanding the above exclusions from Eligible Ground Equipment, all
representations, warranties and covenants applicable to Eligible Ground
Equipment shall apply to any Ground Equipment designated as Eligible Ground
Equipment in the most recent Borrowing Base Certificate delivered to Agent.

 

“Eligible Maintenance” means, with respect to an Engine or Aircraft, as the case
may be, in customary repair and maintenance, in accordance with the Borrower’s
Maintenance Program and the FARs, that is not expected to and has not taken more
than a normal service period to complete, that will result in the applicable
Engine or Aircraft, as the case may be, being of good and merchantable quality,
free from material defects, serviceable in accordance with the Borrower’s
Maintenance Program and the Engine’s or Aircraft’s, as the case may be,
manufacturer’s limits, ready for immediate use or operation in accordance with
Borrower’s Maintenance Program and the FARs, and having all serviceability tags
applicable thereto and all related applicable back-to-birth records and all
other documents required by the Borrower’s Maintenance Program or the FARs, so
long as the Person performing such repairs and maintenance is fully certified by
the FAA to do so and, if Eligible Available Aircraft or Eligible Spare Engines
are involved, such Person (other than any Person providing repairs and
maintenance on an emergency basis that are not expected to take, and have not
taken, more than 30 days) has entered into a Collateral Access Agreement and,
the most recent Borrowing Base Certificate submitted to Agent contains a reserve
with respect to such repair and maintenance against the Borrowing Base in at
least the amount payable to such Person to perform all such repair and
maintenance (other than with respect to repairs and maintenance on an emergency
basis which commenced after the delivery of the most recent Borrowing Base
Certificate to Agent and are not expected to take, and have not taken, more than
30 days).

 

“Eligible Spare Engines” means the Engines (other than any Engine that is
included in the Borrowing Base as a component of an Eligible Available Aircraft)
of Borrower, maintained and overhauled, in conformity with the Borrower’s
Maintenance Program and the FARs and all other applicable laws, that comply with
each of the representations and warranties respecting Eligible Spare Engines
made in the Loan Documents, and that are not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, however, that
such criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any audit or appraisal performed by Agent
from time to time after the Closing Date.  An Engine shall not be included in
Eligible Spare Engines if:

 

(a)                                  Borrower does not have good, valid, and
marketable title thereto,

 

(b)                                 it is not located at one of the locations in
the United States identified on Schedule 4.31 to the Disclosure Letter, unless
it is (i) attached to one of Borrower’s Aircraft as a result of a Permitted
Airframe Installation, or (ii) out for Eligible Maintenance in the United
States,

 

14

--------------------------------------------------------------------------------


 

(c)                                  it is in the possession or control of a
bailee, warehouseman, FAA repair station, overhaul or maintenance servicer,
mechanic, or other third Person unless (i) it is in Eligible Maintenance in the
United States or (ii) it is (w) in the possession or control of Delta Air
Lines, Inc. pursuant to the terms of the Delta Services Agreement, (x) it is
located at a Delta Location, and (z) Agent has received a Collateral Access
Agreement, in form and substance satisfactory to Agent, duly executed by Delta
Air Lines, Inc. with respect to such location and such assets,

 

(d)                                 it is located on Real Property leased by
Borrower or in a contract warehouse, in each case, (i) unless it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be (provided, however, that, (x) during the 90-day period immediately
following the Closing Date, such leased Real Property or contract warehouse need
not be subject to a Collateral Access Agreement, and (y) during all times
thereafter, either such leased Real Property or contract warehouse must be
subject to a Collateral Access Agreement, or if such leased Real Property or
contract warehouse is not subject to a Collateral Access Agreement, Agent may,
at its election, establish an additional reserve against the Borrowing Base in
an aggregate amount equal to 3 months rent under the lease for each location
(or, if applicable, 3 months of storage fees under the warehouse agreement for
each contract warehouse) that is not subject to a Collateral Access Agreement),
and (ii) unless it is segregated or otherwise separately identifiable from
Engines of others, if any, stored on the premises,

 

(e)                                  is not subject to a valid and perfected
first priority Agent’s Lien or is not free and clear of all Liens (other than
Permitted Eligible Collateral Liens),

 

(f)                                    it is the subject of any warehouse
receipt or other document of title, unless such receipt or other document of
title is delivered to Agent with all necessary endorsements,

 

(g)                                 it is (i) defective, obsolete, in long-term
storage or unserviceable, does not comply with all original equipment
manufacturer quality assurance recommendations, is not new or has not been
rehabilitated to a fully serviceable condition, has not been maintained in
accordance with the FARs or other applicable laws or the Borrower’s Maintenance
Program, or is not in a condition or is otherwise not available for immediate
use by the Borrower in its Certificated Air Carrier operations in compliance
with the FARs and other applicable laws and Borrower’s Maintenance Program and
(ii) following Eligible Maintenance it would still be defective, obsolete, in
long-term storage or unserviceable, would not comply with all original equipment
manufacturer quality assurance recommendations, would not be not new or would
not have been rehabilitated to a fully serviceable condition, would not have
been maintained in accordance with the FARs or other applicable laws or the
Borrower’s Maintenance Program, or would not be in a condition or otherwise
available for immediate use by the Borrower in its Certificated Air Carrier
operations in compliance with the FARs and other applicable laws and Borrower’s
Maintenance Program,

 

(h)                                 it (1) does not have (i) full FAA
serviceability tags and full back-to-birth traceability for all parts thereof as
applicable, or (ii) all manuals, documents, and records required by the FARs or
other applicable laws or the Borrower’s Maintenance Program, or delivered by or
required (including to maintain the effectiveness of any Warranties) by the
manufacturer of such Engine or (2) unless such Engine is no longer under
Warranties, includes any material PMA Parts,

 

(i)                                     unless such Engine is attached to one of
the Aircraft operated by Borrower as a result of a Permitted Airframe
Installation, it has been installed on any airframe or any other item of
Equipment or otherwise becomes an accession, or is subject to a pooling,
exchange, borrowing, leasing, consignment, or other similar arrangement,

 

(j)                                     it does not conform in all material
respects to all applicable airworthiness directives, mandatory service
bulletins, or standards, or limits imposed by any Governmental

 

15

--------------------------------------------------------------------------------


 

Authority which has regulatory authority over such Engine or its use or by the
manufacturer of such Engine and any requirements of the manufacturer relating to
the availability of warranties provided by the manufacturer,

 

(k)                                  if it was acquired after the Closing Date,
until Agent has received an appraisal thereof by an appraiser acceptable to
Agent in its Permitted Discretion, the results, scope, assumptions, and
methodology of which are acceptable to Agent in its Permitted Discretion, and
all other conditions precedent applicable to an Additional Engine (as defined in
the Engine and Spare Parts Security Agreement) in the Engine and Spare Parts
Security Agreement have been fulfilled with respect to such Engine to the
satisfaction of the Agent in its Permitted Discretion,

 

(l)                                     it is not a General Electric Model
CF6-80A2,  a Pratt & Whitney PW-4060-3, a Rolls Royce TRENT 772B, or other type
or model of Engine acceptable to Agent in its Permitted Discretion,

 

(m)                               Borrower has provided written notice to Agent
that such Engine is intended to be the subject of a Permitted Sale-Leaseback
Transaction or such Engine is the subject of a consummated Permitted
Sale-Leaseback Transaction; provided, however, that any Engine that is
(i) identified by written notice of a Borrower to Agent as the intended subject
of a Permitted Sale-Leaseback but that is subsequently identified as no longer
being the subject of a Permitted Sale-Leaseback, and (ii) as to which a
Permitted Sale-Leaseback has not been consummated shall not be excluded from the
definition of Eligible Spare Engine based solely on this clause (m),

 

(n)                                 the Borrower has not placed in a visible
location on such Eligible Spare Engine, a placard of reasonable size and shape
bearing the legend in English “Mortgaged to Wells Fargo Capital Finance, Inc.,
as Agent”, or

 

(o)                                 it (i) has suffered an Event of Loss or any
event which with the passage of time could reasonably be expected to cause an
Event of Loss, or (ii) is the subject of a condemnation, confiscation, seizure
or requisition event.

 

Notwithstanding the above exclusions from Eligible Spare Engine, all
representations, warranties and covenants applicable to Eligible Spare Engines
shall apply to any Engine designation as an Eligible Spare Engine in the most
recent Borrowing Base Certificate delivered to Agent.

 

“Eligible Spare Parts” means original equipment manufacturer approved Rotables
or Expendables of Borrower, manufactured and refurbished, as the case may be, in
conformity with the Borrower’s Maintenance Program that comply with each of the
representations and warranties respecting Eligible Spare Parts made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit or appraisal performed by Agent from time to
time after the Closing Date.  In determining the amount to be included, Rotables
and Expendables shall be valued at the lower of cost or market on a basis
consistent with Borrower’s historical accounting practices.  A Rotable or
Expendable shall not be included in Eligible Spare Parts if:

 

(a)                                  Borrower does not have good, valid, and
marketable title thereto,

 

(b)                                 it is not located at one of the locations in
the United States identified on Schedule 4.30 to the Disclosure Letter,

 

16

--------------------------------------------------------------------------------


 

(c)                                  it is in the possession or control of a
bailee, warehouseman, FAA repair station, overhaul or maintenance servicer,
mechanic, or other third Person unless it is (i) in the possession or control of
Delta Air Lines, Inc. pursuant to the terms of the Delta Services Agreement,
(ii) it is located at a Delta Location, and (iii) Agent has received a
Collateral Access Agreement, in form and substance satisfactory to Agent, duly
executed by Delta Air Lines, Inc. with respect to such location and such assets,

 

(d)                             it is located on Real Property leased by
Borrower or in a contract warehouse, in each case, (i) unless it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be (provided, however, that, (x) during the 90-day period immediately
following the Closing Date, such leased Real Property or contract warehouse need
not be subject to a Collateral Access Agreement, and (y) during all times
thereafter, either such leased Real Property or contract warehouse must be
subject to a Collateral Access Agreement, or if such leased Real Property or
contract warehouse is not subject to a Collateral Access Agreement, Agent may,
at its election, establish a reserve against the Borrowing Base in an aggregate
amount equal to 3 months rent under the lease for each Real Property (or, if
applicable, 3 months of storage fees under the warehouse agreement for each
contract warehouse) that is not subject to a Collateral Access Agreement), and
(ii) unless it is segregated or otherwise separately identifiable from Spare
Parts of others, if any, stored on the premises,

 

(e)                                  is not subject to a valid and perfected
first priority Agent’s Lien or is not free and clear of all Liens (other than
Permitted Eligible Collateral Liens),

 

(f)                                    it is the subject of any warehouse
receipt or other document of title, unless such receipt or other document of
title is delivered to Agent with all necessary endorsements,

 

(g)                                 it is a Spare Part that is damaged,
defective, obsolete or unserviceable, does not comply with all original
equipment manufacturer quality assurance recommendations, is not new or has not
been rehabilitated to a fully serviceable condition, has not been maintained in
accordance with the FARs or Borrower’s Maintenance Program, or is not in a
condition or is otherwise not available for immediate use by Borrower in its
Certificated Air Carrier operations in compliance with the FARs or Borrower’s
Maintenance Program,

 

(h)                                 it does not have (i) full FAA serviceability
tags (or, if applicable, full back-to-birth traceability), or (ii) all manuals,
documents, and records required by the FARs, the Borrower’s Maintenance Program,
or the manufacturer of such Spare Part,

 

(i)                                     it has been installed on any airframe,
Engine, Propeller, other Spare Part, or any other item of Equipment or otherwise
become an accession, or is subject to a pooling, exchange, borrowing, leasing,
consignment, or other similar arrangement,

 

(j)                                     it does not conform in all material
respects to all applicable airworthiness directives, mandatory service
bulletins, or standards, or limits imposed by any Governmental Authority which
has regulatory authority over such Spare Part or its use or by the manufacturer
of such Spare Part and any requirements of the manufacturer relating to the
availability of warranties provided by the manufacturer,

 

(k)                                  it is a Spare Part as to which Agent, as
secured party, under the Engine and Spare Parts Security Agreement, with respect
thereto does not have the benefits of Section 1110 of the Bankruptcy Code in
connection with a case under Chapter 11 of the Bankruptcy Code with respect to
Borrower,

 

17

--------------------------------------------------------------------------------

 

(l)            it is located at a location at which less than $50,000 of
otherwise Eligible Ground Equipment or Eligible Spare Parts are located,

 

(m)          it is a PMA Part, or

 

(n)           it is Hardware or Hazardous Materials.

 

Notwithstanding the above exclusions from Eligible Spare Parts, all
representations, warranties and covenants applicable to Eligible Spare Parts
shall apply to any Spare Parts designated as Eligible Spare Parts in the most
recent Borrowing Base Certificate delivered to Agent.

 

“Engagement Letter” means that certain engagement letter agreement, dated August
18, 2010, between Borrower and Agent.

 

“Engine” means an “aircraft engine” as defined in Section 40102 of the Federal
Aviation Act.

 

“Engine and Spare Parts Security Agreement” means an amended and restated engine
and spare parts security agreement executed and delivered by Borrower in favor
of Agent, in form and substance reasonably satisfactory to Agent.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by
Parent or any of its Subsidiaries, or any of their predecessors in interest and
which complaint, summons, citation, notice, directive, order, claim, litigation,
investigation, judicial or administrative proceeding, judgment, letter, or other
written communication names Parent or any of its Subsidiaries, or any of their
predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

18

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto and the regulations promulgated and rulings
issued thereunder.

 

“ERISA Affiliate” means any Person whose employees are treated as employed by
the same employer as the employees of Parent or any of its Subsidiaries under
IRC Section 414.

 

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan,
(b) the withdrawal of Parent or any of its Subsidiaries or any ERISA Affiliate
from a Benefit Plan during a plan year in which it was a “substantial employer”
(as defined in Section 4001(a)(2) of ERISA), (c) the providing of notice of
intent to terminate a Benefit Plan in a distress termination (as described in
Section 4041(c) of ERISA), (d) the institution by the PBGC of proceedings to
terminate a Benefit Plan, (e) any event or condition that provides a basis under
Section 4042(a)(1), (2), or (3) of ERISA for the termination of, or the
appointment of a trustee to administer, any Benefit Plan, (f) the termination of
a Multiemployer Plan pursuant to Section 4041A of ERISA, (g) the partial or
complete withdrawal, within the meaning of Sections 4203 and 4205 of ERISA, of
Parent or any of its Subsidiaries or any ERISA Affiliate from a Multiemployer
Plan, (h) providing any security to any Benefit Plan under Section 401(a)(29) of
the IRC by Parent or any of its Subsidiaries or any ERISA Affiliate, (i) any
Benefit Plan is in “at risk status” within the meaning of IRC Section 430(i),
(j) a Multiemployer Plan is in “endangered status” or “critical” within the
meaning of IRC Section 432(b), or (k) any event that causes Parent or any of its
Subsidiaries or any ERISA Affiliate to incur liability under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 4971 or 4975 of the IRC.

 

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

 

“Event of Loss” means (a) with respect to any Aircraft (including any related
Engine) any “Event of Loss” as defined in any Aircraft Security Agreement and
(b) with respect to any Engine, any “Event of Loss” as defined in the Engine and
Spare Parts Security Agreement.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of 60 days beyond their due date with
respect thereto and all book overdrafts of Parent and its Subsidiaries in excess
of historical practices with respect thereto, in each case as determined by
Agent in its Permitted Discretion.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Accounts” means Receivables of Borrower that meet any of the following
criteria:  (i) they are due from, whether in its capacity as an intermediary or
otherwise, a credit card or debit card issuer or a credit card or debit card
processor or a Credit Card Processor or (ii) they arise from transactions
involving the use of credit cards or debit cards.

 

 “Existing Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 

“Existing Letters of Credit” means those letters of credit described on Schedule
E-1 to the Disclosure Letter.

 

“Existing Term Loan” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 

19

--------------------------------------------------------------------------------


 

“Expendables” means those Spare Parts for which no FAA and original equipment
manufacturer authorized refurbishment procedure exists or for which cost of
repair or refurbishment would normally exceed that of replacement.

 

“FAA” shall mean the Federal Aviation Administration of the United States
Department of Transportation and any subdivision or office thereof, and any
successor or replacement administrator, agency or other entity having the same
or similar authority and responsibilities.

 

“FATCA” shall mean Sections 1471 through 1474 of the IRC.

 

“FARs” means the rules and regulations of the FAA, including as set forth in
Title 14 of the Code of Federal Regulations.

 

“Federal Aviation Act” shall mean Title 49 of the United States Code, as amended
from time to time, together with all rules, regulations, procedures, orders,
handbooks, guidelines and interpretations thereunder or related thereto.

 

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, between Borrower and Agent, in form and substance satisfactory to
Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

 

 “Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, (c) all federal, state, and
local income taxes accrued during such period, and (d) all distributions and
dividends paid on Stock issued by Parent (whether in cash or other property,
other than common Stock) during such period.

 

“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of (i) EBITDA for such period minus Capital
Expenditures (other than Capital Expenditures consisting of progress payments
(including predelivery payments and final payments) on Aircraft and Engines)
made (to the extent not already incurred in a prior period) or incurred during
such period, to (ii) Fixed Charges for such period.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

 “Foreign Pension Plan” means any plan, fund (including without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by Parent, any of its Subsidiaries or any ERISA Affiliate
primarily for the benefit of employees of such Person residing outside the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the IRC.

 

“Funding Date” means the date on which a Borrowing occurs.

 

20

--------------------------------------------------------------------------------


 

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

 

“Gates” means the right to use one or more gates at an airport terminal.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Ground Equipment” means goods of Borrower consisting of vehicles, tractors,
de-icing equipment, tug equipment, air conditioning equipment, man-lift
equipment, floor sweepers, loading equipment, ramp equipment, communications
equipment, and ground service equipment (including baggage handling equipment,
catering equipment, and maintenance equipment), and all support equipment
associated with any of the foregoing.

 

“Guarantors” means (a) Parent and (b) each other Person that becomes a guarantor
after the Closing Date pursuant to Section 5.11 of the Agreement, and
“Guarantor” means any one of them.

 

“Guaranty” means an amended and restated general continuing guaranty, dated as
of even date with the Agreement, executed and delivered by each extant Guarantor
in favor of Agent, for the benefit of the Lender Group and the Bank Product
Providers, in form and substance reasonably satisfactory to Agent.

 

“Hardware” means items such as tape, sealants, gasket material, screws, nuts,
bolts, drill bits, drill chuck keys, small hand tools, unions, cleaners,
degreasers, and other such items which are not specific to any particular
Aircraft.

 

“Hawaiian Gifts” means Hawaiian Gifts, LLC, an Arizona limited liability
company.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, and drilling fluids, (c) any flammable
substances or explosives or any radioactive materials, and (d) asbestos in any
form or electrical equipment that contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

 

21

--------------------------------------------------------------------------------


 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

 

“Hedge Provider” means any Lender or any of its Affiliates; provided, however,
that no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Hedge Provider unless and until Agent shall have received a Bank Product
Provider Letter Agreement from such Person and with respect to the applicable
Hedge Agreement within 10 days after the execution and delivery of such Hedge
Agreement with Parent Borrower or its Subsidiaries; provided further, however,
that if, at any time, a Lender ceases to be a Lender under the Agreement, then,
from and after the date on which it ceases to be a Lender thereunder, neither it
nor any of its Affiliates shall constitute Hedge Providers and the obligations
with respect to Hedge Agreements entered into with such former Lender or any of
its Affiliates shall no longer constitute Hedge Obligations.

 

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, (h) the liability of any person arising from the sale of
miles by such Person to another Person, and (i) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (h) above (it being understood that Indebtedness shall not include any
liability of Borrower arising from Borrower’s so called “air traffic liability
account” regarding any airline ticket that is purchased from Borrower prior to
the time that the individual whose name is on such ticket redeems such ticket to
travel on an Aircraft operated by Borrower).  For purposes of this definition,
(i) the amount of any Indebtedness represented by a guaranty or other similar
instrument shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (d) above shall be the lower of the amount of the obligation and the
fair market value of the assets of such Person securing such obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions,

 

22

--------------------------------------------------------------------------------


 

extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent, each of its Subsidiaries, and Agent, the form and substance of which is
reasonably satisfactory to Agent.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3  months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day), (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.

 

“Interline Receivables” means any and all of Borrower’s rights to payment of a
monetary obligation, whether or not earned by performance, owing from airlines
(including any such rights to payment that are paid or payable by or through a
clearinghouse), including rights to payment of a monetary obligation relative to
(i) passenger flight tickets that were or will be issued by such airlines, (ii)
baggage handling services, (iii) freight transportation, (iv) transportation
related goods and services, such as maintenance, ground handling, catering, and
rentals, and (v) Universal Air Travel Plan transactions.

 

 “Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time,
and the regulations promulgated and rulings and official interpretations issued
thereunder.

 

“Issuing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit or
Reimbursement Undertakings pursuant to Section 2.11 of the Agreement and the
Issuing Lender shall be a Lender.

 

23

--------------------------------------------------------------------------------


 

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of Section
13.1 of the Agreement and “Lenders” means each of the Lenders or any one or more
of them.

 

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) out-of-pocket fees or charges paid or incurred by Agent in connection with
the Lender Group’s transactions with Parent or its Subsidiaries under any of the
Loan Documents, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), (c) costs and expenses incurred by Agent in the disbursement of
funds to Borrower or other members of the Lender Group (by wire transfer or
otherwise), together with Agent’s customary charges and fees (as adjusted from
time to time) with respect thereto, (d) charges paid or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party, (e)
reasonable costs and expenses paid or incurred by Agent to correct any default
or enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses (including travel, meals, and lodging)
of Agent related to any inspections or audits to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter, (g) reasonable out-of-pocket costs and expenses of third party
claims or any other suit paid or incurred by the Lender Group in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or the Lender Group’s relationship with Parent or any of
its Subsidiaries, (h) Agent’s reasonable costs and expenses (including attorneys
fees) incurred in advising, structuring, drafting, reviewing, administering
(including travel, meals, and lodging), syndicating, or amending the Loan
Documents, (i) Agent’s reasonable costs and expenses (including reasonable
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral, and (j)
each Lender’s reasonable costs and expenses (including attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or defending the Loan Documents, irrespective of whether
suit is brought.

 

“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.

 

24

--------------------------------------------------------------------------------


 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) causing the Letters of Credit to be returned to the Issuing
Lender, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit fee and
all usage charges set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

 

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

 

“LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.

 

 “LIBOR Rate Loan” means each portion of an Advance that bears interest at a
rate determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
applicable margin set forth in the following table that corresponds to the
Average Excess Availability of Borrower for the most recently completed fiscal
month; provided, however, that for the period from the Closing Date through and
including December 31, 2010, the LIBOR Rate Margin shall be set at the margin in
the row styled “Level II”; provided further, however, that any time an Event of
Default has occurred and is continuing, the LIBOR Rate Margin shall be set at
the margin in the row styled “Level II”:

 

Level

 

Average Excess Availability 

 

LIBOR Rate Margin

I

 

> the result of 66.67% multiplied by the Maximum Revolver Amount

 

4.00 percentage points

II

 

< the result of 66.67% multiplied by the

 

4.25 percentage points

 

25

--------------------------------------------------------------------------------


 

 

 

Maximum Revolver Amount  and

 

> the result of 33.34% multiplied by the Maximum Revolver Amount

 

 

III

 

< the result of 33.34% multiplied by the Maximum Revolver Amount

 

4.50 percentage points

 

The LIBOR Rate Margin shall be re-determined as of the first day of each fiscal
month of Borrower.

 

 “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, notice of Lien, levy or assessment,
easement, lien (statutory or other), security interest, or other security
arrangement and any other preference, priority, or preferential arrangement of
any kind or nature whatsoever, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.

 

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

 

“Loan Documents” means the Agreement, the Aircraft Security Agreement, the
Bellanca Aircraft Security Agreement, any Borrowing Base Certificate, the
Controlled Account Agreements, the Control Agreements, the Copyright Security
Agreement, the Disclosure Letter, the Engine and Spare Parts Security Agreement,
the Fee Letter, the Guaranty, the Intercompany Subordination Agreement, the
Letters of Credit, the Mortgages, the Patent Security Agreement, the
Ratification Agreement, the Security Agreement, the Trademark Security
Agreement, any note or notes executed by Borrower in connection with the
Agreement and payable to any member of the Lender Group, any letter of credit
application entered into by Borrower in connection with the Agreement, and any
other agreement entered into, now or in the future, by Parent or any of its
Subsidiaries and any member of the Lender Group in connection with the
Agreement.

 

“Loan Party” means Borrower or any Guarantor.

 

“Maintenance Program” means an FAA approved maintenance program for Borrower’s
Aircraft, Engines, and Spare Parts in accordance with the applicable
manufacturer’s maintenance planning document and maintenance manuals.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) specifically (and not due to industry-wide changes) of Parent and
its Subsidiaries, taken as a whole, (b) a material impairment of Parent’s and
its Subsidiaries ability to perform their obligations under the Loan Documents
to which they are parties or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of Agent’s Liens with respect to the Collateral as a
result of an action or failure to act on the part of Parent or its Subsidiaries.

 

“Material Contract” means,  each contract or agreement to which Parent or any of
its Subsidiaries is a party that is required (or would be required if such
Person were subject to the reporting requirements of Regulation S-K) to be filed
with the SEC pursuant to the requirements of clauses (2), (4), (9) or (10) of
Item 601(b) of Regulation S-K (other than those which have expired, terminated
or are otherwise no longer in effect).

 

26

--------------------------------------------------------------------------------

 

 “Material Lease” means (a) the lease for Borrower’s primary maintenance and
operations facility at Honolulu International Airport, and (b) any other lease
the loss of which could reasonably be expected to result in a Material Adverse
Change.

 

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

 

“Maximum Revolver Amount” means $75,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

 

“Mileage Plan Receivable” means any and all rights of Borrower to payment of a
monetary obligation, whether or not earned by performance, for the purchase of
miles (currently referred to as “Mileage Plan Miles”) or credits.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) to which Borrower, Parent, any of Borrower’s Subsidiaries
or any ERISA Affiliate has contributed, or was obligated to contribute, at any
time.

 

“Net Cash Proceeds” means:, with respect to any sale or disposition by Parent or
any of its Subsidiaries of property or assets, the amount of cash proceeds
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of Parent or its Subsidiaries, in connection therewith after deducting therefrom
only (i) the amount of any Indebtedness secured by any Permitted Lien on any
asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by Parent or such Subsidiary in
connection with such sale or disposition, (iii) taxes paid or payable or
estimated to be payable to any taxing authorities by Parent or such Subsidiary
in connection with such sale or disposition, and (iv) the amount of any reserves
established thereby to fund contingent liabilities, in each case to the extent,
but only to the extent, that the amounts so deducted are, at the time of receipt
of such cash, actually paid or payable to a Person that is not an Affiliate of
Parent or any of its Subsidiaries, and are properly attributable to such
transaction.

 

 “Net Liquidation Percentage” means the percentage of (a) with respect to Spare
Parts or Ground Equipment, the book value or (b) with respect to Aircraft or
Engines, the Current Fair Market Value, in each case, of such Spare Parts,
Aircraft, Ground Equipment, or Engines that is estimated to be recoverable in an
orderly liquidation of such Spare Parts, Aircraft, Ground Equipment, or Engines
net of all associated costs and expenses of such liquidation, such percentage to
be as determined from time to time by an appraisal company selected by Agent.

 

“New Zealand Interchange Agreement” means that certain Master Interchange
Agreement for Boeing B767-332 Aircraft, dated as of February 29, 2008, by and
between Borrower and Air New Zealand Limited, together with all schedules,
exhibits and annexes thereto, as amended, modified, supplemented or restated
from time to time.

 

“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the

 

27

--------------------------------------------------------------------------------


 

commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
reimbursement or indemnification obligations with respect to Reimbursement
Undertakings or with respect to Letters of Credit (irrespective of whether
contingent), premiums, liabilities (including all amounts charged to the Loan
Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
lease payments, guaranties, covenants, and duties of any kind and description
owing by any Loan Party pursuant to or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by Borrower
or any other Loan Party to an Underlying Issuer now or hereafter arising from or
in respect of any Underlying Letters of Credit, and (c) all Bank Product
Obligations.  Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Credit Agreement” has the meaning specified therefor in the recitals
to the Agreement.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

 

“Parent” has the meaning specified therefor in the preamble to the Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

 

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

 

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“PDP Facility” means a loan facility provided to finance the making of advance
purchase deposits to Airbus S.A.S. which is secured by Borrower’s contract
rights in and to the Aircraft to be purchased from Airbus S.A.S.

 

28

--------------------------------------------------------------------------------


 

“PDP Facility Documents” means the loan and security documents related to the
PDP Facility or executed in connection therewith.

 

 “Permitted Acquisition” means any Acquisition so long as:

 

(a)           no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,

 

(b)           no Indebtedness will be incurred, assumed, or would exist with
respect to Parent or its Subsidiaries as a result of such Acquisition, other
than Acquired Indebtedness and no Liens will be incurred, assumed, or would
exist with respect to the assets of Parent or its Subsidiaries as a result or
such Acquisition other than Permitted Liens,

 

(c)           Borrower has provided Agent with written confirmation, supported
by reasonably detailed calculations, that on a pro forma basis (including pro
forma adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the SEC)
created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Parent and its Subsidiaries (i) would have
been in compliance with the financial covenants in Section 7 of the Agreement
for the 4 fiscal quarter period ended immediately prior to the proposed date of
consummation of such proposed Acquisition, and (ii) are projected to be in
compliance with the financial covenants in Section 7 for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition,

 

(d)           Borrower has provided Agent with its due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,

 

(e)           Borrower shall have Excess Availability in an amount equal to or
greater than $20,000,000 immediately after giving effect to the consummation of
the proposed Acquisition,

 

(f)            the assets being acquired or the Person whose Stock is being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,

 

 (g)          Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

 

(h)           the assets being acquired (other than a de minimis amount of
assets in relation to Parent’s and its Subsidiaries’ total assets), or the
Person whose Stock is being acquired, are

 

29

--------------------------------------------------------------------------------


 

useful in or engaged in, as applicable, the business of Parent and its
Subsidiaries or a business reasonably related thereto,

 

(i)            the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States,

 

(j)            the subject assets or Stock, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.11 or 5.12, as applicable, of the Agreement and, in the case of
an acquisition of Stock, Borrower or the applicable Loan Party shall have
demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and

 

(k)           the purchase consideration payable in respect of all Permitted
Acquisitions (including the proposed Acquisition and including deferred payment
obligations) shall not exceed $35,000,000 in the aggregate.

 

 “Permitted Airframe Installation” means, with respect to an Engine, the
installation of such Engine in the ordinary course of Borrower’s business on a
U.S. registered airframe owned or leased by the Borrower with respect to which
any lessor or conditional vendor of such airframe or holder of a Lien on or
relating to such airframe has agreed in form and substance satisfactory to the
Agent that such Person will not acquire or claim any right, title or interest
in, or Lien on, such Engine by reason of such Engine being installed on such
airframe at any time.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment under the
particular facts and circumstances.

 

“Permitted Dispositions” means:

 

(a)           sales, abandonment or other dispositions of Equipment (other than
Eligible Spare Parts, Engines, Aircraft, or Eligible Ground Equipment) that is
substantially worn, damaged, or obsolete in the ordinary course of business,

 

(b)           [intentionally omitted],

 

(c)           so long as no Event of Default has occurred and is continuing,
sales or other dispositions of Equipment that is not substantially worn,
damaged, or obsolete in the ordinary course of business so long as the aggregate
fair market value of all such sales or other dispositions does not exceed
$1,000,000 per year,

 

(d)           sales of Inventory (other than Spare Parts, Engines, Aircraft, or
Ground Equipment) to buyers in the ordinary course of business,

 

(e)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents,

 

(f)            the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

 

(g)           the subletting by Borrower of Real Property leased by Borrower,

 

30

--------------------------------------------------------------------------------


 

(h)           the dispositions expressly permitted by Section 5.21(e),

 

(i) the sale of any assets that are the subject of a Lien that secures Permitted
Purchase Money Indebtedness so long as the Net Cash Proceeds of such sale are
concurrently used to repay such Permitted Purchase Money Indebtedness,

 

(j)            the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

 

(k)           any involuntary loss, damage or destruction of property,

 

 (l)           any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,

 

(m)          the leasing or subleasing of assets (other than Spare Parts,
Engines, Aircraft or Ground Equipment) of Parent or its Subsidiaries in the
ordinary course of business,

 

(n)           the lapse of registered patents, trademarks and other intellectual
property of Parent and its Subsidiaries to the extent not economically desirable
in the conduct of their business and so long as such lapse is not materially
adverse to the interests of the Lenders,

 

(o)           so long as no Event of Default has occurred and is continuing and
so long as no Overadvance exists either immediately before or immediately after
giving effect thereto, the sale of miles in exchange for a contemporaneous
payment of the purchase price therefor,

 

(p)           awards of miles in exchange for travel in the ordinary course of
business,

 

(q)           subject to the conditions and requirements set forth in the
Aircraft Security Agreement, leases to or other use of Aircraft (other than
Eligible Available Aircraft) or Engines (other than Eligible Spare Engines) that
by U.S. Government entities pursuant to the Civil Reserve Airfleet Program,

 

(r)            so long as in the ordinary course of Borrower’s business, the
sale, lease, or other disposition of Engines (other than (i) Eligible Spare
Engines or (ii) any Engine that is the subject of a Lien in favor of Agent) that
Borrower determines to be no longer useful to the conduct of Borrower’s business
(including the return of leased Engines),

 

(s)           so long as in the ordinary course of Borrower’s business, the
sale, lease, or other disposition of Aircraft (other than (i) Eligible Available
Aircraft or (ii) any Aircraft that is the subject of a Lien in favor of Agent)
owned or leased by Borrower that Borrower determines to be no longer useful to
the conduct of Borrower’s business (including the return of leased Aircraft),

 

(t)            Permitted Sale-Leaseback Transactions,

 

(u)           the sale of Accounts by Borrower to Diners in the ordinary course
of Borrower’s business and on terms and conditions consistent with Borrower’s
past practices with Diners as disclosed to Agent prior to the Closing Date so
long as (i) the Accounts subject to such sale only represent Borrower’s right to
payment from its customers arising from transactions involving the use of credit
cards or debit cards by such customers to pay for services provided by Borrower
in the ordinary course of business, and (ii) such Accounts are sold to Diners
pursuant to the terms of a Credit Card Agreement pursuant to which Diners acts
as the credit or debit card processor for the credit card or debit card
transactions with respect to the Accounts that are the subject of such sale, and
(iii) such Accounts do not constitute Eligible Accounts, and

 

31

--------------------------------------------------------------------------------


 

(v)           other dispositions of assets (other than Receivables, miles, Spare
Parts, Routes, Slots, Gates, Intellectual Property (as defined in the Security
Agreement), Ground Equipment, or Stock of Subsidiaries of Parent) not otherwise
permitted pursuant to any of clauses (a) through (u) above so long as (i) such
dispositions are made in exchange for market value and (ii) the aggregate fair
market value of all assets disposed in reliance on this clause (u) in any fiscal
year would not exceed $5,000,000; provided, however, that if any such
disposition involves an Eligible Spare Engine or an Eligible Available Aircraft,
then, as a condition to consummating such disposition, Borrower must prepay the
Obligations by an amount sufficient to create borrowing availability of not less
than the amount of borrowing availability that had been created immediately
before giving effect to the proposed disposition by the inclusion of such
Eligible Spare Engine or Eligible Available Aircraft in the Borrowing Base (and
such Eligible Spare Engine or Eligible Available Aircraft shall be deemed
removed from the Borrowing Base).

 

“Permitted Distributions” means:

 

(a)           distributions by Borrower to Parent for the sole purpose of
allowing Parent to, and Parent shall use the proceeds thereof solely to (i) pay
federal and state income taxes and franchise taxes solely arising out of the
consolidated operations of Parent and its Subsidiaries, after taking into
account all available credits and deductions (provided that Borrower shall not
be permitted to make any distribution to Parent under this clause (a) (i) in any
amount greater than the amount of such taxes arising out of Borrower’s and its
Subsidiaries’ consolidated net income, calculated as if Borrower and its
Subsidiaries were filing taxes on a separate return basis), (ii) pay customary
costs and expenses of operating a publicly-traded company (including filing fees
and taxes, director fees (including those described in Section 6.12)  and legal
fees associated therewith) in an aggregate amount during any year not to exceed
$10,000,000, (iii) pay insurance expenses incurred by Parent or any of its
Subsidiaries so long as attributable solely to the operations of Borrower and
its Subsidiaries, (iv) pay legal fees incurred by Parent to prosecute litigation
in favor of Parent (so long as attributable to or associated with Parent’s
ownership and operations of Borrower and its Subsidiaries) or Borrower or its
Subsidiaries, to defend litigation filed against Parent (so long as attributable
to or associated with Parent’s ownership and operations of Borrower and its
Subsidiaries) or Borrower or its Subsidiaries, or in connection with the
representation of Parent (so long as attributable to or associated with Parent’s
ownership and operations of Borrower and its Subsidiaries) or Borrower or its
Subsidiaries for a transaction permitted by the Agreement involving Parent or
Borrower or its Subsidiaries, and (v) pay accounting fees incurred by Parent
that are solely attributable to the operations of Borrower and its Subsidiaries,
by Borrower, or by any of Borrower’s Subsidiaries,

 

(b)           so long as no Event of Default shall have occurred and be
continuing or would result therefrom, distributions by Borrower to Parent for
the sole purpose of allowing Parent to, and Parent shall use the proceeds
thereof solely to make distributions to current or former employees on account
of purchases or redemptions of Stock of Parent held by such Persons, provided
that no more than $350,000 of such distributions in the aggregate may be made by
Parent’s Subsidiaries to Parent during any fiscal year,

 

(c)           so long as (i) no Event of Default has occurred and is continuing
or would result therefrom, (ii) the distribution and payment thereof is in
compliance with applicable law (including that, after giving effect to such
distribution Borrower is Solvent) and the constituent documents of Borrower,
(iii) Borrower provides Agent with 15 days prior written notice of such
distribution, (iii) Borrower has $20,000,000 of Excess Availability at all times
during the 30 day period immediately prior to the date that the proposed
distribution is made and immediately after giving effect to such distribution,
(iv) Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations in form and substance satisfactory to Agent,
that on a pro forma basis after giving effect to any such distribution
(including pro forma adjustments arising out of events which are attributable to
the distribution such as projected holdbacks or reserves by

 

32

--------------------------------------------------------------------------------


 

Credit Card Processors and the impact on cash and restricted cash on the balance
sheet), (y) Qualified Cash plus Excess Availability of Parent and its
Subsidiaries is projected by Borrower to be equal to or in  excess of the amount
required pursuant to Section 7(b) at all times during the 4 fiscal quarter
period immediately following the proposed date of such distribution and (z)
Parent and its Subsidiaries are projected to be in compliance with the financial
covenants in Section 7(a) for each of the 4 fiscal quarter periods ended during
the 4 fiscal quarter period immediately following the proposed date of such
distribution, distributions by Borrower to Parent for the sole purpose of
allowing Parent to, and Parent shall use the proceeds thereof solely to, make,
together with reasonable transaction costs and expenses incurred in connection
therewith, (1) Permitted Investments, (2) Permitted Loans, or (3) Permitted
Prepayments,

 

(d)           distributions by Borrower to Parent for the sole purpose of
allowing Parent to, and Parent shall use the proceeds thereof solely to,
purchase fractional shares of its Stock arising out of stock dividends, splits
or combinations otherwise permitted hereunder, or arising out of the conversion
of convertible securities,

 

(e)           so long as no Event of Default has occurred and is continuing or
would result therefrom, distributions by Borrower to Parent for the sole purpose
of allowing Parent to, and Parent shall use the proceeds thereof solely to,
make, regularly scheduled interest payments due and owing under the terms of the
Indebtedness permitted to be incurred pursuant to clause (m) of the definition
of Permitted Indebtedness pursuant to the terms thereof, and

 

(f)            so long as (i) no Event of Default shall have occurred and be
continuing, or would result therefrom, (ii) such distribution by Borrower is
permitted under all applicable laws (and such repurchase, acquisition,
redemption, or retirement of such Stock or rights by Parent is permitted under
all applicable laws), and (iii) the amount of all such distributions by Borrower
to Parent from and after the Closing Date does not exceed $500,000 in the
aggregate, distributions by Borrower to Parent for the sole purpose of allowing
Parent to, and Parent shall use the proceeds thereof solely to, repurchase,
acquire, redeem, or retire Stock it has issued or related rights, in each case,
pursuant to a stockholder rights plan approved by the Board of Directors.

 

“Permitted Eligible Collateral Liens” means Liens described in clauses (a), (b),
or, so long as such Liens are junior in priority to Agent’s Liens, clause (g) or
(t) of the definition of Permitted Liens.

 

“Permitted Fundamental Changes” means (i) so long as no Default or Event of
Default has occurred and is continuing or would result thereform, any merger or
consolidation between or among Loan Parties, provided that (y) Borrower must be
the surviving entity of any such merger or consolidation to which it is a party
and (z) no merger or consolidation may occur between or among Parent and any
other Loan Party, (ii) any merger or consolidation between or among Loan Parties
(other than Parent) and Subsidiaries of Parent that are not Loan Parties so long
as (y) a Loan Party is the surviving entity of any such merger or consolidation
and (z) no Event of Default has occurred and is continuing or would result from
such merger or consolidation, (iii) any merger or consolidation between or among
Subsidiaries of Parent that are not Loan Parties, provided, that (y) if any
involved Subsidiary is organized under the laws of the United States, any state
thereof, or the District of Columbia, the survivor of such merger or
consolidation must also be organized under the laws of the United States, any
state thereof, or the District of Columbia) and (z) if the Stock (or any portion
thereof) of any involved Subsidiary is subject to a Lien in favor of Agent, the
Stock of the surviving Subsidiary of the merger or consolidation must be subject
to a Lien in favor of Agent, or (iv) the liquidation, winding up, or dissolution
of a Subsidiary of Parent that is not a Loan Party (other than any such
Subsidiary the Stock of which (or any portion thereof) is subject to a Lien in
favor of Agent, unless the assets of such liquidating, winding up, or dissolving
Subsidiary are transferred to (y) a Loan Party (other than Parent) or (z)
another Subsidiary of Parent the Stock of which is subject to a

 

33

--------------------------------------------------------------------------------


 

Lien in favor of Agent (provided, that if the liquidating, winding up, or
dissolving Subsidiary is organized under the laws of the United States, any
state thereof, or the District of Columbia, the Subsidiary to which such assets
are transferred must also be organized under the laws of the United States, any
state thereof, or the District of Columbia)) so long as all of the assets of
such liquidating, winding up, or dissolving Subsidiary are transferred to a
Subsidiary of Parent that is not liquidating, winding up, or dissolving.

 

 “Permitted Indebtedness” means:

 

(a)           Indebtedness evidenced by the Agreement or the other Loan
Documents, as well as Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,

 

(b)           Indebtedness set forth on Schedule 4.19 to the Disclosure Letter
and any Refinancing Indebtedness in respect of such Indebtedness,

 

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness, in each case, so long as such
Indebtedness is underwritten based upon the value of the assets or property that
are security for such Indebtedness,

 

(d)           endorsement of instruments or other payment items for deposit,

 

(e)           Indebtedness composing Permitted Investments,

 

(f)            Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or Cash Management Services, in
each case, incurred in the ordinary course of business,

 

(g)           Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations or (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions;

 

(h)           Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,

 

(i)            Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Parent or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,

 

(j)            the incurrence by Parent or its Subsidiaries of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with Parent’s
and its Subsidiaries’ operations and not for speculative purposes, and

 

(k)           unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business,

 

(l)            contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation of
Parent or the applicable Loan Party incurred in connection with the consummation
of one or more Permitted Acquisitions,

 

34

--------------------------------------------------------------------------------


 

(m)          so long as (i) no Event of Default has occurred and is continuing
at the time of incurrence of such Indebtedness or would result therefrom and
(ii) immediately prior to the incurrence thereof Borrower has provided Agent
with written confirmation, supported by reasonably detailed calculations in form
and substance satisfactory to Agent, that on a pro forma basis after giving
effect to the incurrence of such Indebtedness (including pro forma adjustments
arising out of events which are attributable to the incurrence of such
Indebtedness such as projected holdbacks or reserves by Credit Card Processors
and the impact on cash and restricted cash on the balance sheet), (y) Qualified
Cash plus Excess Availability of Parent and its Subsidiaries is projected by
Borrower to be equal to or in excess of the amount required pursuant to Section
7(b) at all times during the 4 fiscal quarter period immediately following the
proposed date of incurrence of such Indebtedness and (z) Parent and its
Subsidiaries are projected to be in compliance with the financial covenant in
Section 7(a) for each of the 4 fiscal quarter periods ended during the 4 fiscal
quarter period immediately following the proposed date of incurrence of such
Indebtedness, Permitted Parent Indebtedness and, so long as the conditions set
forth in clauses (i) and (ii) of this clause (m) would be satisfied with respect
to such Refinancing Indebtedness at the time of incurrence of such Refinancing
Indebtedness, any Refinancing Indebtedness in respect of such Permitted Parent
Indebtedness,

 

(n)           Indebtedness incurred in respect of Permitted Sale-Leaseback
Transactions so long as pursuant to the terms of any documents governing any
Permitted Parent Indebtedness, such Indebtedness is permitted to be incurred,

 

(o)           unsecured liabilities arising from the sale of miles in the
ordinary course of Borrower’s business,

 

(p)           Acquired Indebtedness and any Refinancing Indebtedness in respect
of such Indebtedness,

 

(q)           Indebtedness incurred under the PDP Facility Documents in an
original principal amount not to exceed, when taken together with the
outstanding principal amount of Indebtedness incurred in reliance on clause (m)
of this definition of Permitted Indebtedness, $200,000,000 and any Refinancing
Indebtedness in respect of any such Indebtedness, and

 

(r)            unsecured Indebtedness in an aggregate principal amount not to
exceed $5,000,000 at any one time outstanding.

 

“Permitted Intercompany Advances” means unsecured loans or advances or capital
contributions (a) from Parent or Borrower to any of their respective
Subsidiaries that are Loan Parties, (b) from any of Borrower’s Subsidiaries to
Borrower, (c) from any Subsidiary of Borrower that is not a Loan Party to any
other Subsidiary of Borrower, or (d) a Loan Party to a Subsidiary of Borrower
that is not a Loan Party so long as (i) the amount of such loans or advances or
capital contributions does not exceed $1,000,000 in any fiscal year, (ii) no
Event of Default has occurred and is continuing or would result therefrom, and,
(iii) for each of clauses (a), (b), (c), or (d) above, any party that is owed
money from a Loan Party in such transaction has executed an Intercompany
Subordination Agreement.

 

 “Permitted Investments” means:

 

(a)           Investments in cash and Cash Equivalents,

 

(b)           Investments in negotiable instruments for collection in the
ordinary course of business,

 

35

--------------------------------------------------------------------------------


 

(c)           advances made in connection with purchases of goods or services in
the ordinary course of business,

 

(d)           Investments received in settlement of amounts due to Parent or any
of its Subsidiaries effected in the ordinary course of business or owing to
Parent or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of Parent or any of its Subsidiaries,

 

(e)           Permitted Intercompany Advances,

 

(f)            so long as, at the time of the making thereof, no Event of
Default has occurred and is continuing, loans to employees or officers of
Borrower or its Subsidiaries in an aggregate amount not to exceed $350,000,

 

(g)           any guarantee by Parent or any of its Subsidiaries of Indebtedness
permitted by clause (a), (b), (c), (d), (e), (f), or (g) of the definition of
Permitted Indebtedness so long as such guarantee benefits Borrower or any of
Borrower’s Subsidiaries;

 

(h)           Permitted Loans,

 

(i)            [intentionally omitted],

 

(j)            Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (j) of the definition of Permitted Indebtedness,

 

(k)           Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

(l)            Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-2 to the Disclosure Letter,

 

(m)          deposits of cash made in the ordinary course of business to secure
performance of operating leases,

 

(n)           non-cash loans to employees, officers, and directors of Parent or
any of its Subsidiaries for the purpose of purchasing Stock in Parent so long as
the proceeds of such loans are used in their entirety to purchase such stock in
Parent,

 

(o)           Permitted Acquisitions, and

 

(p)           so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $5,000,000 in any fiscal year.

 

“Permitted Liens” means:

 

(a) Liens granted to, or for the benefit of,  Agent to secure the Obligations,

 

36

--------------------------------------------------------------------------------

 

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

 

(c) judgment Liens arising solely as a result of the existence of judgments,
orders or awards that do not constitute an Event of Default under Section 8.3 of
the Agreement,

 

(d) Liens set forth on Schedule P-1 to the Disclosure Letter, provided that any
such Lien only secures the Indebtedness that it secures on the Closing Date and
any Refinancing Indebtedness in respect thereof,

 

(e) the interests of lessors under operating leases,

 

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to (i) the asset purchased or acquired
(and any accessions, fixtures, and attachments thereto), (ii) with respect to
Purchase Money Indebtedness used to purchase or acquire Aircraft or Engines, the
property reasonably related or appurtenant to the Aircraft or Engines, as
applicable, purchased or acquired and which is customarily subjected to similar
purchase money Liens under customary Aircraft or Engine, as applicable, purchase
money financing arrangements (but excluding in each case,  Receivables from
Borrower’s carriage of passengers or cargo), and (iii) the proceeds,
substitutions, and replacements of such asset (and any accessions, fixtures, and
attachments thereto),

 

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, repairers, airport operators, air
traffic control authorities, or suppliers, incurred in the ordinary course of
business and not in connection with the borrowing of money, and which Liens
either (i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests,

 

(h) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance,

 

(i) Liens on amounts deposited in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

 

(j) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business,

 

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

 

(l) with respect to Spare Parts that are not designated as Eligible Spare Parts
in any Borrowing Base Certificate, parts pooling, parts exchange and short-term
parts leasing agreements entered into by Borrower to the extent permitted by
Section 5.21(e),

 

(m) any interest or title of a licensor, lessor or sublicensor or sublessor
under any lease or license permitted by the Agreement,

 

(n) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

 

37

--------------------------------------------------------------------------------


 

(o) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

 

(p) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

 

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

 

(r) Liens granted by Borrower in the ordinary course of Borrower’s business and
consistent with past practices in favor of any Credit Card Processor to secure
Borrower’s obligations (other than Indebtedness for borrowed money) entered into
in the ordinary course of Borrower’s business and consistent with past practices
in connection with credit card processing services provided by such Credit Card
Processor, so long as such Liens are only composed of security interests in, or
rights of setoff, recoupment, or holdback with respect to, (i) deposits of cash
required to be deposited with such Credit Card Processor pursuant to the express
terms of the applicable credit card processing agreement, (ii) Borrower’s rights
to payment under the credit card processing agreement with such Credit Card
Processor, or (iii) the credit card slips associated with the credit or debit
card charges processed in connection with such credit card processing services
provided by such Credit Card Processor,

 

(s) the rights of counterparties pursuant to charters, leases, interchange
agreements, pooling agreements and similar agreements entered into by Borrower
in the ordinary course of its business with respect to Aircraft or Engines
(other than Eligible Spare Engines or Eligible Available Aircraft) owned or
leased by the Borrower,

 

(t) salvage and similar rights of insurers under policies of insurance
maintained with respect to Aircraft,

 

(u) Liens on Borrower’s contract rights in and to the Aircraft to be purchased
from Airbus S.A.S. securing Indebtedness permitted pursuant to clause (q) of the
definition of Permitted Indebtedness,

 

(v) Liens on assets acquired in connection with a Permitted Acquisition, which
Liens only secure the Acquired Indebtedness originally incurred to finance the
acquisition of such assets or Refinancing Indebtedness in respect thereof, and

 

(w) Liens on deposits of cash, which Liens only secure Borrower’s obligations in
connection with fuel hedging arrangements pursuant to Hedge Agreements permitted
pursuant to clause (j) of the definition of Permitted Indebtedness, provided,
however, that the aggregate amount of cash deposits to secure such fuel hedging
arrangements shall not, as of any date of determination, exceed (i) if, as of
such date of determination, Parent and its Subsidiaries have Qualified Cash of
less than $250,000,000, $10,000,000, or (ii) if, as of such date of
determination, Parent and its Subsidiaries have Qualified Cash of $250,000,000
or more, $25,000,000.

 

provided, however, that (1) clauses (c) through (f), clauses (h) through (s),
and clauses (v) and (w), and (2) clauses (g)  or (t) to the extent that the
Liens described in clause (g) or clause (t) are senior in priority to Agent’s
Liens, shall not be Permitted Liens with respect to Spare Parts, Engines, or
Aircraft that are designated as Eligible Spare Parts, Eligible Spare Engines, or
Eligible Available Aircraft in the most recent Borrowing Base Certificate.

 

38

--------------------------------------------------------------------------------


 

“Permitted Loans” means so long as (a) no Event of Default has occurred and is
continuing or would result therefrom, (b) Borrower provides Agent with 15 days
prior written notice of such loan, (c) Borrower has $20,000,000 of Excess
Availability at all times during the 30 day period immediately prior to the date
that the proposed loan is made and immediately after giving effect to such loan,
and (d) Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations in form and substance satisfactory to Agent,
that on a pro forma basis after giving effect to any such loan (including pro
forma adjustments arising out of events which are attributable to such loan such
as projected holdbacks or reserves by Credit Card Processors and the impact on
cash and restricted cash on the balance sheet), (i) Qualified Cash plus Excess
Availability of Parent and its Subsidiaries is projected by Borrower to be equal
to or in  excess of the amount required pursuant to Section 7(b) at all times
during the 4 fiscal quarter period immediately following the proposed date of
such loan and (ii) Parent and its Subsidiaries are projected to be in compliance
with the financial covenant in Section 7(a) for each the 4 fiscal quarter
periods ended during the 4 fiscal quarter period immediately following the
proposed date of such loan, loans by Parent, Borrower, or any of Borrower’s
Subsidiaries to any Person in an aggregate amount during the term of this
Agreement not to exceed the result of (y) $5,000,000 plus (z) any amount
received by Parent pursuant to a Permitted Stock Sale substantially concurrently
with the making of such Permitted Loan (the proceeds of which, if relied upon
for purposes of qualifying a loan by Borrower or one of its Subsidiaries as a
Permitted Loan, shall be required to be contributed by Parent to Borrower (or,
as applicable, such Subsidiary) for the purpose of making such loan).

 

“Permitted Parent Indebtedness” means any unsecured Indebtedness evidenced by
bonds or debentures, together with all interest, fees and expenses from time to
time accrued thereon, incurred by Parent on arms-length terms, in an aggregate
principal amount outstanding, when taken together with the aggregate outstanding
principal amount of Indebtedness incurred in reliance on clause (q) of the
definition of Permitted Indebtedness, not in excess of $200,000,000.

 

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Parent (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

 

“Permitted Prepayments” means so long as (a) no Event of Default has occurred
and is continuing or would result therefrom, (b) Borrower provides Agent with 15
days prior written notice of such prepayment, (c) Borrower has $20,000,000 of
Excess Availability at all times during the 30 day period immediately prior to
the date that the proposed prepayment is made and immediately after giving
effect to such prepayment, and (d) Borrower has provided Agent with written
confirmation, supported by reasonably detailed calculations in form and
substance satisfactory to Agent, that on a pro forma basis after giving effect
to any such prepayment (including pro forma adjustments arising out of events
which are attributable to such prepayment such as projected holdbacks or
reserves by Credit Card Processors and the impact on cash and restricted cash on
the balance sheet), (i) Qualified Cash plus Excess Availability of Parent and
its Subsidiaries is projected by Borrower to be equal to or in  excess of the
amount required pursuant to Section 7(b) at all times during the 4 fiscal
quarter period immediately following the proposed date of such prepayment and
(ii) Parent and its Subsidiaries are projected to be in compliance with the
financial covenant in Section 7(a) for each of the 4 fiscal quarter periods
ended during the 4 fiscal quarter period immediately following the proposed date
of such prepayment is made, prepayment by Parent, Borrower, or any of Borrower’s
Subsidiaries, as applicable, of its Indebtedness (other than Permitted Parent
Indebtedness or other Indebtedness that is subordinated in right of payment to
the Obligations).

 

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s Borrower’s or its Subsidiaries’
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted

 

39

--------------------------------------------------------------------------------


 

diligently by Parent or its Subsidiary, as applicable, in good faith, and
(c) Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means (a) Spare Parts Purchase Money
Indebtedness and (b) Purchase Money Indebtedness.

 

“Permitted Sale-Leaseback Transaction” means the sale or other disposition of
Aircraft or Engines (other than (i) any Aircraft identified as Eligible
Available Aircraft in the most recently delivered Borrowing Base Certificate or
(ii) any Engine identified as a component of an Eligible Available Aircraft or
as an Eligible Spare Engine in the most recently delivered Borrowing Base
Certificate) owned by Borrower in a transaction in which the following
conditions are satisfied:  (a) immediately before and after giving effect to
such sale, no Event of Default shall have occurred and be continuing or would
result therefrom, (b) such sale is for fair market value, (c) Borrower leases
back such Aircraft or Engine, as applicable, at fair market value, (d) such sale
is to a Person that is not an Affiliate of Borrower or if such sale is to a
Person that is an Affiliate of Borrower, such sale is no less favorable, taken
as a whole, to Borrower than would be obtained in an arm’s length transaction
with a non-Affiliate, (e) with respect to any Aircraft or Engine subject to any
Liens, the cash consideration received by Borrower in connection with the
Permitted Sale-Leaseback Transaction, is equal to or greater than the amount
necessary to satisfy all Liens (and the obligations they secure) on such
Aircraft or Engine (or the buyer of such Aircraft or Engine is purchasing such
Aircraft or Engine subject to all such Liens), and (f) such Sale-Leaseback is
permitted to be consummated pursuant to the terms of the documentation governing
any Permitted Parent Indebtedness.

 

“Permitted Spare Parts Installations” means, so long as in the ordinary course
of Borrower’s business, the installation of Spare Parts of Borrower into
Aircraft or Engines operated by Borrower or into other Equipment of Borrower, in
each case, as and to the extent permitted under Section 5.21(e).

 

“Permitted Stock Sale” means the sale by Parent of common Stock so long as
(a) no Change of Control would result therefrom; and (b) the proceeds from such
sale are contributed by Parent to Borrower and used by Borrower to make a
Permitted Loan within 30 days of the date that such proceeds are received by
Parent.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“PMA Parts” means Spare Parts that have been certified by DOT for manufacture by
a Person other than the original part manufacturer pursuant to a DOT or FAA
design and production approval procedure.

 

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

 

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable

 

40

--------------------------------------------------------------------------------


 

at the option of the holder thereof for cash or assets or securities (other than
distributions in kind of shares of Preferred Stock of the same class and series
or of shares of common stock).

 

“Projections” means the forecasted (a) balance sheets, (b) profit and loss
statements, (c) cash flow statements, and (d) Availability of Parent and its
Subsidiaries, all prepared on a basis consistent with the historical financial
statements of Parent and its Subsidiaries, together with appropriate supporting
details and a statement of underlying assumptions.

 

“Propeller” means “propeller” as defined in Section 40102 of the Federal
Aviation Act.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)           with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances,

 

(b)           with respect to a Lender’s obligation to participate in Letters of
Credit and Reimbursement Undertakings, to reimburse the Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender’s
Advances by (z) the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Revolver Commitments had not
been terminated or reduced to zero and based upon the Revolver Commitments as
they existed immediately prior to their termination or reduction to zero, and

 

(c)           with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate amount of Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances, by (z) the outstanding principal
amount of all Advances; provided, however, that if all of the Advances have been
repaid in full and Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be determined based upon subclause (i) of this clause as if
the Revolver Commitments had not been terminated or reduced to zero and based
upon the Revolver Commitments as they existed immediately prior to their
termination or reduction to zero.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
120 days after, the acquisition of any tangible assets (other than Spare Parts)
for the purpose of financing all or any part of the acquisition cost thereof.

 

41

--------------------------------------------------------------------------------


 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States and that is a Lender or an
Affiliate thereof.

 

“Quick Engine Change Kit” means a collection of components and accessories,
including, as applicable, electrical systems, and fuel, oil and air systems, as
well as quick engine change hardware, installed onto a bare Engine to reduce the
time required for installation of the entire powerplant onto an Aircraft.

 

“Ratification Agreement” means a Ratification Agreement in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower and each
Guarantor to Agent.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.

 

“Receivables” means (a) Accounts, (b) Interline Receivables, and (c) Mileage
Plan Receivables.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)           such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

 

(b)          such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,

 

(c)           if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

 

(d)           the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.

 

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Registered Loan” has the meaning set forth in Section 2.14 of the Agreement.

 

“Registered Note” has the meaning set forth in Section 2.14 of the Agreement.

 

42

--------------------------------------------------------------------------------


 

“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Benefit Plan that is subject to Title IV of ERISA, other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of the PBGC Regulations under Section 4043.

 

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $2,000,000.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Rotables” means those Spare Parts that, in accordance with the FARs and the
original equipment manufacturer’s recommendations, can be repeatedly and
economically restored to a serviceable condition over a period approximating or
exceeding the life of the flight equipment to which they are related.

 

43

--------------------------------------------------------------------------------


 

“Routes” means a right, license, permit, or other authorization whereby an
airline is entitled or permitted to fly between two points, either within one
country or between two countries.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Second Lien Credit Facility” means the credit facility governed by that certain
Credit Agreement dated as of June 2, 2005, by and among Parent, Borrower, Canyon
Capital Advisors LLC, as agent, and the lenders from time to time party thereto,
as amended, modified, supplemented or restated from time to time.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means an amended and restated security agreement, dated as
of even date with the Agreement, in form and substance reasonably satisfactory
to Agent, executed and delivered by Borrower and Guarantors to Agent.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

“Slot” means the right and operational authority of Borrower to conduct landing
or takeoff operation during a specific hour or other periods at airports granted
by the relevant airport authority.

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Spare Parts” means any “appliance” or “spare part” as defined in Section 40102
of the Federal Aviation Act.

 

“Spare Parts Purchase Money Indebtedness” means Indebtedness (other than the
Obligations), incurred at the time of, or within 120 days after, the acquisition
of any Spare Parts for the purpose of financing all or any part of the
acquisition cost thereof so long as (a) such Spare Parts are specifically
identifiable to the satisfaction of Agent, (b) Borrower provides Agent with 30
days prior written notice of the acquisition of such Spare Parts, (c) such Spare
Parts are segregated from all other Spare Parts of Borrower to the satisfaction
of Agent, and (d) such Spare Parts are not designated as Eligible Spare Parts in
any Borrowing Base Certificate.

 

44

--------------------------------------------------------------------------------


 

“Spare Parts Tracking System” means the computerized spare parts inventory
control and tracking system operated by Borrower on the Closing Date as such
system may be changed after the Closing Date in a manner acceptable to Agent.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Stock Acquisition” means the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all or a portion of the Stock of any other
Person.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Swing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located or as a result of a present or former connection between such
Lender or such Participant and the jurisdiction or taxing authority imposing the
tax (other than any such connection arising solely from such Lender or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (ii) taxes resulting from a Lender’s or a Participant’s
failure to comply with the requirements of Section 16(c) or (d) of the
Agreement, and (iii) any United States federal withholding taxes, including
pursuant to FATCA, that would be imposed on amounts payable to a Foreign Lender
based upon the applicable withholding rate in effect at the time such Foreign
Lender becomes a party to the Agreement (or designates a new lending office),
except that Taxes shall include (A) any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to
Section 16(a) of the Agreement, if any, with respect to such withholding tax at
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), and (B) additional United States federal withholding taxes
that may be imposed after the time such Foreign Lender becomes a party to the
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, order or other decision with respect to any of the foregoing
by any Governmental Authority.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on

 

45

--------------------------------------------------------------------------------


 

the signature page of the Assignment and Acceptance pursuant to which such
Lender became a Lender under the Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

 

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

 

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

 

“Unfunded Benefit Liability” of any Benefit Plan means the amount, if any, by
which the value of the benefit liabilities of the Benefit Plan, determined on a
plan termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” means the United States of America.

 

“US Bank Agreements” means (a) that certain Agreement, dated as of December 31,
1999 (as amended, restated, supplemented, or otherwise modified from time to
time), by and between borrower and U.S. Bank National Association and (b) each
other Credit Card Agreement between Borrower and U.S. Bank National Association
or any of its Affiliates; and “US Bank Agreement” means any one of them.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

 

“Warranties” means the rights of Borrower under any existing or hereinafter
acquired warranty or indemnity, express or implied, regarding title, materials,
workmanship, design, or patent infringement or related matters in respect of the
Spare Parts or any Aircraft.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“WFCF” means Wells Fargo Capital Finance, Inc., a California corporation.

 

46

--------------------------------------------------------------------------------
